Exhibit 10.1

 

 

 

 

Execution Version

 

 

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

 

Dated as of April 22, 2016

 

among

 

TWIN DISC, INCORPORATED

as Borrower,

 

CERTAIN FINANCIAL INSTITUTIONS,
as Lenders,

 

and

 

BANK OF MONTREAL,
as Administrative Agent 

 

--------------------------------------------------------------------------------

  

 
 

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

              Page                 ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1

 

1.01

Defined Terms

 1

 

1.02 

Other Interpretive Provisions  

 43

 

1.03 

Accounting Terms 

 44

 

1.04 

Uniform Commercial Code

 45

 

1.05

Rounding

 45

 

1.06

Times of Day

 45

 

1.07

Letter of Credit Amounts

 45

 

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 45   2.01 Loan Commitments   45
  2.02 Borrowings, Conversions and Continuations of Loans   47   2.03 Letters of
Credit   47   2.04 Swing Line Loans  55

 

2.05

Repayment of Loans 

 58

 

2.06

Prepayments

 58

 

2.07

Termination or Reduction of Commitments 

 62

 

2.08

Interest 

 62

 

2.09

Fees

 63

 

2.10

Computation of Interest and Fees

 64

 

2.11

Evidence of Debt

 64

 

2.12

Payments Generally; the Administrative Agent’s Clawback

 65

 

2.13

Sharing of Payments by Lenders

 67

 

2.14

Settlement Among Lenders

 67

 

2.15

[Reserved]

 68

 

2.16

Waivers

 68

 

2.17

Cash Collateral

 69

 

2.18 

Defaulting Lenders

 70

 

2.19

Increase in Revolving Credit Commitments 

 73

        ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 74   3.01 Taxes 74  
3.02 Illegality   78   3.03 Inability to Determine Rates      79   3.04
Increased Costs; Reserves on Eurodollar Rate Loans 79   3.05 Compensation for
Losses  81   3.06 Mitigation Obligations; Replacement of Lenders  82   3.07
Survival 82         ARTICLE IV SECURITY AND ADMINISTRATION OF COLLATERAL 82  
4.01 Security 82   4.02 Collateral Administration  83

  

 
i

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS (continued)       Page           4.03 Further Assurances 85  
4.04 Cash Management 86   4.05 Information Regarding Collateral   87        
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 87   5.01 Conditions of
Initial Credit Extension   87   5.02 Conditions to all Credit Extensions   90  
      ARTICLE VI REPRESENTATIONS AND WARRANTIES 91   6.01  Existence,
Qualification and Power   91   6.02 Authorization; No Contravention 91   6.03
Governmental Authorization; Other Consents 91   6.04 Binding Effect  91   6.05 
Financial Statements; No Material Adverse Effect 92   6.06 Litigation 92   6.07
No Default  92   6.08 Ownership of property; Liens 93   6.09 Environmental
Compliance 93   6.10  Insurance 94   6.11 Taxes 94   6.12 ERISA Compliance 95  
6.13 Subsidiaries; Equity Interests  96   6.14  Margin Regulations; Investment
Company Act   96   6.15 Disclosure 96   6.16 Compliance with Laws  97   6.17
Intellectual Property; Licenses, Etc 97   6.18   Labor Matters 97   6.19 Deposit
Accounts and Securities Accounts 98   6.20 Accounts 98   6.21 Anti-Terrorism
Laws and Foreign Asset Control Regulations 99   6.22 Brokers    100   6.23 
Customer and Trade Relations 100   6.24 Material Contracts 100   6.25 Casualty  
100   6.26 Senior Indebtedness  101         ARTICLE VII AFFIRMATIVE COVENANTS
101   7.01 Financial Statements 101   7.02 Borrowing Base Certificate; Other
Information  102   7.03  Notices 104   7.04 Payment of Obligations 105   7.05
Preservation of Existence, Etc  106   7.06 Maintenance of Properties 106

  

 
ii

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS (continued)       Page           7.07 Maintenance of
Insurance; Condemnation Proceeds 106   7.08 Compliance with Laws 107   7.09 
Books and Records 108   7.10 Inspection Rights and Appraisals; Meetings with the
Administrative Agent 108   7.11 Use of Proceeds 108   7.12 New Subsidiaries 109
  7.13 Compliance with ERISA    109   7.14 Further Assurances 110   7.15
Licenses 110   7.16 Environmental Laws 110   7.17  Landlord and Storage
Agreements  111   7.18 Material Contracts 111   7.19  Treasury Management
Services 111   7.20 Post-Closing Deliveries 111   7.21   Agreement to Grant
Mortgage 112         ARTICLE VIII NEGATIVE COVENANTS 112   8.01 Indebtedness 
112   8.02 Liens 114   8.03 Investments  116   8.04 Fundamental Changes  117  
8.05  Dispositions 117   8.06 Restricted Payments 118   8.07 Change in Nature of
Business  118   8.08 Transactions with Affiliates  118   8.09 Burdensome
Agreements 118   8.10 Use of Proceeds  119   8.11 Prepayment of Indebtedness;
Amendment to Material Agreements 119   8.12 [Reserved  119   8.13  Creation of
New Subsidiaries 119   8.14 Securities of Subsidiaries 119   8.15 Sale and
Leaseback 119   8.16 Organization Documents; Fiscal Year 119   8.17 Anti-Money
Laundering and Terrorism Laws and Regulations  120   8.18 Economic Sanctions
Laws and Regulations 120         ARTICLE IX EVENTS OF DEFAULT AND REMEDIES 120  
9.01 Events of Default 120   9.02 Remedies Upon Event of Default  123   9.03
Application of Funds  124         ARTICLE X ADMINISTRATIVE AGENT 126

  

 
iii

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS (continued)       Page           10.01 Appointment and
Authority  126   10.02 Rights as a Lender 126   10.03 Exculpatory Provisions  
126   10.04  Reliance by the Administrative Agent   127   10.05 Delegation of
Duties 128   10.06 Resignation of the Administrative Agent  128   10.07 
Non-Reliance on the Administrative Agent and Other Lenders  129   10.08 No Other
Duties, Etc 129   10.09 The Administrative Agent May File Proofs of Claim;
Credit Bidding 129   10.10   Collateral Matters   131   10.11 Other Collateral
Matters 131   10.12  Credit Product Providers and Credit Product Arrangements  
132         ARTICLE XI MISCELLANEOUS 132   11.01 Amendments, Etc 132   11.02
Notices; Effectiveness; Electronic Communication  135   11.03 No Waiver;
Cumulative Remedies     137   11.04 Expenses; Indemnity; Damage Waiver      138
  11.05  Marshalling; Payments Set Aside 140   11.06 Successors and Assigns 140
  11.07 Treatment of Certain Information; Confidentiality 145   11.08  Right of
Setoff  146   11.09 Interest Rate Limitation  147   11.10 Counterparts;
Integration; Effectiveness 147   11.11  Survival    147   11.12 Severability 148
  11.13 Replacement of Lenders  148   11.14 Governing Law; Jurisdiction; Etc 149
  11.15  Waiver of Jury Trial  150   11.16  Electronic Execution of Assignments
and Certain Other Documents   150   11.17 USA PATRIOT Act Notice 150   11.18 No
Advisory or Fiduciary Responsibility 151   11.19 Attachments  151

 

 
iv

--------------------------------------------------------------------------------

 

 

SCHEDULES

     

1.02

Mortgaged Property

2.01

Commitments and Applicable Percentages

4.05

Information Regarding Collateral

5.01

Good Standing and Foreign Qualification Jurisdictions

6.06

Litigation

6.08(b)(1)

Owned Real Property

6.08(b)(2)

Leased Real Property

6.09

Environmental Matters

6.10

Insurance

6.12(d)

Pension Plans

6.13

Subsidiaries; Other Equity Investments

6.18

Labor Matters

6.19

Deposit Accounts, Securities Accounts and Commodity Contracts

6.24

Material Contracts

8.01

Existing Indebtedness

8.02

Existing Liens

8.03

Existing Investments

11.02

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

   

Form of

A

Assignment and Assumption Agreement

B

Borrowing Base Certificate

C

Compliance Certificate

D

Pledge Agreement

E

Revolving Loan Note

F

Security Agreement

G

Post-Closing Deliveries

  

 
v

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is entered into as of April 22, 2016,
among TWIN DISC, INCORPORATED, a Wisconsin corporation (the “Company” or the
“Borrower”), EACH LENDER FROM TIME TO TIME PARTY HERETO (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF MONTREAL, as Administrative
Agent (the “Administrative Agent”) and as Letter of Credit Issuer and Swing Line
Lender.

 

Preliminary Statements

 

A.    The Borrower has requested that Lenders and the Letter of Credit Issuer
provide a credit facility to the Borrower to finance its business enterprise.

 

B.     Lenders are willing to provide the credit facility on the terms and
conditions set forth in this Agreement.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

Article I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01     Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Account” means “accounts” as defined in the UCC.

 

“Account Debtor” means any Person who is or may become obligated under or on
account of any Account, Contractual Obligation, Chattel Paper or General
Intangible.

 

“Accounting Period” means, as applicable, each one (1) month period ending on
either: (a) the last Friday of every calendar month, or (b) for the calendar
month of June, every June 30.

 

“ACH” means automated clearing house transfers.

 

“Acquisition” means the acquisition of (a) a controlling equity or other
ownership interest in another Person, whether by purchase of such equity or
other ownership interest or upon exercise of an option or warrant for, or
conversion of securities into, such equity or other ownership interest, or
(b) assets of another Person which constitute all or substantially all of the
assets of such Person or of a line or lines of business conducted by such
Person.

 

“Additional Commitment Lender” has the meaning specified in Section 2.19(c).

 

“Administrative Agent” means Bank of Montreal, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

 
 

--------------------------------------------------------------------------------

 

  

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Revolving Credit Commitments” means, as at any date of determination
thereof, the sum of all Revolving Credit Commitments of all Lenders at such
date.

 

“Agreement” means this Credit Agreement.

 

“Anti-Corruption Laws” shall have the meaning specified in Section 6.21.

 

“Anti-Money Laundering Laws” shall have the meaning specified in Section 8.17.

 

“Applicable Margin” means with respect to any Type of Loan, the per annum rate
equal to one and 75/100 percent (1.75%). The Applicable Margin with respect to
any Type of Loan may be increased by two percent (2%) per annum during the
existence of an Event of Default, if so required by the Administrative Agent.

 

“Applicable Percentage” means in respect of the Revolving Credit Facility, with
respect to any Revolving Lender at any time, the percentage (carried out to the
ninth decimal place) of the Revolving Credit Facility, represented by the amount
of the Revolving Credit Commitment of such Revolving Lender at such time;
provided that if the Aggregate Revolving Credit Commitments have been terminated
at such time, then the Applicable Percentage of each Revolving Lender shall be
the Applicable Percentage of such Revolving Lender immediately prior to such
termination and after giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender with respect to each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, and (b) with respect to the Letter of Credit
Sublimit, (i) the Letter of Credit Issuer and (ii) if any Letters of Credit have
been issued, the Revolving Lenders and (c) with respect to the Swing Line
Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding, the Revolving Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

 
2

--------------------------------------------------------------------------------

 

  

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Assumed Indebtedness” means Indebtedness of a Person which is (a) in existence
at the time such Person becomes a Subsidiary of the Company or (b) is assumed in
connection with an Investment in or Acquisition of such Person, and in each
case, has not been incurred or created by such Person in connection with, or in
anticipation or contemplation of, such Person becoming a Subsidiary of the
Company.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended June 30, 2015, and
the related Consolidated statements of income or operations, retained earnings
and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

 

“Auditor” has the meaning specified in Section 4.02(b)(i).

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability” means the lesser of:

 

(a)     the Aggregate Revolving Credit Commitments minus the Line Reserve minus
Total Revolving Credit Outstandings; and

 

(b)     the Borrowing Base minus Total Revolving Credit Outstandings.

 

In calculating Availability at any time and for any purpose under this
Agreement, the Borrower shall certify to the Administrative Agent that all
accounts payable and Taxes are being paid on a timely basis and consistent with
past practices (absent which the Administrative Agent may establish a Reserve
therefor).

 

“Availability Period” means the period from the Closing Date to the Revolving
Credit Termination Date.

 

 
3

--------------------------------------------------------------------------------

 

  

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
Credit Judgment as being appropriate (a) to reflect the impediments to the
Administrative Agent’s ability to realize upon the Collateral consisting of
Eligible Accounts or Eligible Inventory, (b) to reflect sums that any Loan Party
may be required to pay under any Section of this Agreement or any other Loan
Document (including taxes, assessments, insurance premiums, or, in the case of
leased assets, rents or other amounts payable under such leases) and has failed
to pay, (c) to reflect amounts for which claims may be reasonably expected to be
asserted against the Collateral, the Administrative Agent or the Lenders or
(d) to reflect criteria, events, conditions, contingencies or risks which
adversely affect any component of the Borrowing Base, or the assets, business,
financial performance or financial condition of any Loan Party. Without limiting
the generality of the foregoing, Availability Reserves may include (but are not
limited to) reserves based on: (i) Rent and Charge Reserves; (ii) customs
duties, and other costs to release Inventory which is being imported into the
United States; (iii) outstanding Taxes and other governmental charges,
including, without limitation, ad valorem, real estate, personal property,
sales, and other Taxes which might have priority over the interests of the
Administrative Agent in the Collateral; (iv) salaries, wages and benefits due to
employees of any Loan Party (including amounts for employee wage claims for
earned wages, vacation pay, health care reimbursements and other amounts due
under Wisconsin wage lien law, Wis. Stat 109.01, et seq.) or any similar state
or local law; (v) any liabilities that are or may become secured by Liens on the
Collateral (including Permitted Liens) which might have priority over the Liens
or interests of the Administrative Agent in the Collateral; (vi) Credit Product
Reserves; (vii) reserves with respect to the salability of Eligible Inventory or
which reflect such other factors as affect the market value of the Eligible
Inventory, including obsolescence, seasonality, Shrink; vendor chargebacks,
imbalance, change in Inventory character, composition or mix, markdowns and out
of date and/or expired Inventory; and (viii) the Dilution Reserve.

 

“Average Availability” means for any period, the average daily amount of
Availability during such period.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the rate of interest announced by BMO from time to time as its
prime rate for such day (with any change in such rate announced by BMO shall
take effect at the opening of business on the day specified in the public
announcement of such change); (b) the Federal Funds Rate for such day, plus
0.50%; and (c) Eurodollar Rate for one-month Interest Periods plus 1.00%.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“BMO” means Bank of Montreal.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means (a) a Revolving Borrowing or (b) a Swing Line Borrowing, as
the context may require.

 

“Borrowing Base” means, at any time of calculation, an amount equal to:

 

(a)     the Value of Eligible Accounts multiplied by eighty-five percent (85%);
plus

 

 
4

--------------------------------------------------------------------------------

 

  

(b)     the lesser of (i) the NOLV of Eligible Inventory, multiplied by
eighty-five percent (85%); (ii) the Cost of Eligible Inventory multiplied by
seventy percent (70%); or (iii) Twenty Million and No/100 Dollars
($20,000,000.00); provided that total advances against Eligible Inventory
attributable to work-in-process inventory shall not exceed Two Million and
No/100 Dollars ($2,000,000.00); plus

 

(c)     the lesser of (i) the NOLV of the Equipment, multiplied by eighty
percent (80%), or (ii) Ten Million and No/100 Dollars ($10,000,000.00), reducing
quarterly based on a seven (7) year amortization; minus

 

(d)     the amount of all Availability Reserves; minus

 

(e)     the amount of the Specific Reserve.

 

The term “Borrowing Base” and the calculation thereof shall not include any
assets or property acquired in an Acquisition unless (x) if so required by the
Administrative Agent, the Administrative Agent has conducted Field Exams and
appraisals reasonably required by it (with results reasonably satisfactory to
the Administrative Agent) and (y) if the Person owning such assets or property
is not the Company, the Person owning such assets or property shall be a
(directly or indirectly) wholly-owned Domestic Subsidiary of the Company and
have become a Borrower or Guarantor.

 

“Borrowing Base Certificate” means a certificate, in the form of Exhibit B
hereto and otherwise in satisfactory to Administrative Agent, by which Borrower
certify calculation of the Borrowing Base.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any interest rate settings as to a Eurodollar Rate Loan, any
fundings, disbursements, settlements and payments in respect of any such
Eurodollar Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan, means any such day that
is also a London Banking Day.

 

“Capital Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Letter of Credit
Issuer or the Revolving Lenders, as collateral for Letter of Credit Obligations
or obligations of the Revolving Lenders to fund participations in respect of
Letter of Credit Obligations, cash or deposit account balances or, if the
Administrative Agent and the Letter of Credit Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the Letter of Credit
Issuer, cash or deposit account balances or, if the Administrative Agent shall
agree in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent or
(b) for the benefit of the Administrative Agent, as collateral for Protective
Advances or Swing Line Loans that have not been refunded by the Revolving
Lenders, cash or deposit account balances or, if the Administrative Agent shall
agree in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent or
(c) for the benefit of the Credit Parties during the continuance of an Event of
Default or in connection with the Payment in Full of the Obligations, as
collateral for any Obligations that are due or may become due, cash or deposit
account balances or, if the Administrative Agent shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

 
5

--------------------------------------------------------------------------------

 

  

“Cash Equivalents” means any of the following types of property, to the extent
owned by the Company or any of its Subsidiaries free and clear of all Liens
(other than Liens created under the Security Instruments):

 

(a)     cash, denominated in Dollars;

 

(b)     readily marketable direct obligations of the government of the United
States or any agency or instrumentality thereof, or obligations the timely
payment of principal and interest on which are fully and unconditionally
guaranteed by the government of the United States or any state or municipality
thereof, in each case so long as such obligation has an investment grade rating
by S&P and Moody’s;

 

(c)     commercial paper rated at least P-1 (or the then equivalent grade) by
Moody’s and A-1 (or the then equivalent grade) by S&P, or carrying an equivalent
rating by a nationally recognized rating agency if at any time neither Moody’s
nor S&P shall be rating such obligations;

 

(d)     insured certificates of deposit or bankers’ acceptances of, or time
deposits with any Lender or with any commercial bank that (i) is a member of the
Federal Reserve System, (ii) issues (or the parent of which issues) commercial
paper rated as described in the first portion of clause (c) above, (iii) is
organized under the laws of the United States or of any state thereof and
(iv) has combined capital and surplus of at least $500,000,000;

 

(e)     readily marketable general obligations of any corporation organized
under the laws of any state of the United States of America, payable in the
United States of America, expressed to mature not later than twelve months
following the date of issuance thereof and rated A or better by S&P or A3 or
better by Moody’s;

 

(f)     readily marketable shares of investment companies or money market funds
that, in each case, invest solely in the foregoing Investments described in
clauses (a) through (e) above; and

 

(g)     in the case of any Subsidiary of the Company organized or having its
principal place of business outside the United States, investments denominated
in the currency of the jurisdiction in which such Subsidiary is organized or has
its principal place of business which are similar in nature and substantially
the same in term and ratings to the items specified in clauses (a) through (f)
above.

 

 
6

--------------------------------------------------------------------------------

 

  

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the final adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the final making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all final and effective requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all final and effective requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)     any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of the
Company or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-4 and 13d-6 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 50% or more of the Equity
Interests of the Company on a fully-diluted basis (and taking into account all
such Equity Interests that such person or group has the right to acquire
pursuant to any option right); or

 

(b)     during any period of 27 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Company cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

 

(c)     the Company shall fail to own and control, beneficially and of record
(directly or indirectly), 100% of the issued and outstanding Equity Interests of
each of its Subsidiaries, except where such failure is the result of a
transaction permitted under the Loan Documents.

 

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01 (or, in the case of
Section 5.01(b), waived by the Person entitled to receive the applicable
payment).

 

“Code” means the Internal Revenue Code of 1986.

 

 
7

--------------------------------------------------------------------------------

 

  

“Collateral” means, collectively, certain personal property of the Loan Parties
or any other Person in which the Administrative Agent or any Credit Party is
granted a Lien under any Security Instrument as security for all or any portion
of the Obligations or any other obligation arising under any Loan Document.

 

“Commitment” means the Revolving Credit Commitment.

 

“Commitment Increase” has the meaning specified in Section 2.19(a).

 

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, in each case, described in Section 2.02.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Concentration Account” has the meaning specified in Section 4.04(b).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means the consolidation, in accordance with GAAP, of the
financial condition or operating results of such Person and its Subsidiaries.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period; plus, to the extent deducted in determining such Consolidated Net
Income, without duplication, (a) Consolidated Interest Charges (net of interest
income for such period of the Company and its Subsidiaries) for such period,
plus (b) federal, state, local and foreign income tax expense for such period,
net of income tax credits, plus (c) depreciation and amortization for such
period, plus (d) non-cash compensation expense, or other non-cash expenses or
charges, for such period arising from the granting of stock options, stock
appreciation rights or similar equity arrangements, plus (e) non-cash expenses
or losses and other non-cash charges incurred and LIFO reserves established
during such period (excluding any non-cash charges representing an accrual of,
or reserve for, cash charges to be paid within the next twelve months) plus (f)
restructuring charges in an amount up to $2,000,000 over the preceding twelve
(12) months; minus non-cash income, gains or profits or LIFO reserves terminated
during such period, in each case as determined for the Company and its
Subsidiaries on a Consolidated basis.

 

“Consolidated Interest Charges” means, with respect to the Company and its
Subsidiaries for any period ending on the date of computation thereof, the gross
interest expense of the Company and its Subsidiaries, including without
limitation (a) the current amortized portion of all fees (including fees payable
in respect of any Swap Contract in the nature of an interest rate hedge and all
fees payable in respect of any Letter of Credit) payable in connection with the
incurrence of Indebtedness to the extent included in gross interest expense and
(b) the portion of any payments made in connection with Capital Leases allocable
to interest expense, all determined on a Consolidated basis; provided however,
that Consolidated Interest Charges shall include the amount of payments in
respect of Synthetic Lease Obligations that are in the nature of interest.

 

 
8

--------------------------------------------------------------------------------

 

  

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a Consolidated basis, the net income after taxation of the
Company and its Subsidiaries for that period excluding (a) net losses or gains
realized in connection with (i) any sale, lease, conveyance or other disposition
of any asset (other than in the Ordinary Course of Business), or (ii) repayment,
repurchase or redemption of Indebtedness, and (b) extraordinary or nonrecurring
gain or income (or expense), including, any compensation charge incurred in
connection with the Transactions; provided that there shall be excluded from
Consolidated Net Income, without duplication, the net income or loss of (x) any
Person that is not a Subsidiary or that is accounted for by the equity method of
accounting to the extent of the amount of dividends or distributions are not
actually paid to the Company or a Subsidiary in cash, (y) any Person in which
any other Person (other than the Company or a Subsidiary) has an ownership
interest, except to the extent of the amount of dividends or other distributions
actually paid in cash to the Company or a Subsidiary by such Person during such
period and (z) any Person the ability of which to make Restricted Payments is
restricted by any Restrictive Agreement, except to the extent of the amount of
dividends or other distributions actually paid in cash to the Company or a
Subsidiary by such Person during such period.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

 

“Controlled Account Bank” means each bank with whom Deposit Accounts are
maintained in which any funds of any of the Loan Parties are concentrated and
with whom a Control Agreement has been, or is required to be, executed in
accordance with the terms hereof.

 

“Control Agreement” means, with respect to any Deposit Account, any Securities
Account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to the Administrative Agent, among
the Administrative Agent, the financial institution or other Person at which
such account is maintained or with which such entitlement or contract is carried
and the Loan Party maintaining such account, effective to grant “control” (as
defined under the applicable UCC) over such account to the Administrative Agent.

 

 
9

--------------------------------------------------------------------------------

 

  

“Controlled Deposit Account” means each Deposit Account (including all funds on
deposit therein) that is the subject of an effective Control Agreement and that
is maintained by any Loan Party with a financial institution approved by the
Administrative Agent.

 

“Controlled Securities Account” means each securities account or commodity
account (including all financial assets held therein and all certificates and
instruments, if any, representing or evidencing such financial assets) that is
the subject of an effective Control Agreement and that is maintained by any Loan
Party with a securities intermediary or commodity intermediary approved by the
Administrative Agent.

 

“Core Business” means any material line of business conducted by the Company and
its Subsidiaries as of the Closing Date and any business directly related
thereto.

 

“Cost” means (a) with respect to Inventory, the lower of (i) cost (as reflected
in the general ledger of such Person) and (ii) market value, in each case,
determined in accordance with GAAP calculated on a first-in, first-out basis and
in accordance with the Loan Parties’ accounting practices as in effect on the
Closing Date and (b) with respect to Equipment, Real Estate and other property,
the lower of (i) cost (as reflected in the general ledger of such Person) and
(ii) market value, in each case, determined in accordance with GAAP.

 

“Cost of Acquisition” means, with respect to any Acquisition, the total cash and
noncash consideration (including the fair market value of all Equity Interests
issued or transferred to the sellers thereof, all indemnities, earnouts and
other contingent payment obligations to, and the aggregate amounts paid or to be
paid under noncompete, consulting and other affiliated agreements with, the
sellers thereof, all write-downs of property and reserves for liabilities with
respect thereto and all assumptions of debt, liabilities and other obligations
in connection therewith) paid by or on behalf of any Loan Party and its
Subsidiaries for any Acquisition.

 

“Credit Extension” means, as applicable, either or both of the following at a
given time: (a) a Borrowing or (b) a Letter of Credit Extension.

 

“Credit Judgment” means the Administrative Agent’s judgment exercised in good
faith and consistent with standard practices of an asset based lender, based
upon its consideration of any factor that it believes (a) could adversely affect
the quantity, quality, mix or value of Collateral (including any applicable Laws
that may inhibit collection of an Account), the enforceability or priority of
the Administrative Agent’s Liens, or the amount that the Administrative Agent
and Lenders could receive in liquidation of any Collateral; (b) suggests that
any collateral report or financial information delivered by the Borrower or any
Borrower is incomplete, inaccurate or misleading in any material respect; (c)
materially increases the likelihood of any proceeding under any Debtor Relief
Law involving a Borrower; or (d) creates or could result in a Default or Event
of Default. In exercising such judgment, the Administrative Agent may consider
any factors that could increase the credit risk of lending to Borrowers on the
security of the Collateral.

 

“Credit Party” means (a) each Lender, (b) each Credit Product Provider to the
extent it holds Credit Product Obligations and was a Lender or an Affiliate of a
Lender when such Person provided Credit Product Arrangements to the Borrower,
(c) the Administrative Agent, (d) the Letter of Credit Issuer, and (e) the
successors and assigns of each of the foregoing.

 

 
10

--------------------------------------------------------------------------------

 

  

“Credit Party Expenses” has the meaning set forth in Section 11.04(a).

 

“Credit Product Arrangements” means, collectively, (a) Swap Contracts between a
Loan Party or an Affiliate of a Loan Party and any Lender or Affiliate of a
Lender and (b) agreements giving rise to Treasury Management and Other Services.

 

“Credit Product Obligations” means Indebtedness and other obligations of any
Loan Party or an Affiliate of any Loan Party arising under Credit Product
Arrangements and owing to any Credit Product Provider; provided that Credit
Product Obligations shall not include Excluded Swap Obligations.

 

“Credit Product Indemnitee” has the meaning assigned to such term in
Section 10.12(a).

 

“Credit Product Provider” means (a) BMO or any of its Affiliates; and (b) any
other Lender or an Affiliate of a Lender that is a provider under a Credit
Product Arrangement, so long as such provider delivers written notice to the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent, by the later of the Closing Date or 10 days following the entering into
of the applicable Credit Product Arrangement, (i) describing the Credit Product
Arrangement and setting forth the maximum amount thereunder to be secured by the
Collateral and the methodology to be used in calculating such amount and
(ii) agreeing to be bound by Section 10.12.

 

“Credit Product Reserve” means the reserves established by the Administrative
Agent from time to time in its reasonable judgment in respect of secured Credit
Product Obligations in an amount equal to the maximum amount owing thereunder as
specified by the Credit Product Provider in writing to the Administrative Agent
(except in the case where the Credit Product Provider is the Administrative
Agent or its Affiliate), which amount may be increased so long as (a) no Event
of Default exists, (b) no Overadvance would result from establishing a reserve
for such increased amount, and (c) written notice thereof is given from such
Credit Product Provider to the Administrative Agent. Furthermore, it is
understood that the amounts so provided by the applicable Credit Product
Provider with respect to Swap Credit Product Obligations may include a
commercially reasonable level of “cushion” to account for normal short-term
market fluctuations.

 

“Customs Broker Agreement” means an agreement, reasonably acceptable in form and
substance to the Administrative Agent, among a Loan Party, a customs broker or
other carrier, and the Administrative Agent, in which the customs broker or
other carrier acknowledges that it has control over and holds the documents
evidencing ownership of the subject Inventory for the benefit of the
Administrative Agent and agrees, upon notice from the Administrative Agent, to
hold and dispose of the subject Inventory solely as directed by the
Administrative Agent.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

 
11

--------------------------------------------------------------------------------

 

  

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would unless
cured or waived be an Event of Default.

 

“Default Rate” means an annual interest rate equal to (a) the Eurodollar Rate
plus (b) the Applicable Margin plus (c) two percent (2%) per annum; provided,
however, that with respect to Letter of Credit Fees, the Default Rate shall
equal the Letter of Credit Fee then in effect, plus two percent (2%) per annum,
in each case to the fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Letter of Credit
Issuer, the Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including, in the case of any Revolving Lender, in
respect of its participations in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due, (b) has notified any Borrower, the
Administrative Agent, the Letter of Credit Issuer or the Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.18(b)) upon delivery of written notice of such determination by the
Administrative Agent to the Borrower, the Letter of Credit Issuer, the Swing
Line Lender and each other Lender.

 

 
12

--------------------------------------------------------------------------------

 

  

“Dilution Percent” means the percent, determined for the most recent Measurement
Period, equal to (a) bad debt write-downs or write-offs, discounts, returns,
promotions, credits, credit memos and other dilutive items with respect to
Accounts, divided by (b) gross sales.

 

“Dilution Reserve” means, at any date of determination, (a) the Dilution Percent
minus five percent (5%) times (b) the amount of Eligible Accounts of the
Borrower. For example, if the Dilution Percent is nine percent (9%) and the
amount of Eligible Accounts is Twenty Million Dollars ($20,000,000), the
Dilution Reserve is Eight Hundred Thousand Dollars ($800,000) or 4% of
$20,000,000.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any casualty or
condemnation) of any property (including any Equity Interest), or part thereof,
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

 

“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is 180 days after the Maturity Date, (b) is convertible
into or exchangeable for debt securities (unless only occurring at the sole
option of the issuer thereof), (c) (i) contains any repurchase obligation that
may come into effect prior to, (ii) requires cash dividend payments (other than
taxes) prior to, or (iii) provides the holders thereof with any rights to
receive any cash upon the occurrence of a change of control or sale of assets
prior to, in each case, the date that is 180 days after the Maturity Date;
provided, however, that (i) with respect to any Equity Interests issued to any
employee or to any plan for the benefit of employees of the Company or its
Subsidiaries or by any such plan to such employees, such Equity Interest shall
not constitute Disqualified Equity Interests solely because it may be required
to be repurchased by the Company or one of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and (ii) any class of Equity
Interest of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not a
Disqualified Equity Interest, such Equity Interests shall not be deemed to be
Disqualified Equity Interests and (iii) only the portion of such Equity
Interests which so matures or is so mandatorily redeemable, is so convertible or
exchangeable or is so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Equity Interests.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States (but excluding any territory or
possession thereof).

 

 
13

--------------------------------------------------------------------------------

 

  

“Dominion Trigger Period” means the period (a) commencing on the day that (i) an
Event of Default continues beyond all applicable cure periods or
(ii) Availability is less than the greater of (A) fifteen percent (15%) of the
Aggregate Revolving Credit Commitments at such time and (B) $6,000,000.00, and
(b) continuing until the date that during the previous thirty (30) consecutive
days, (i) all Events of Default have been cured or waived and (ii) Availability
has been greater than the greater of (A) fifteen percent (15%) of the Aggregate
Revolving Credit Commitments at such time and (B) $6,000,000.00.

 

“Eligible Accounts” means Accounts due to a Borrower that are determined by the
Administrative Agent, in its Credit Judgment, to be Eligible Accounts. Except as
otherwise agreed by the Administrative Agent, none of the following shall be
deemed to be Eligible Accounts:

 

(a)     Accounts that are not fully earned by performance (or otherwise
represent a progress billing) or not evidenced by an invoice which has been
delivered to the applicable Account Debtor;

 

(b)     Accounts that have been outstanding for more than ninety (90) days from
the original invoice date or more than sixty (60) days past the original due
date whichever comes first;

 

(c)     Accounts due from any Account Debtor, twenty-five percent (25%) of whose
Accounts are otherwise ineligible under the terms of clause (b) above;

 

(d)     Accounts with respect to which (i) any representation or warranty set
for in any Loan Document with respect thereto is not true and correct in all
material respects, (ii) a Borrower does not have good, valid and marketable
title thereto, free and clear of any Lien (other than Permitted Liens described
in clauses (a) of Section 8.02) and (iii) the applicable Account Debtor has not
been instructed to (or does not in fact) remit payment to a deposit account of a
Borrower subject to a Control Agreement;

 

(e)     Accounts which are disputed or with respect to which a claim,
counterclaim, offset or chargeback has been asserted, but only to the extent of
such dispute, counterclaim, offset or chargeback;

 

(f)     Accounts which (i) do not arise out of a sale of goods or rendition of
services in the ordinary course of business, (ii)  do not arise upon credit
terms usual to the business of the Borrower or (iii) are not payable in Dollars;

 

(g)     Accounts (i) upon which a Borrower’s right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever,
including cash on delivery and cash in advance transactions or (ii) as to which
a Borrower is not able to bring suit or otherwise enforce its remedies against
the related Account Debtor through judicial process,

 

(h)     Accounts which are owed by any Affiliate;

 

(i)     Accounts for which all material consents, approvals or authorizations
of, or registrations or declarations with any Governmental Authority required to
be obtained, effected or given in connection with the performance of such
Account by the Account Debtor or in connection with the enforcement of such
Account by the Administrative Agent have not been duly obtained, effected or
given or are not in full force and effect;

 

 
14

--------------------------------------------------------------------------------

 

  

(j)     Accounts due from an Account Debtor which is the subject of any
bankruptcy or insolvency proceeding, has had a trustee or receiver appointed for
all or a substantial part of its property, has made an assignment for the
benefit of creditors or has suspended its business;

 

(k)     Accounts due from any Governmental Authority, except to the extent that
the subject Account Debtor is the federal government of the United States of
America and has complied with the Federal Assignment of Claims Act of 1940 and
any similar state legislation; provided that Accounts due from any state
university system shall not be deemed ineligible by reason of this clause (k);

 

(l)     Accounts (i) owing from any Account Debtor that is also a supplier to or
creditor of a Borrower unless such Person has waived any right of setoff in a
manner reasonably acceptable to the Administrative Agent but only to the extent
of the aggregate amount of such Borrower’s liability to such Account Debtor,
(ii) to the extent representing any manufacturer’s or supplier’s allowances,
credits, discounts, incentive plans or similar arrangements entitling such
Borrower to discounts on future purchase therefrom, (iii) to the extent
constituting amounts owed with respect to loans or advances, or (iv) to the
extent relating to payment of interest, fees or late charges;

 

(m)     Accounts arising out of sales on a bill-and-hold, guaranteed sale,
sale-or-return, sale on approval or consignment basis or subject to any right of
return, setoff or charge back;

 

(n)     Accounts arising out of sales to Account Debtors outside the United
States or Canada unless either (i) such Accounts are fully backed by an
irrevocable letter of credit on terms, and issued by a financial institution,
acceptable to the Administrative Agent and such irrevocable letter of credit is
in the possession of the Administrative Agent, or (ii) such Accounts are
supported by credit insurance acceptable to the Administrative Agent, naming the
Administrative Agent as an additional insured;

 

(o)     Accounts that are evidenced by a judgment, Instrument or Chattel Paper;

 

(p)     Accounts due from an Account Debtor and its Affiliates, the aggregate of
which Accounts due from such Account Debtor represents more than twenty percent
(20%) of all then outstanding Accounts owed to the Borrower, but only to the
extent of such excess;

 

(q)     Accounts constituting Permitted Investments made in accordance with
clause (p) of Section 8.03;

 

(r)     Accounts that remain open after the applicable Account Debtor has made a
partial payment in respect of the applicable invoice (whether or not the
applicable Account Debtor has provided an explanation for such partial payment);

 

 
15

--------------------------------------------------------------------------------

 

  

(s)     Accounts where the applicable Account Debtor tendered a check or other
item of payment in full or partial satisfaction and such check or other item of
payment has been returned by the financial institution on which it is drawn; or

 

(t)     Accounts for which payment has been received by the applicable Borrower
but such payment has not been applied to the applicable Account.

 

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank or other financial institution engaged in the business of making commercial
loans having a combined capital and surplus in excess of $300,000,000 approved
by the Administrative Agent (such approval not to be unreasonably withheld or
delayed); (c) an Approved Fund; (d) any Person to whom a Credit Party assigns
its rights and obligations under this Agreement as part of an assignment and
transfer of such Credit Party’s rights in and to a material portion of such
Credit Party’s portfolio of asset based credit facilities, and (e) any other
Person (other than a natural person) approved by (i) the Administrative Agent,
the Letter of Credit Issuer and the Swing Line Lender and (ii) unless an Event
of Default has occurred and is continuing, the Borrower (each such approval not
to be unreasonably withheld or delayed); provided that, notwithstanding the
foregoing, “Eligible Assignee” shall not include a Loan Party or any of the Loan
Parties’ Affiliates or Subsidiaries.

 

“Eligible Inventory” means Inventory of the Borrower that is determined by the
Administrative Agent, in its Credit Judgment, to be Eligible Inventory. Except
as otherwise agreed by the Administrative Agent, the following items of
Inventory shall not be included in Eligible Inventory:

 

(a)     Inventory that is not solely owned by a Borrower or a Borrower does not
have good and valid title thereto;

 

(b)     Inventory that is not readily saleable in the Ordinary Course of
Business;

 

(c)     Inventory that does not comply with each of the covenants,
representations and warranties respecting Inventory made by the Borrower in the
Loan Documents;

 

(d)     Inventory that is leased by or is on consignment to a Borrower;

 

(e)     Inventory that is not located (i) in the United States of America or
Canada (excluding territories or possessions of the United States or Canada) and
(ii) at a location that is owned or leased by a Borrower, except (in the case of
this clause (ii)) to the extent that such Borrower has furnished to the
Administrative Agent (A) any UCC financing statements or other documents that
the Administrative Agent may reasonably determine to be necessary to perfect its
security interest in such Inventory at such location, and (B) a Lien Waiver
executed by the Person owning any such location on terms reasonably acceptable
to the Administrative Agent or the Administrative Agent has established a Rent
and Charges Reserve with respect to such location;

 

(f)     Inventory that is in transit, except between locations of a Loan Party
or Loan Parties (or between locations of a Loan Party (or Loan Parties) and
processors or vendors in the Ordinary Course of Business);

 

 
16

--------------------------------------------------------------------------------

 

  

(g)     Inventory that is comprised of goods which (i) are damaged, defective,
“seconds” or otherwise unmerchantable, (ii) have been returned or are to be
returned to the vendor or (iii) are discontinued products, obsolete or slow
moving;

 

(h)     Inventory consisting of promotional, marketing, packaging and shipping
materials or supplies used or consumed in the Borrower’s business and other
similar non-merchandise categories;

 

(i)     Inventory that is not in compliance with all standards imposed by any
Governmental Authority having regulatory authority over such Inventory, its use
or sale;

 

(j)     Inventory that is (i) subject to any warehouse receipt, bill of lading
or negotiable Document that has not been issued to the Administrative Agent or
(ii) located on leased premises or in the possession of a warehouseman, bailee,
processor, repairman, mechanic, shipper, freight forwarder or other Person,
unless the lessor or such Person has delivered a Lien Waiver to the
Administrative Agent or an appropriate Rent and Charges Reserve has been
established

 

(k)     Inventory consisting of or containing Hazardous Materials;

 

(l)     Inventory that is not subject to a perfected first priority Lien in
favor of the Administrative Agent (subject only to Permitted Liens set forth in
clauses (c), (d) or (m) of Section 8.02 hereof);

 

(m)     Inventory that is not insured in compliance with the provisions of this
Agreement and the other Loan Documents;

 

(n)     Inventory not on a perpetual schedule;

 

(o)     Inventory that consists of bill and hold goods or goods that have been
sold but not yet delivered;

 

(p)     Inventory that is subject to any License or other arrangement that
restricts such Borrower’s or the Administrative Agent’s right to dispose of such
Inventory, unless (i) Administrative Agent has received an appropriate Lien
Waiver; and (ii) such Borrower have not received notice of a dispute in respect
of any such License or other arrangement; or

 

(q)     Inventory held at real property leased by Borrower that does not have an
aggregate value that exceeds (or it is anticipated that the value of such
Inventory will not exceed at any point in time during the term of such leasehold
term) $50,000.00.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

 
17

--------------------------------------------------------------------------------

 

  

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of a Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equipment” has the meaning provided in the Security Agreement.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(3) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.

 

“Eurocurrency liabilities” has the meaning specified in Section 3.04(e).

 

 
18

--------------------------------------------------------------------------------

 

  

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the one-month ICE Benchmark Administration (or the successor thereto if the
ICE Benchmark Administration is no longer making the LIBOR Rate available) LIBOR
Rate (“ICE LIBOR”), as published by Reuters (or other commercially available
source providing quotations of ICE LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the beginning of each calendar month, for Dollar deposits
(for delivery on the first day of the following calendar month) with a term
equivalent to such Interest Period. If such rate is not available at such time
for any reason, then the “Eurodollar Base Rate” for such Interest Period shall
be the Base Rate.

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum (but in no event less than zero) determined by the
Administrative Agent pursuant to the following formula:

 

Eurodollar Rate =

 

Eurodollar Base Rate

   

1.00 – Eurodollar Reserve Percentage

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to the Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

 

“Eurodollar Rate Loan” means a Revolving Loan (a “Eurodollar Rate Revolving
Loan”) that bears interest at the Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excess Cash Flow” means with respect to any fiscal year of the Company,
commencing with the fiscal year ending June 30, 2015, the remainder of
(a) Consolidated EBITDA for such period, minus (b) the sum, without duplication,
of (i) cash payments permitted hereunder and made during such period with
respect to Capital Expenditures that are not financed, plus (ii) all income
taxes paid in cash by the Company and its Subsidiaries during such period net of
refunds actually received in cash during such period, plus (iii) cash
Consolidated Cash Interest Charges (net of interest income) of the Company
during such period.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the regulations
promulgated thereunder.

 

“Excluded Deposit Account” (a) Deposit Accounts the balance of which consists
exclusively of (i) withheld income taxes and federal, state or local employment
taxes required to be paid to the Internal Revenue Service or state or local
government agencies with respect to employees of any Loan Party or (ii) amounts
required to be paid over to an employee benefit plan pursuant to DOL Reg. Sec.
2510.3 102 on behalf of or for the benefit of employees of any Loan Party,
(b) all segregated Deposit Accounts constituting (and the balance of which
consists solely of funds set aside in connection with) payroll accounts, trust
accounts, and accounts dedicated to the payment of accrued employee benefits,
medical, dental and employee benefits claims to employees of any Loan Party,
(c) zero balance disbursement accounts and (d) other Deposit Accounts maintained
in the Ordinary Course of Business containing cash amounts that do not exceed at
any time $25,000 for any such account and $50,000 in the aggregate for all such
accounts under this clause (d).

 

 
19

--------------------------------------------------------------------------------

 

  

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Loan Party or the grant
of such Lien becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or Lien is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

“Extraordinary Expenses” means all costs, expenses, liabilities or advances that
Administrative Agent may incur or make during a Default or Event of Default, or
during the pendency of an proceeding of any Loan Party under any Debtor Relief
Laws, including those relating to (a) any audit, inspection, repossession,
storage, repair, appraisal, insurance, manufacture, preparation or advertising
for sale, sale, collection, or other preservation of or realization upon any
Collateral; (b) any action, arbitration or other proceeding (whether instituted
by or against Administrative Agent, any Lender, any Loan Party, any
representative of creditors of a Loan Party or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of Administrative Agent’s Liens with respect to any Collateral),
Loan Documents, Letters of Credit or Obligations, including any lender liability
or other claims; (c) the exercise, protection or enforcement of any rights or
remedies of Administrative Agent in, or the monitoring of, any proceeding
applicable to any Loan Party under any Debtor Relief Laws; (d) settlement or
satisfaction of any taxes, charges or Liens with respect to any Collateral;
(e) any enforcement action; (f) negotiation and documentation of any
modification, waiver, workout, restructuring or forbearance with respect to any
Loan Documents or Obligations; and (g) Protective Advances. Such costs, expenses
and advances include transfer fees, Other Taxes, storage fees, insurance costs,
permit fees, utility reservation and standby fees, legal fees, appraisal fees,
brokers’ fees and commissions, auctioneers’ fees and commissions, accountants’
fees, environmental study fees, wages and salaries paid to employees of any Loan
Party or independent contractors in liquidating any Collateral, and travel
expenses.

 

 
20

--------------------------------------------------------------------------------

 

  

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Facility” means the Revolving Credit Facility.

 

“Facility Termination Date” means the date as of which Payment in Full of all
Obligations has occurred.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to BMO on such
day on such transactions as determined by the Administrative Agent.

 

“Field Exam” means any visit and inspection of the properties, assets and
records of any Loan Party during the term of this Agreement, which shall include
access to such properties, assets and records sufficient to permit the
Administrative Agent or its representatives to examine, audit and make extracts
from any Loan Party’s books and records, make examinations and audits of any
Loan Party’s other financial matters and Collateral as Administrative Agent
deems appropriate in its Credit Judgment, and discussions with its officers,
employees, agents, advisors and independent accountants regarding such Loan
Party’s business, financial condition, assets, prospects and results of
operations.

 

“Fiscal Month” means any Accounting Period.

 

 
21

--------------------------------------------------------------------------------

 

  

“Fiscal Quarter” means, as applicable, any three (3) Accounting Periods that
start on or near the first day of each of January, April, July or October.

 

“Fiscal Year” means the one (1) year period commencing on the first day of July
in each calendar year and ending on the last day of June in the following
calendar year.

 

“FIRREA” means The Financial Institutions Reform, Recovery, and Enforcement Act
of 1989.

 

“FLSA” means the Fair Labor Standards Act of 1938.

 

“Foreign Activities Laws” has the meaning specified in Section 7.11.

 

“Foreign Benefit Law” means any law or regulation, other than United States law,
governing or applicable to any employee benefit plan, program, scheme or
arrangement that is not subject to Untied States law.

 

“Foreign Government Scheme or Arrangement” has the meaning specified in Section
6.12(e).

 

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes.

 

“Foreign Plan” has the meaning specified in Section 6.12(e).

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the Letter of Credit Issuer, such
Defaulting Lender’s Applicable Percentage of the outstanding Letter of Credit
Obligations other than Letter of Credit Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving
Lenders or Cash Collateralized in accordance with the terms hereof, (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving
Lenders and (c) with respect to the Administrative Agent, such Defaulting
Lender’s Applicable Percentage of Protective Advances other than Protective
Advances as to which such Defaulting Lender’s participation obligation has been
reallocated to other Revolving Lenders.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

 
22

--------------------------------------------------------------------------------

 

  

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantor” means each Person who executes or becomes a party to this Agreement
as a “Guarantor” or otherwise executes and delivers a Guarantee of any of the
Obligations.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

 
23

--------------------------------------------------------------------------------

 

  

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)     all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments or upon which interest is customarily paid;

 

(b)     all direct or contingent obligations of such Person arising under or in
respect of letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and other financial products and
services (including treasury management and commercial credit card, merchant
card and purchase or procurement card services);

 

(c)     net obligations of such Person under any Swap Contract;

 

(d)     all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the Ordinary Course
of Business);

 

(e)     indebtedness secured by a Lien on property owned or being purchased by
such Person (including indebtedness arising under conditional sales or other
title retention agreements), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;

 

(f)     obligations under Capital Leases and Synthetic Lease Obligations of such
Person;

 

(g)     all obligations of such Person with respect to the redemption, repayment
or other repurchase or payment in respect of any Disqualified Equity Interest;
and

 

(h)     all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, to the extent such Indebtedness is
recourse to such Person. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of any capital lease or Synthetic Lease Obligation as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

 
24

--------------------------------------------------------------------------------

 

  

“Intellectual Property” means all past, present and future: trade secrets,
know-how and other proprietary information; trademarks, uniform resource
locations (URLs), internet domain names, service marks, sound marks, trade
dress, trade names, business names, designs, logos, slogans (and all
translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and the goodwill of the
business relating thereto and all registrations or applications for
registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights (including copyrights for computer programs)
and copyright registrations or applications for registrations which have
heretofore been or may hereafter be issued throughout the world and all tangible
property embodying the copyrights, unpatented inventions (whether or not
patentable); patent applications and patents; industrial design applications and
registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.

 

“Interest Payment Date” means, as to any Eurodollar Rate Loan, (i) the last day
of each Interest Period applicable to such Eurodollar Rate Loan, (ii) any date
that such Loan is prepaid or converted, in whole or in part, and (iii) the
Maturity Date; provided, further, that interest accruing at the Default Rate
shall be payable from time to time upon demand of the Administrative Agent.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending, in each case, on the date one month
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:

 

(i)     any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)     any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)     no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person (including through the
purchase of an option, warrant or convertible or similar type of security),
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of compliance with
Section 8.03, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment, less all returns of principal or equity thereon (and without
adjustment by reason of the financial condition of such other Person) and shall,
if made by the transfer or exchange of property other than cash, be deemed to
have been made in an original principal or capital amount equal to the fair
market value of such property at the time of such transfer or exchange.

 

 
25

--------------------------------------------------------------------------------

 

  

“IP Rights” rights of any Person to use any Intellectual Property.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Letter of Credit Issuer and any Borrower (or any Subsidiary) or in
favor the Letter of Credit Issuer and relating to any such Letter of Credit.

 

“Laws” means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Letter of Credit Issuer and the Swing Line
Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby or documentary letter of credit issued by
an Letter of Credit Issuer for the account of a Borrower, or any indemnity,
guarantee, exposure transmittal memorandum or similar form of credit support
issued by the Administrative Agent or an Letter of Credit Issuer for the benefit
of a Borrower.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Letter of Credit Issuer.

 

“Letter of Credit Advance” means each Revolving Lender’s funding of its
participation in any Letter of Credit Borrowing in accordance with its
Applicable Percentage. All Letter of Credit Advances shall be denominated in
Dollars.

 

 
26

--------------------------------------------------------------------------------

 

  

“Letter of Credit Borrowing” means an extension of credit resulting from a
drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Revolving Borrowing.

 

“Letter of Credit Expiration Date” means the earlier of (i) one (1) year from
the date of issuance of such Letter of Credit, or (b) the day that is thirty
(30) days prior to the Maturity Date then in effect (or, if such day is not a
Business Day, the preceding Business Day).

 

“Letter of Credit Exposure” means, at any time, for any Lender, such Lender’s
Applicable Percentage of the total Letter of Credit Obligations at such time.

 

“Letter of Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

 

“Letter of Credit Fees” means, collectively or individually as the context may
indicate, the fees with respect to Letters of Credit described in
Section 2.09(b).

 

“Letter of Credit Issuer” means BMO, in its capacity as an issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder. At any
time there is more than one Letter of Credit Issuer, all singular references to
the Letter of Credit Issuer shall mean any Letter of Credit Issuer, either
Letter of Credit Issuer, each Letter of Credit Issuer, the Letter of Credit
Issuer that has issued the applicable Letter of Credit, or both Letter of Credit
Issuers, as the context may require.

 

“Letter of Credit Obligations” means, as at any date of determination, (a) the
aggregate undrawn amount of all outstanding Letters of Credit, plus (b) the
aggregate of all Unreimbursed Amounts, including all Letter of Credit
Borrowings, plus (c) the aggregate amount of all accrued and unpaid Letter of
Credit Fees. For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $4,000,000.00, and (b) the Aggregate Revolving Credit Commitments. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Revolving Credit Commitments.

 

“License” means any license or agreement under which a Loan Party is granted IP
Rights in connection with any manufacture, marketing, distribution or
disposition of Collateral, any use of assets or property or any other conduct of
its business.

 

“Licensor” means any Person from whom a Loan Party obtains IP Rights.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest, or any preference, priority or other security agreement or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

 
27

--------------------------------------------------------------------------------

 

  

“Lien Waiver” means an agreement, in form and substance satisfactory to the
Administrative Agent, by which (a) for any material Collateral located on leased
premises or premises subject to a mortgage, the lessor or mortgagee, as
applicable, waives or subordinates any Lien it may have on the Collateral, and
agrees to permit the Administrative Agent to enter upon the premises and remove
the Collateral or to use the premises to store or dispose of the Collateral;
(b) for any Collateral held by a warehouseman, processor, shipper, customs
broker or freight forwarder, such Person waives or subordinates any Lien it may
have on the Collateral, agrees to hold any Documents in its possession relating
to the Collateral as agent for the Administrative Agent, and agrees to deliver
the Collateral to the Administrative Agent upon request; (c) for any Collateral
held by a repairman, mechanic or bailee, such Person acknowledges the
Administrative Agent’s Lien, waives or subordinates any Lien it may have on the
Collateral, and agrees to deliver the Collateral to Administrative Agent upon
request; and (d) for any Collateral subject to a Licensor’s IP Rights, the
Licensor grants to the Administrative Agent the right, vis-à-vis such Licensor,
to enforce the Administrative Agent’s Liens with respect to the Collateral,
including the right to dispose of it with the benefit of the Intellectual
Property, whether or not a default exists under any applicable License.

 

“Line Reserve” means the sum of (a) the Rent and Charges Reserve; (b) the Credit
Product Reserve; (c) the aggregate amount of liabilities at any time secured by
Liens upon Collateral that are senior to the Administrative Agent’s Liens;
(d) sums that any Loan Party may be required to pay under any Section of this
Agreement or any other Loan Document (including taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and has failed to pay, (e) amounts for which claims may be
reasonably expected to be asserted against the Collateral, the Administrative
Agent or the Lenders; and (f) the Specific Reserve.

 

“Liquidation” means the exercise by the Administrative Agent of those rights and
remedies accorded to Administrative Agent under the Loan Documents and
applicable Law as a creditor of the Loan Parties with respect to the realization
on the Collateral, including (after the occurrence and continuation of an Event
of Default) the conduct by the Loan Parties acting with the consent of the
Administrative Agent, of any public, private or going out of business sale or
other disposition of the Collateral for the purpose of liquidating the
Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are used
with like meaning in this Agreement.

 

“Loan” means an extension of credit under ARTICLE II in the form of a Revolving
Loan or a Swing Line Loan.

 

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

 

“Loan Documents” means this Agreement, each Note, each Security Instrument, each
Committed Loan Notice, Swing Line Loan Notice, each Issuer Document, each
Borrowing Base Certificate, each Compliance Certificate, any agreement creating
or perfecting rights in Cash Collateral securing any Obligation hereunder and
all other instruments and documents heretofore or hereafter executed or
delivered to or in favor of any Lender or the Administrative Agent in connection
with the Loans made and transactions contemplated by this Agreement, but
excluding, for the avoidance of doubt, Credit Product Arrangements.

 

 
28

--------------------------------------------------------------------------------

 

  

“Loan Obligations” means all Obligations other than amounts (including fees)
owing by any Loan Party pursuant to any Credit Product Arrangements.

 

“Loan Parties” means the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of either (i) the
Borrower, taken as a whole or (ii) the Company and its Subsidiaries, taken as a
whole; (b) a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party or on the
ability of the Administrative Agent to collect any Obligation or realize upon
any material portion of the Collateral.

 

“Material Contract” means any agreement or arrangement to which a Loan Party or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities laws applicable to such Loan Party,
including the Securities Act of 1933; (b) for which breach, termination,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect; or (c) that relates to Subordinated Indebtedness, or to
Indebtedness, in an aggregate amount of $500,000.00 or more.

 

“Material License” has the meaning assigned to such term in Section 7.15.

 

“Material Subsidiary” means, as of any date of determination thereof, each
direct or indirect Subsidiary of the Company that (a) holds, owns or
contributes, as the case may be, two percent (2%) or more of the gross revenues
or assets (including Equity Interests but only Equity Interests in other
Domestic Subsidiaries) calculated as of the most recent fiscal period with
respect to which the Administrative Agent shall have received financial
statements required to be delivered pursuant to Sections 7.01(a) or 7.01(b) or,
if prior to delivery of any financial statements pursuant to such Sections, then
calculated with respect to the financial statements dated as of February 26,
2016, (b) is designated by the Borrower as a Material Subsidiary, or
(c) Guarantees any Subordinated Indebtedness. The Borrower shall designate one
or more Subsidiaries as Material Subsidiaries if, in the absence of such
designation, the aggregate gross revenues or assets (including Equity Interests
but only Equity Interests in other Domestic Subsidiaries) of all Subsidiaries
that are Material Subsidiaries would be less than 98% of the gross revenues or
assets calculated as of the most recent fiscal period with respect to which the
Administrative Agent shall have received financial statements required to be
delivered pursuant to Sections 7.01(a), 7.01(b) or 7.01(c) or if prior to
delivery of any financial statements pursuant to such Sections, then calculated
with respect to the financial statements dated as of February 26, 2016.

 

“Maturity Date” means April 22, 2021.

 

 
29

--------------------------------------------------------------------------------

 

  

“Measurement Period” means, at any date of determination, the most recently
completed trailing twelve (12) month period for the Company and its Subsidiaries
for which financial statements have or should have been delivered in accordance
with Section 7.01(a), 7.01(b) or 7.01(c).

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or Deposit Account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the Letter of Credit Issuer
with respect to Letters of Credit issued and outstanding at such time plus 105%
of the Fronting Exposure of the Administrative Agent with respect to Protective
Advances outstanding at such time, (b) with respect to Cash Collateral
consisting of cash or Deposit Account balances provided in accordance with the
provisions of Section 2.17(a)(i) or 2.17(a)(ii), an amount equal 105% of the
Outstanding Amount of all Letter of Credit Obligations and (c) otherwise, an
amount determined by the Administrative Agent in its sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Related Documents” means, with respect to any real property subject to
a Mortgage, the following, in form and substance satisfactory to the
Administrative Agent and received by the Administrative Agent for review at
least 15 days prior to the effective date of the Mortgage: (a) a mortgagee title
policy (or binder therefor) covering the Administrative Agent’s interest under
the Mortgage, in a form and amount and by an insurer acceptable to the
Administrative Agent, which must be fully paid on such effective date; and
(b) such assignments of leases, estoppel letters, attornment agreements,
consents, waivers and releases as the Administrative Agent may require with
respect to other Persons having an interest in the real estate.

 

“Mortgaged Property” means the Real Estate of the Loan Parties listed on
Schedule 1.02 hereto.

 

“Mortgages” means the mortgages, leasehold mortgages, deeds of trust, leasehold
deeds of trust or deeds to secure debt executed by a Loan Party on or about the
Closing Date, or from time to time thereafter as may be required under the Loan
Documents, in favor of the Administrative Agent, for the benefit of the Credit
Parties, by which such Loan Party has granted to the Administrative Agent, as
security for the Obligations, a Lien upon the Mortgaged Property described
therein, together with all mortgages, deeds of trust and comparable documents
now or at any time hereafter securing the whole or any part of the Obligations.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(4) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

 
30

--------------------------------------------------------------------------------

 

  

“Negative Pledge Agreement” means the negative pledge agreements executed by a
Loan Party on or about the Closing Date, or from time to time thereafter, as may
be required under the Loan Documents, in favor of the Administrative Agent, for
the benefit of the Credit Parties, covering the Real Estate.

 

“Net Cash Proceeds” means

 

(a)     with respect to the sale of any asset by any Loan Party or any
Subsidiary, the excess, if any, of (i) the sum of the cash and cash equivalents
received in connection with such sale (including any cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) less (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by such asset and that is
required to be repaid in connection with the sale thereof (other than
Indebtedness under the Loan Documents and Indebtedness owing to the Company or
any Subsidiary), (B) the reasonable out-of-pocket expenses incurred by such Loan
Party or any Subsidiary in connection with such sale, including any brokerage
commissions, underwriting fees and discount, legal fees, finder’s fees and other
similar fees and commissions, (C) taxes paid or reasonably estimated to be
payable by the Loan Party or any Subsidiary in connection with the relevant
asset sale, (D) the amount of any reasonable reserve required to be established
in accordance with GAAP against liabilities (other than taxes deducted pursuant
to clause (C) above) to the extent such reserves are (x) associated with the
assets that are the object of such sale and (y) retained by such Loan Party or
applicable Subsidiary, and (E) the amount of any reasonable reserve for purchase
price adjustments and retained fixed liabilities reasonably expected to be
payable by such Loan Party or applicable Subsidiary in connection therewith to
the extent such reserves are (1) associated with the assets that are the object
of such sale and (2) retained by such Loan Party or applicable Subsidiary;
provided that the amount of any subsequent reduction of any reserve provided for
in clause (D) or (E) above (other than in connection with a payment in respect
of such liability) shall, unless otherwise agreed to by Administrative Agent
(X) be deemed to be Net Cash Proceeds of such asset sale occurring on the date
of such reduction, and (Y) immediately be applied to the prepayment of Loans in
accordance with Section 2.06(b)(vii); and

 

(b)     with respect to any issuance of Indebtedness or Equity Interests by any
Loan Party or any Subsidiary, the excess, if any, of (i) the sum of the cash and
cash equivalents received in connection with such issuance over (ii) the sum of
(A) the reasonable out-of-pocket expenses incurred by such Loan Party or any
Subsidiary in connection with such issuance, including any brokerage
commissions, underwriting fees and discount, legal fees, and other similar fees
and commissions and (B) taxes paid or payable to the applicable taxing
authorities by the Loan Party or any Subsidiary in connection with and at the
time of such issuance.

 

“NOLV” means with respect to the Borrower’s Inventory or Equipment, the net
orderly liquidation value of such Inventory or Equipment (a percentage of the
Cost of such Inventory or Equipment) that might be realized at an orderly,
negotiated sale held within a reasonable period of time, net of all liquidation
expenses, as determined from time to time by reference to the most recent
appraisal received by the Administrative Agent conducted by an independent
appraiser engaged by the Administrative Agent.

 

“Non-Consenting Lender” has the meaning assigned to such term in Section 11.01.

 

 
31

--------------------------------------------------------------------------------

 

  

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-Loan Party Excess Cash Flow” has the meaning specified in
Section 2.06(b)(viii).

 

“Non-Loan Party Net Cash Proceeds” has the meaning specified in
Section 2.06(b)(viii).

 

“Non-Loan Party Prepayment Funds” has the meaning specified in
Section 2.06(b)(viii).

 

“Note” means the Revolving Loan Note.

 

“Obligations” means (a) all amounts owing by any Loan Party to the
Administrative Agent, any Lender or any other Credit Party pursuant to or in
connection with this Agreement or any other Loan Document or otherwise with
respect to any Loan or Letter of Credit, including without limitation, all
principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any proceeding under any Debtor
Relief Law relating to any Loan Party, or would accrue but for such filing or
commencement, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), all reimbursement obligations, fees, expenses,
indemnification and reimbursement payments, costs and expenses (including all
fees and expenses of counsel to the Administrative Agent incurred pursuant to
this Agreement, any other Loan Document), whether direct or indirect, absolute
or contingent, liquidated or unliquidated, now existing or hereafter arising
hereunder or thereunder, together with all renewals, extensions, modifications
or refinancings thereof and (b) all Credit Product Obligations; provided, that
Obligations of a Loan Party shall not include its Excluded Swap Obligations.

 

“OFAC” has the meaning specified in Section 7.11.

 

“OFAC Listed Person” shall have the meaning specified in Section 6.21.

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 

“Ordinary Course of Business” means the ordinary course of business of the
Company and its Subsidiaries, consistent with past practices and undertaken in
good faith.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

 
32

--------------------------------------------------------------------------------

 

  

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 11.13).

 

“Outstanding Amount” means (a) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and any prepayments or repayments of Revolving
Loans or Swing Line Loans occurring on such date; and (b) with respect to any
Letter of Credit Obligations on any date, the aggregate outstanding amount of
such Letter of Credit Obligations on such date after giving effect to any Letter
of Credit Extension occurring on such date and any other changes in the
aggregate amount of the Letter of Credit Obligations as of such date, including
as a result of any reimbursements of amounts paid under outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

 

“Overadvance” has the meaning given to such term in Section 2.01(c)(A).

 

“Overnight Rate” means, for any day, with respect to any amount denominated in
Dollars, the greater of (a) the Federal Funds Rate and (b) an overnight rate
determined by the Administrative Agent, the Letter of Credit Issuer, or the
Swing Line Lender, as the case may be, in accordance with banking industry rules
on interbank compensation.

 

“PATRIOT Act” means United States Public Law 107-56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time, and the
rules and regulations promulgated thereunder from time to time in effect.

 

“Participant” has the meaning assigned to such term in clause (d) of
Section 11.06.

 

“Participant Register” has the meaning assigned to such term in clause (d) of
Section 11.06.

 

“Patent Security Agreement” means any patent security agreement pursuant to
which a Loan Party assigns to Administrative Agent, for the benefit of the
Credit Parties, such Person’s interests in its patents, as security for the
Obligations.

 

 
33

--------------------------------------------------------------------------------

 

  

“Payment in Full” means (a) the indefeasible payment in full in cash of all
Obligations, together with all accrued and unpaid interest and fees thereon,
other than Letter of Credit Obligations that have been fully Cash Collateralized
in an amount equal to 105% of the amount thereof or as to which other
arrangements with respect thereto satisfactory to the Administrative Agent and
the Letter of Credit Issuer shall have been made, (b) the Commitments shall have
terminated or expired, (c) the obligations and liabilities of each other
Borrower under all Credit Product Arrangements shall have been fully, finally
and irrevocably paid and satisfied in full and the Credit Product Arrangements
shall have expired or been terminated, or other arrangements satisfactory to the
counterparties shall have been made with respect thereto, and (d) all claims of
the Loan Parties against any Credit Party arising on or before the payment date
shall have been released on terms acceptable to the Administrative Agent;
provided that notwithstanding full payment or Cash Collateralization of the
Obligations as provided herein, the Administrative Agent shall not be required
to terminate its Liens in any Collateral unless, with respect to any damages the
Administrative Agent may incur as a result of the dishonor or return of Payment
Items applied to Obligations, Administrative Agent receives (y) a written
agreement, executed by Borrower and any Person whose advances are used in whole
or in part to satisfy the Obligations, indemnifying Agent and Lenders from any
such damages; or (z) such Cash Collateral as the Administrative Agent, in its
discretion, deems necessary to protect against any such damages.

 

“Payment Item” means each check, draft or other item of payment payable to a
Borrower, including those constituting proceeds of any Collateral.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Acquisition” means any Acquisition by a Loan Party so long as:

 

(a)     the Person to be (or whose assets are to be) acquired does not oppose
such Acquisition and the line or lines of business of the Person to be acquired
constitute or are related to Core Businesses;

 

(b)     no Default or Event of Default shall have occurred and be continuing
either immediately prior to or immediately after giving effect to such
Acquisition;

 

 
34

--------------------------------------------------------------------------------

 

  

(c)     the cost of such Acquisition (including cash and other property (other
than Equity Interests or options to acquire Equity Interests of any Loan Party)
given as consideration, any Indebtedness incurred, assumed or acquired by any
Loan Party or any Subsidiary in connection with such Acquisition, and all
additional purchase price amounts in the form of earnouts and other contingent
obligations) does not exceed $2,000,000.00 when aggregated with all other
Acquisitions and Investments consummated in any Fiscal Year;

 

(d)     after giving pro forma effect to such Acquisition and the costs related
thereto (including cash and other property (other than Equity Interests or
options to acquire Equity Interests of any Loan Party) given as consideration,
any Indebtedness incurred, assumed or acquired by any Loan Party or any
Subsidiary in connection with such Acquisition, all additional purchase price
amounts in the form of earnouts and other contingent obligations, all fees
expenses and transaction costs incurred in connection therewith and the
aggregate amount of all other Acquisitions and Investments consummated in any
Fiscal Year, the EBITDA of the Person to be acquired shall be at least greater
than zero for the trailing twelve month period prior to the date of such
Acquisition, as determined on a pro forma basis;

 

(e)     if the aggregate amount of all Acquisitions and Investments consummated
in any Fiscal Year exceeds $2,000,000.00, then, after giving pro forma effect to
such Acquisitions and Investments and the costs related thereto (including cash
and other property (other than Equity Interests or options to acquire Equity
Interests of any Loan Party) given as consideration, any Indebtedness incurred,
assumed or acquired by any Loan Party or any Subsidiary in connection with such
Acquisition, all additional purchase price amounts in the form of earnouts and
other contingent obligations, and all fees expenses and transaction costs
incurred in connection therewith, (i) Pro Forma Availability shall be not less
than the greater of (A) $8,000,000.00 and (B) twenty percent (20%) of the
Aggregate Revolving Credit Commitments both (x) immediately prior to and after
giving effect to such Investment and (y) on an average daily basis for a period
of 30 days prior to such Investment;

 

(f)     the Borrower shall have furnished to the Administrative Agent at least
five (5) Business Days prior to the date on which any such Acquisition is to be
consummated or such shorter time as Administrative Agent may allow, a
certificate of a Responsible Officer of the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent, (i) certifying that all of
the requirements set forth above will be satisfied on or prior to the
consummation of such Acquisition and (ii) a reasonably detailed calculation of
item (d) above (and such certificate shall be updated as necessary to make it
accurate as of the date the Acquisition is consummated); and

 

(g)     the Borrower shall have furnished the Administrative Agent with ten
(10) days’ prior written notice of such intended Acquisition and shall have
furnished the Administrative Agent with a current draft of the applicable
acquisition documents (and final copies thereof as and when executed), and to
the extent available, appropriate financial statements of the Person which is
the subject of such Acquisition, pro forma projected financial statements for
the twelve (12) month period following such Acquisition after giving effect to
such Acquisition (including balance sheets, cash flows and income statements by
month for the acquired Person, individually, and on a Consolidated basis with
all Loan Parties), and, to the extent available, such other information as the
Administrative Agent may reasonably request.

 

 
35

--------------------------------------------------------------------------------

 

  

“Permitted Liens” has the meaning specified in Section 8.02.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 7.02.

 

“Pledge Agreement” means the Pledge Agreement dated as of the date hereof by the
Loan Parties and the Administrative Agent for the benefit of the Credit Parties,
substantially in the form of Exhibit D.

 

“Priority Credit Product Obligations” means Credit Product Obligations owing to
a Credit Product Provider, up to the maximum amount (in the case of any Credit
Product Provider other than BMO and its Affiliates) specified by such provider
in writing to Administrative Agent, which amount may be established or increased
(by further written notice to Administrative Agent from time to time) only as
long as (a) no Default or Event of Default exists and (b) a Credit Product
Reserve has been established for such amount which, together with all other
Priority Credit Product Obligations, would not result in an Overadvance.

 

“Pro Forma Availability” means for any date of calculation, the Availability on
such date determined as if the applicable cash Cost of Acquisition, Investment,
Restricted Payment or other payment had been incurred or made on such date.

 

“Properly Contested” means with respect to any obligation of a Loan Party,
(a) the obligation is subject to a bona fide dispute regarding amount or such
Loan Party’s liability to pay; (b) the obligation is being properly contested in
good faith by appropriate proceedings promptly instituted and diligently
pursued; (c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not have a Material Adverse Effect, nor result in
forfeiture or sale of any assets of a Loan Party; (e) no Lien is imposed on
assets of a Loan Party, unless bonded and stayed to the satisfaction of the
Administrative Agent; and (f) if the obligation results from entry of a judgment
or other order, such judgment or order is stayed pending appeal or other
judicial review.

 

“Protective Advance” has the meaning specified in Section 2.01(c)(B).

 

“Prudential” means all of the lenders (and their respective successors and
assigns) under a certain “Amended and Restated Note Purchase and Private Shelf
Agreement” dated as of June 30, 2014 and all amendments thereto.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Qualified ECP” means any Loan Party with total assets exceeding $10,000,000, or
that constitutes an “eligible contract participant” under the Commodity Exchange
Act and can cause another Person to qualify as an “eligible contract
participant” under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

 
36

--------------------------------------------------------------------------------

 

  

“Real Estate” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned by any Loan Party,
including all easements, rights-of-way, and similar rights appurtenant thereto
and all leases, tenancies, and occupancies thereof.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed in the Securities
Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Rent and Charges Reserve” means the aggregate of (a) all past due rent and
other amounts owing by a Borrower to any landlord, warehouseman, processor,
repairman, mechanic, shipper, freight forwarder, broker or other Person who
possesses any Collateral or could assert a Lien on any Collateral; and (b) a
reserve at least equal to three months’ rent and other charges that could be
payable to any such Person, unless it has executed a Lien Waiver.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Reporting Trigger Period” means the period (a) commencing on the day that
(i) an Event of Default continues beyond all applicable cure periods or
(ii) Availability is less than the greater of (A) twenty percent (20%) of the
Aggregate Revolving Credit Commitments at such time and (B) $8,000,000.00, and
(b) continuing until the date that during the previous thirty (30) consecutive
days, (i) the Event of Default is cured or waived and (ii) Availability is
greater than the greater of (i) twenty percent (20%) of the Aggregate Revolving
Credit Commitments at such time and (ii) $8,000,000.00 at all times during such
period.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Committed Loan Notice, (b) with respect to an Letter
of Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, at least two Lenders
holding more than 50% of the sum of (a) Total Outstandings and (b) aggregate
unused Commitments. The unused Commitments of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.

 

“Reserve” means any reserve constituting all or any portion of the Availability
Reserve, the Specific Reserve or the Line Reserve.

 

 
37

--------------------------------------------------------------------------------

 

  

“Responsible Officer” means, with respect to each Loan Party, the officer or
officers of such Loan Party specifically authorized by the borrowing resolutions
of the applicable Loan Party and acceptable to the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Company or any Subsidiary, (ii) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Company’s or any Subsidiary’s
stockholders, partners or members (or the equivalent Person thereof) or
(iii) any distribution, advance or repayment of Indebtedness to or for the
account of a holder of Equity Interests of the Company.

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period, made by the Revolving Lenders pursuant to Section 2.01(a).

 

“Revolving Credit Commitment” means, as to each Revolving Lender, its obligation
to (a) make Revolving Loans to the Borrower pursuant to Section 2.01(a),
(b) purchase participations in Letter of Credit Obligations and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Revolving
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

“Revolving Credit Facility” means the facility described in Sections 2.01(a) and
2.03 providing for Revolving Loans and Letters of Credit to or for the benefit
of the Borrower by the Revolving Lenders, and Letter of Credit Issuer, as the
case may be, in the maximum aggregate principal amount at any time outstanding
of Forty Million and No/100 Dollars ($40,000,000.00), as adjusted from time to
time pursuant to the terms of this Agreement.

 

“Revolving Credit Outstandings” means, with respect to any Lender at any time,
the sum of the Outstanding Amount of such Lender’s Revolving Loans and its
Letter of Credit Exposure and Swing Line Exposure at such time.

 

“Revolving Credit Termination Date” means the earliest of (a) the Maturity Date,
(b) the date of termination of the Aggregate Revolving Credit Commitments
pursuant to Section 2.07, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the Letter of Credit Issuer
to make Letter of Credit Extensions pursuant to Section 9.02.

 

 
38

--------------------------------------------------------------------------------

 

  

“Revolving Lender” means each Lender that has a Revolving Credit Commitment or,
following termination of the Revolving Credit Commitments, has Revolving Loans
outstanding or participations in an outstanding Letter of Credit or Swing Line
Loan.

 

“Revolving Loan” means a Eurodollar Rate Loan made to the Borrower pursuant to
Section 2.01(a).

 

“Revolving Loan Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit E.

 

“Royalties” means all royalties, fees, expense reimbursement and other amounts
payable by a Loan Party under a License.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Same Day Funds” means immediately available funds.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

 

“Security Agreement” means the Security Agreement dated as of the date hereof by
the Loan Parties and the Administrative Agent for the benefit of the Credit
Parties, substantially in the form of Exhibit F.

 

“Security Instruments” means, collectively or individually as the context may
indicate, the Security Agreement, the Pledge Agreement, the Control Agreements,
the Mortgages, the Mortgage Related Documents, the IP Security Agreement, each
Lien Waiver and all other agreements (including securities account control
agreements), instruments and other documents, whether now existing or hereafter
in effect, pursuant to which any Loan Party or other Person shall grant or
convey to the Administrative Agent or the Lenders a Lien in property as security
for all or any portion of the Obligations.

 

“Settlement Date” has the meaning provided in Section 2.14.

 

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

 

 
39

--------------------------------------------------------------------------------

 

  

“Solvent” means, as to any Person, such Person (a) owns property or assets whose
fair salable value is greater than the amount required to pay all of its debts
(including contingent, subordinated, unmatured and unliquidated liabilities);
(b) owns property or assets whose present fair salable value (as defined below)
is greater than the probable total liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) of such Person as they
become absolute and matured; (c) is able to pay all of its debts as they mature;
(d) has capital that is not unreasonably small for its business and is
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage; (e) is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code; and (f) has not incurred (by
way of assumption or otherwise) any obligations or liabilities (contingent or
otherwise) under any Loan Documents, or made any conveyance in connection
therewith, with actual intent to hinder, delay or defraud either present or
future creditors of such Person or any of its Affiliates. “Fair salable value”
means the amount that could be obtained for assets within a reasonable time,
either through collection or through sale under ordinary selling conditions by a
capable and diligent seller to an interested buyer who is willing (but under no
compulsion) to purchase. For purposes hereof, the amount of all contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, can reasonably be expected to
become an actual or matured liability.

 

“Specific Reserve” means, at any time, an amount equal to the greater of (i)
$3,000,000.00 or (ii) ten percent (10%) of clauses (a) – (d) of the Borrowing
Base.

 

“Specified Loan Party” means a Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 2.15C).

 

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Administrative Agent.

 

“Subordination Provisions” means any provision relating to debt or lien
subordination applicable to or contained in any documents evidencing any
Subordinated Indebtedness, including as set forth in the applicable
intercreditor agreement.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (but not a representative
office of such Person) of which a majority of the shares of securities or other
interests having ordinary voting power for the election of directors or other
governing body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.

 

“Subsidiary Guarantor” means any Subsidiary of the Company that is a Guarantor.

 

 
40

--------------------------------------------------------------------------------

 

  

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Exposure” means, at any time, the Outstanding Amount of all Swing
Line Loans outstanding at such time. The Swing Line Exposure of any Lender at
any time shall be its Applicable Percentage of the total Swing Line Exposure at
such time.

 

“Swing Line Lender” means BMO in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b).

 

“Swing Line Sublimit” means an amount equal to ten percent (10%) of the
Aggregate Revolving Credit Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Credit Commitments.

 

 
41

--------------------------------------------------------------------------------

 

  

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means Five Hundred Thousand and No/100 Dollars ($500,000.00).

 

“Total Facility Amount” means the maximum aggregate principal amount of the
Revolving Credit Facility.

 

“Total Outstandings” means the Outstanding Amount of all Loans and Letter of
Credit Obligations.

 

“Total Revolving Credit Outstandings” means, without duplication, the aggregate
Outstanding Amount of all Revolving Loans, Swing Line Loans and Letter of Credit
Outstandings at such time.

 

“Trademark Security Agreement” means any trademark security agreement pursuant
to which any Loan Party assigns to the Administrative Agent, for the benefit of
the Credit Parties, such Person’s interest in its trademarks as security for the
Obligations.

 

“Transaction” means the entering by the Borrower of the Loan Documents to which
it is a party and the funding of the Revolving Credit Facility.

 

“Treasury Management and Other Services” means (a) all arrangements for the
delivery of treasury and cash management services, (b) all commercial credit
card, purchase card, p-card and merchant card services; and (c) all other
banking products or services, including trade and supply chain finance services
and leases, other than Letters of Credit, in each case, to or for the benefit of
any Loan Party or an Affiliate of any Loan Party which are entered into or
maintained with a Lender or an Affiliate of a Lender and which are not
prohibited by the express terms of the Loan Documents.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan, as applicable.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Wisconsin; provided that if, with respect to any financing statement or
by reason of any mandatory provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the
Administrative Agent pursuant to any applicable Loan Document is governed by the
Uniform Commercial Code as in effect in a jurisdiction of the United States
other than Wisconsin, the term “UCC” shall also include the Uniform Commercial
Code as in effect from time to time in such other jurisdiction for purposes of
the provisions of this Agreement, each Loan Document and any financing statement
relating to such perfection or effect of perfection or non-perfection.

 

 
42

--------------------------------------------------------------------------------

 

  

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unused Fee” has the meaning specified in Section 2.09(a).

 

“Unused Fee Rate” means a per annum rate equal to 15/100 percent (0.15%).

 

“U.S. Economic Sanctions” shall have the meaning specified in Section 6.21.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“Value” means, for an Eligible Account, the face amount of such Eligible
Account, net of any returns, rebates, discounts (calculated on the shortest
terms), credits, allowances or Taxes (including sales, excise or other taxes)
that have been or could reasonably be expected to be claimed by the Account
Debtor or any other Person.

 

1.02        Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), including any such amendments, supplements or modifications in
connection with this Agreement, (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, and (vii) “in writing” shall include
emails or any other electronic format consistent with the notice provisions
herein.

 

 
43

--------------------------------------------------------------------------------

 

  

(b)     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)     Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

(d)     A reference to Loan Parties’ “knowledge” or similar concept means actual
knowledge of a Responsible Officer, or knowledge that a Responsible Officer
would have obtained if he or she had engaged in good faith and diligent
performance of his or her duties, including reasonably specific inquiries of
employees or agents and a good faith attempt to ascertain the matter.

 

1.03        Accounting Terms.

 

(a)     Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect on the Closing Date, except (i) with respect to
any reports or financial information required to be delivered pursuant to
Section 7.01, which shall be prepared in accordance with GAAP as in effect and
applicable to that accounting period in respect of which reference to GAAP is
being made and (ii) as otherwise specifically prescribed herein. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of Borrower and its Subsidiaries shall be deemed to be carried at
100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

 

(b)     Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

(c)     Consolidation of Variable Interest Entities. Except as expressly
provided otherwise herein, all references herein to Consolidated financial
statements of the Company and its Subsidiaries or to the determination of any
amount for the Company and its Subsidiaries on a Consolidated basis or any
similar reference shall, in each case, be deemed to include each variable
interest entity that the Company is required to consolidate pursuant to FASB ASC
810 as if such variable interest entity were a Subsidiary as defined herein.

 

 
44

--------------------------------------------------------------------------------

 

  

(d)     In computing financial ratios and other financial calculations of the
Company and its Subsidiaries required to be submitted pursuant to this
Agreement, all Indebtedness of the Company and its Subsidiaries shall be
calculated at par value irrespective if the Company has elected the fair value
option pursuant to FASB Interpretation No. 159 – The Fair Value Option for
Financial Assets and Financial Liabilities—Including an amendment of FASB
Statement No. 115 (February 2007).

 

1.04        Uniform Commercial Code. As used herein, the following terms are
defined in accordance with the UCC in effect in the State of Wisconsin from time
to time: “Chattel Paper,” “Commodity Account,” “Commodity Contracts,” “Deposit
Account,” “Instrument,” “Inventory,” “Record,” and “Securities Account.”

 

1.05        Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.06      Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).

 

1.07        Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

Article II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        Loan Commitments.

 

(a)     Revolving Credit Commitments. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make Revolving Loans to the
Borrower from time to time during the Availability Period for the Revolving
Credit Facility, in an aggregate amount not to exceed at any time outstanding
the lesser of (x) the amount of such Lender’s Revolving Credit Commitment, or
(y) such Lender’s Applicable Percentage of the Borrowing Base; subject in each
case to the following limitations:

 

(i)     after giving effect to any Revolving Borrowing, the Total Revolving
Outstandings shall not exceed the lesser of (A) the Aggregate Revolving Credit
Commitments minus the Line Reserves, if any, and (B) the Borrowing Base,

 

(ii)     after giving effect to any Revolving Borrowing, the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Letter of Credit
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment,

 

 
45

--------------------------------------------------------------------------------

 

  

(iii)     the Outstanding Amount of all Letter of Credit Obligations shall not
at any time exceed the Letter of Credit Sublimit, and

 

(iv)     the Outstanding Amount of all Swing Line Loans shall not at any time
exceed the Swing Line Sublimit.

 

Within the limits of each Lender’s Revolving Credit Commitment, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(a) and reborrow under this Section 2.01(a). The Administrative
Agent shall have the right, at any time and from time to time on and after the
Closing Date in good faith and in the exercise of its reasonable judgment, to
establish, modify or eliminate Reserves.

 

(b)     Reserved.

 

(c)     Overadvances and Protective Advances.

 

(A)     The Borrower may request, and the Administrative Agent may elect in its
sole and absolute discretion to make or allow to remain outstanding, Revolving
Loans to Borrower at a time when Total Revolving Credit Outstandings exceeds, or
would exceed with the making of any such Revolving Loan, the Borrowing Base (and
such amounts or Loans being herein referred to individually as an “Overadvance”
and collectively, as “Overadvances”), so long as (1) no Overadvance shall
continue for more than 30 consecutive days without the consent of the Required
Lenders and (2) the aggregate amount of all Overadvances at any time outstanding
is not known by the Administrative Agent to exceed 10% of the Borrowing Base.

 

(B)     The Administrative Agent is hereby authorized by the Borrower and each
Lender, in its discretion, at any time that any conditions set forth in
ARTICLE V are not satisfied, to make Revolving Loans if the Administrative Agent
deems such Loans necessary or desirable to preserve or protect Collateral or to
enhance the collectability or repayment of Obligations; or (b) to pay any other
amounts chargeable to Borrower under any Loan Documents, including costs, fees
and expenses (“Protective Advances”). The aggregate outstanding principal amount
of Protective Advances at any time shall not exceed (when combined with any
outstanding Overadvance) 10% of the Borrowing Base.

 

(C)     In no event shall an Overadvance or Protective Advance be made or
permitted to continue to the extent it would cause Total Revolving Credit
Outstandings to exceed the Aggregate Revolving Credit Commitments. Each
Overadvance and Protective Advance shall be deemed to be a Revolving Loan
hereunder and bear interest at the rate applicable to Eurodollar Loans. The
Administrative Agent’s determination that funding or permitting an Overadvance
or a Protective Advance is appropriate shall be conclusive. Each Revolving
Lender’s obligation to fund its Applicable Percentage of any Overadvance or
Protective Advance permitted hereunder shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) the failure of any
conditions set forth in ARTICLE V hereof to be satisfied, (B) any set-off,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the Administrative Agent, the Borrower or any other Person for any
reason whatsoever, (C) the occurrence or continuance of a Default, or (D) any
other occurrence, event or condition, whether or not similar to any of the
foregoing. In no event shall Borrower or other Loan Party be deemed a
beneficiary of this Section nor authorized to enforce any of its terms.

 

 
46

--------------------------------------------------------------------------------

 

  

2.02        Borrowings, Conversions and Continuations of Loans.

 

(a)     Each Borrowing of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 12:00 p.m. on the requested date of any Borrowing of Eurodollar Rate
Loans. Each telephonic notice by the Borrower pursuant to this Section 2.02(a)
must be promptly confirmed in writing by a Responsible Officer of the Borrower.
Each such notice (whether telephonic or written) shall specify (i) the principal
amount of Loans to be borrowed, converted or continued and (ii) the requested
date of the Borrowing or continuation, as the case may be (which shall be a
Business Day. So long as Eurodollar Rate Loans are available, all Loans made
hereunder will be made as Eurodollar Rate Loans. If Eurodollar Rate Loans are
unavailable at any time during this Agreement, all Loans made hereunder, after
such date, will be made as Base Rate Loans.

 

(b)     Borrower irrevocably authorizes the Administrative Agent, in the
Administrative Agent’s sole discretion, to advance to Borrower, and/or to pay
and charge to Borrower’s Loan Account hereunder, all sums necessary to pay
(i) any interest accrued on the Obligations when due and to pay all fees, costs
and expenses and other Obligations at any time owed by any Loan Party to the
Administrative Agent or any Lender hereunder and (ii) any service charge or
expenses due pursuant to Section 11.04 when due. The Administrative Agent shall
advise the Borrower of any such advance or charge promptly after the making
thereof. Such action on the part of the Administrative Agent shall not
constitute a waiver of the Administrative Agent’s rights and the Borrower’s
obligations under Section 2.06(b)(vi). Any amount which is added to the
principal balance of the Loan Account as provided in this Section 2.02(b) shall
constitute Revolving Loans (notwithstanding the failure of the Borrower to
satisfy any of the conditions to Credit Extensions in Section 5.02) and
Obligations hereunder and shall bear interest at the interest rate then and
thereafter applicable to Eurodollar Rate Loans.

 

2.03        Letters of Credit.

 

(a)     The Letter of Credit Commitment.

 

(i)     Subject to the terms and conditions set forth herein, (A) the Letter of
Credit Issuer agrees, in reliance upon the agreements of the Revolving Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the earlier to occur of the Letter of
Credit Expiration Date or the termination of the Availability Period, to issue
Letters of Credit at the request of the Borrower for the account of the Company,
and to amend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drafts under the Letters of Credit; and
(B) the Revolving Lenders severally agree to participate in Letters of Credit
issued for the account of the Company at the request of the Borrower and any
drawings thereunder; provided that the Letter of Credit Issuer shall not be
obligated to make any Letter of Credit Extension with respect to any Letter of
Credit, and no Revolving Lender shall be obligated to participate in any Letter
of Credit, if as of the date of such Letter of Credit Extension, (A) the Total
Revolving Credit Outstandings would exceed the Borrowing Base, (B) the aggregate
Revolving Credit Outstandings of any Revolving Lender would exceed such
Revolving Lender’s Revolving Credit Commitment, or (C) the Outstanding Amount of
the Letter of Credit Obligations would exceed the Letter of Credit Sublimit.
Each request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the Letter of Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits and subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

 

 
47

--------------------------------------------------------------------------------

 

  

(ii)     The Letter of Credit Issuer shall not issue any Letter of Credit, if
the expiry date of such requested Letter of Credit would occur after the Letter
of Credit Expiration Date, unless Cash Collateralized or all the Lenders have
approved such expiry date.

 

(iii)     The Letter of Credit Issuer shall not be under any obligation to issue
(but still may issue, in its full discretion) any Letter of Credit if:

 

(A)     any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Letter of Credit
Issuer from issuing such Letter of Credit or any Law applicable to the Letter of
Credit Issuer or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Letter of Credit
Issuer shall prohibit, or request that the Letter of Credit Issuer refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Letter of Credit Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Letter of Credit Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the Letter of Credit Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Letter of Credit Issuer in good faith deems material to it;

 

(B)     the issuance of such Letter of Credit would violate one or more policies
of the Letter of Credit Issuer;

 

 
48

--------------------------------------------------------------------------------

 

  

(C)     such Letter of Credit is in an initial amount less than $10,000; or

 

(D)     any Lender is at that time a Defaulting Lender, unless the Letter of
Credit Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the Letter of Credit Issuer (in its sole discretion)
with the Borrowers or such Lender to eliminate the Letter of Credit Issuer’s
actual or potential Fronting Exposure (after giving effect to Section
2.17(a)(iv)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other Letter of Credit Obligations as to which the Letter of Credit Issuer has
actual or potential Fronting Exposure, as it may elect in its sole discretion.

 

(iv)     The Letter of Credit Issuer shall not amend any Letter of Credit if the
Letter of Credit Issuer would not be permitted at such time to issue such Letter
of Credit in its amended form under the terms hereof.

 

(v)     The Letter of Credit Issuer shall be under no obligation to amend any
Letter of Credit if (A) the Letter of Credit Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)     The Letter of Credit Issuer shall act on behalf of the Revolving
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the Letter of Credit Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in ARTICLE X
with respect to any acts taken or omissions suffered by the Letter of Credit
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in ARTICLE X included the Letter
of Credit Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the Letter of Credit Issuer.

 

(b)     Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)     Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the Letter of Credit Issuer (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Company. Such Letter of Credit Application must be received by the Letter of
Credit Issuer and the Administrative Agent not later than 11:00 a.m. at least
two Business Days (or such later date and time as the Administrative Agent and
the Letter of Credit Issuer may agree in a particular instance in its sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Letter of Credit Issuer: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing or presentation thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing or
presentation thereunder; and (G) such other matters as the Letter of Credit
Issuer may reasonably require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the Letter of Credit Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the Letter of Credit Issuer may reasonably require. Additionally, the
Borrower shall furnish to the Letter of Credit Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the Letter
of Credit Issuer or the Administrative Agent may reasonably require.

 

 
49

--------------------------------------------------------------------------------

 

  

(ii)     Promptly after receipt of any Letter of Credit Application, the Letter
of Credit Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the applicable Borrower and, if not, the Letter of
Credit Issuer will provide the Administrative Agent with a copy thereof. Unless
the Letter of Credit Issuer has received written notice from any Revolving
Lender, the Administrative Agent or Borrower, at least one Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions contained in ARTICLE V shall not then be
satisfied, then, subject to the terms and conditions hereof, the Letter of
Credit Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Company or the Company and the applicable Borrower or enter into
the applicable amendment, as the case may be, in each case in accordance with
the Letter of Credit Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Letter of Credit Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Lender’s Applicable
Percentage times the amount of such Letter of Credit.

 

(iii)     If the Borrower so requests in any applicable Letter of Credit
Application, the Letter of Credit Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit other than a commercial Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the Letter of Credit Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the Letter of Credit Issuer, the Borrower shall not be required to make a
specific request to the Letter of Credit Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the Letter of Credit Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the
Letter of Credit Issuer shall not permit any such extension if (A) the Letter of
Credit Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Lender or the Borrower that one or more
of the applicable conditions specified in Section 5.02 is not then satisfied,
and in each such case directing the Letter of Credit Issuer not to permit such
extension.

 

 
50

--------------------------------------------------------------------------------

 

  

(iv)     Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the Letter of Credit Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)     Drawings and Reimbursements; Funding of Participations.

 

(i)     Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing or presentation of documents under such Letter of Credit, the
Letter of Credit Issuer shall notify the Borrower and the Administrative Agent
thereof. Not later than 1:00 p.m. on the date of any payment by the Letter of
Credit Issuer under a Letter of Credit (each such date, an “Honor Date”), the
Borrower shall reimburse the Letter of Credit Issuer through the Administrative
Agent in Dollars and in an amount equal to the amount of such drawing. If the
Borrowers fail to reimburse the Letter of Credit Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the amount of the unreimbursed drawing or payment (the “Unreimbursed
Amount”), and the amount of such Revolving Lender’s Applicable Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Borrowing of Eurodollar Rate Loans to be disbursed on the Honor Date
in an amount equal to the amount of the drawing not otherwise reimbursed by the
Company (the “Unreimbursed Amount”), subject to the amount of the unutilized
portion of the Aggregate Revolving Credit Commitments and the conditions set
forth in Section 5.02 (other than the delivery of a Committed Loan Notice). Any
notice given by the Letter of Credit Issuer or the Administrative Agent pursuant
to this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)     Each Revolving Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) to the Administrative Agent for the
account of the Letter of Credit Issuer, in Dollars, at the Administrative
Agent’s Office for Dollar denominated payments an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 3:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Lender that so makes
funds available shall be deemed to have made a Eurodollar Rate Revolving Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Letter of Credit Issuer in Dollars.

 

 
51

--------------------------------------------------------------------------------

 

  

(iii)     With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Borrowing of Eurodollar Rate Loans because the conditions set
forth in Section 5.02 cannot be satisfied or for any other reason, the Borrowers
shall be deemed to have incurred from the Letter of Credit Issuer an Letter of
Credit Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate. In such
event, each Revolving Lender’s payment to the Administrative Agent for the
account of the Letter of Credit Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such Letter of Credit
Borrowing and shall constitute an Letter of Credit Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.

 

(iv)     Until each Revolving Lender funds its Revolving Loan or Letter of
Credit Advance pursuant to this Section 2.03(c) to reimburse the Letter of
Credit Issuer for any amount drawn under any Letter of Credit, interest in
respect of such Revolving Lender’s Applicable Percentage of such amount shall be
solely for the account of the Letter of Credit Issuer.

 

(v)     Each Revolving Lender’s obligation to make Revolving Loans or Letter of
Credit Advances to reimburse the Letter of Credit Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any set-off, counterclaim, recoupment, defense or other right which such
Revolving Lender may have against the Letter of Credit Issuer, any Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing. No such making of an Letter of Credit Advance
shall relieve or otherwise impair the obligation of the Borrowers to reimburse
the Letter of Credit Issuer for the amount of any payment made by the Letter of
Credit Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi)     If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Letter of Credit Issuer any amount required to be
paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, the Letter of Credit Issuer
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Letter of Credit Issuer at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Letter of
Credit Issuer in connection with the foregoing. A certificate of the Letter of
Credit Issuer submitted to any Revolving Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.

 

 
52

--------------------------------------------------------------------------------

 

  

(d)     Repayment of Participations. At any time after the Letter of Credit
Issuer has made a payment under any Letter of Credit and has received from any
Revolving Lender such Revolving Lender’s Letter of Credit Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the Letter of Credit Issuer any payment in respect
of the related Unreimbursed Amount or interest thereon (whether directly from
the Borrowers or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Applicable Percentage thereof in Dollars
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s Letter of Credit Advance was
outstanding) and in the same funds as those received by the Administrative Agent

 

(e)     Obligations Absolute. The obligation of the Borrower to reimburse the
Letter of Credit Issuer for each drawing under each Letter of Credit, and to
repay each Letter of Credit Borrowing shall be joint and several and absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

(i)     any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

 

(ii)     the existence of any claim, counterclaim, set-off, defense or other
right that any Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Letter of Credit
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)     any draft, demand, certificate or other document or endorsement
presented under or in connection with such Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

 

(iv)     any payment by the Letter of Credit Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit, or any payment made by the Letter of
Credit Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

 

 
53

--------------------------------------------------------------------------------

 

  

(v)     any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.

 

(f)     Role of Letter of Credit Issuer. Each Revolving Lender and the Borrower
agree that, in paying any drawing under a Letter of Credit, the Letter of Credit
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the Letter of Credit Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the Letter of Credit Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Revolving Lenders or the Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of bad faith, reckless disregard or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit.
The Letter of Credit Issuer may, consistent with commercially reasonable
standards, accept documents that appear on their face to be in order, without
responsibility for further investigation, and the Letter of Credit Issuer shall
not be responsible for the validity or sufficiency of any instrument endorsing,
transferring or assigning or purporting to endorse, transfer or assign a Letter
of Credit or the rights or benefits thereunder or proceeds thereof, in whole or
in part, which may prove to be invalid or ineffective for any reason.

 

(g)     Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Letter of Credit Issuer and the Borrower, when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

 

(h)     Fronting Fee and Documentary and Processing Charges Payable to Letter of
Credit Issuer. The Borrower shall pay directly to the Letter of Credit Issuer
for its own account a fronting fee with respect to each Letter of Credit, at a
rate equal to one-eighth of one percent (0.125%), computed on the amount of such
Letter of Credit (a “Fronting Fee”), and payable upon the issuance or renewal
(automatic or otherwise) thereof or upon any amendment increasing the amount
thereof. In addition, the Borrower shall pay directly to the Letter of Credit
Issuer for its own account, in Dollars, the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the Letter of Credit Issuer relating to letters of credit issued by it as from
time to time in effect. Such customary fees and standard costs and charges are
due and payable on demand and are nonrefundable.

 

(i)     Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

(j)     Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the Letter of Credit Issuer hereunder for any
and all drawings under such Letter of Credit. Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Restricted Subsidiaries to
the benefit of such Borrower, and that such Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.

 

 
54

--------------------------------------------------------------------------------

 

  

2.04        Swing Line Loans.

 

(a)     The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender may, but shall not be obligated to, make loans in reliance
upon the agreements of the other Lenders set forth in this Section 2.04 in
Dollars (each such loan, a “Swing Line Loan”) to the Borrowers from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Loans and Letter of
Credit Obligations of the Revolving Lender acting as Swing Line Lender, may
exceed the amount of such Revolving Lender’s Revolving Credit Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Revolving Credit Outstandings shall not exceed the Borrowing Base and (ii)
the Revolving Credit Outstandings of any Revolving Lender shall not exceed such
Revolving Lender’s Revolving Credit Commitment, and provided, further, that the
Borrowers shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits and subject to the
discretion of the Swing Line Lender to make Swing Line Loans, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this
Section 2.04, prepay under Section 2.06, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Eurodollar Rate Revolving Loan. Immediately upon
the making of a Swing Line Loan, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Revolving Lender’s Applicable Percentage times the amount of
such Swing Line Loan.

 

(b)     Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 12:00 noon on the
requested borrowing date, and shall specify (i) the amount to be borrowed and
(ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will (i) deliver notice to the Borrower and
the Administrative Agent as to whether it will or will not make such Swing Line
Loan available to the Borrowers and, if agreeing to make such Swing Line Loan,
(ii) confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Lender) prior to 1:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in ARTICLE V is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender may, not later than 3:00 p.m.
on the borrowing date specified in such Swing Line Loan Notice, make the amount
of its Swing Line Loan available to the Borrower at its office by crediting the
account of the Borrower on the books of the Swing Line Lender in Same Day Funds.

 

 
55

--------------------------------------------------------------------------------

 

  

(c)     Refinancing of Swing Line Loans.

 

(i)     The Swing Line Lender at any time in its sole and absolute discretion,
but no less frequently than weekly, may request, on behalf of the Borrower
(which hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Lender make a Eurodollar Rate Revolving Loan in an
amount equal to such Revolving Lender’s Applicable Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02 without regard
to the minimum and multiples specified therein for the principal amount of
Eurodollar Rate Loans, but subject to the unutilized portion of the Aggregate
Revolving Credit Commitments and the conditions set forth in Section 5.02. The
Swing Line Lender shall furnish the Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in Same Day Funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 2:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Lender
that so makes funds available shall be deemed to have made a Eurodollar Rate
Revolving Loan to the Borrowers in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

 

(ii)     If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for
Eurodollar Rate Revolving Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Lenders fund its risk participation in the relevant Swing Line Loan
and each Revolving Lender’s payment to the Administrative Agent for the account
of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment
in respect of such participation.

 

(iii)     If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. A certificate of the Swing Line Lender
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

 

 
56

--------------------------------------------------------------------------------

 

  

(iv)     Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Revolving Lender may have against the Swing Line
Lender, the Borrowers or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 5.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrowers to repay Swing Line Loans, together with interest as provided
herein.

 

(v)     All refinancings and fundings under this Section 2.04(c) shall be in
addition to and without duplication of the settlement procedures and obligations
under Section 2.14.

 

(d)     Repayment of Participations. At any time after any Revolving Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Revolving Lender its Applicable Percentage
of such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

 

(e)     Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Revolving Lender funds its Eurodollar Rate Revolving Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

(f)     Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

(g)     Applicability. So long as BMO is the sole Lender hereunder, the
provisions of this Section 2.04 will not apply. If another bank becomes a Lender
hereunder at any time after the Closing Date, the provisions of this Section
2.04 shall become applicable at such time and continue in effect thereafter.

 

 
57

--------------------------------------------------------------------------------

 

  

2.05        Repayment of Loans.

 

(a)     Reserved.

 

(b)     Revolving Loans. The Borrower shall repay to the Administrative Agent
for the account of each the Revolving Lenders on the Maturity Date the aggregate
principal amount of and all accrued and unpaid interest on all Revolving Loans
outstanding on such date.

 

(c)    Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) each refinancing date arising under Section 2.04(c) and
(ii) the Maturity Date.

 

(d)     Other Obligations. Obligations other than principal and interest on the
Loans, including Letter of Credit Obligations and Extraordinary Expenses, shall
be paid by Borrower as specifically provided herein and in any other applicable
Loan Documents or, if no payment date is specified, on demand.

 

2.06        Prepayments.

 

(a)     Optional.

 

(i)     The Borrower may, upon notice to the Administrative Agent from the
Borrower, at any time or from time to time voluntarily prepay Revolving Loans in
whole or in part without premium or penalty; provided that such notice must be
received by the Administrative Agent not later than 12:00 p.m. on the date of
prepayment of Eurodollar Rate Loans or Base Rate Loans, if applicable. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility). If such notice is given by the
Borrower, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.18, such prepayments shall be
paid to the Lenders in accordance with their respective Applicable Percentage in
respect of each of the relevant Facilities.

 

(ii)     The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be for the full amount outstanding on such Swing Line Loan or
in a minimum principal amount of $100,000. Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

 
58

--------------------------------------------------------------------------------

 

  

(b)     Mandatory.

 

(i)     Asset Dispositions. If a Disposition occurs with respect to any property
of any Loan Party or any of its Subsidiaries (other than any Disposition of
property permitted by Section 8.05) which results in the realization by such
Person of Net Cash Proceeds in excess of $250,000.00, the Borrower shall prepay
an aggregate principal amount of Loans equal to 100% of such Net Cash Proceeds
immediately upon receipt thereof by such Person.

 

(ii)     Equity Issuance. Upon the sale or issuance by any Loan Party or any of
its Subsidiaries of any of its Equity Interests (other than any sales or
issuances of Equity Interests to another Loan Party), the Borrower shall prepay
an aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by such Loan Party or such
Subsidiary.

 

(iii)     Debt Incurrence. Upon the incurrence or issuance by any Loan Party or
any of its Subsidiaries of any Indebtedness (other than Indebtedness expressly
permitted to be incurred or issued pursuant to Section 8.01), the Borrower shall
prepay an aggregate principal amount of Loans equal to 100% of all Net Cash
Proceeds received therefrom immediately upon receipt thereof by such Loan Party
or such Subsidiary.

 

(iv)     Extraordinary Receipts. So long as (i) no Event of Default has occurred
and is continuing beyond all applicable cure periods or (ii) a Dominion Trigger
Period is not in effect, then upon receipt of any cash by (or paid to or for the
account of) any Loan Party or any of its Subsidiaries not in the ordinary course
of business in excess of $250,000, including tax refunds, pension plan
reversions, proceeds of insurance (other than payments of death benefits or cash
values of life insurance policies to an officer of the Borrower or beneficiary
thereof pursuant to the terms of such policies or other contractual arrangements
between the Borrower and such officer), judgments, settlements or other payments
in connection with any cause of action, condemnation awards (and payments in
lieu thereof), indemnity payments and any purchase price adjustments, and not
otherwise included in clause (i), (ii) or (iii) of this Section 2.06(b), the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
the cash amount thereof (net of all reasonable out-of-pocket expenses or other
amounts required to be paid in connection therewith) immediately upon receipt.

 

(v)     Overadvances. If for any reason the Total Revolving Credit Outstandings
at any time exceed the Borrowing Base at such time, the Borrower shall upon
demand prepay Revolving Loans, Swing Line Loans and Letter of Credit Borrowings
and/or Cash Collateralize the Letter of Credit Obligations in an aggregate
amount equal to such excess; provided, however, that the Borrower shall not be
required to Cash Collateralize the Letter of Credit Obligations pursuant to this
Section 2.06(b)(v) unless, after the prepayment of the Revolving Loans and Swing
Line Loans, the Total Revolving Credit Outstandings exceed the Aggregate
Revolving Credit Commitments at such time.

 

 
59

--------------------------------------------------------------------------------

 

  

(vi)     Application of Mandatory Prepayments. Subject to Section 9.03:

 

(A)     except as otherwise provided in Section 2.18, prepayments of the
Revolving Credit Facility made pursuant to this Section 2.06(b), first, shall be
applied ratably to the Letter of Credit Borrowings and the Swing Line Loans,
second, shall be applied ratably to the outstanding Revolving Loans, third,
shall be used to Cash Collateralize the remaining Letter of Credit Obligations
in the Minimum Collateral Amount and, fourth, the amount remaining, if any,
after the prepayment in full of all Letter of Credit Borrowings, Swing Line
Loans and Revolving Loans outstanding at such time and the Cash
Collateralization of the remaining Letter of Credit Obligations in the Minimum
Collateral Amount may be retained by the Borrower for use in the ordinary course
of Borrower’s business. Upon the drawing of any Letter of Credit that has been
Cash Collateralized, the funds held as Cash Collateral shall be applied (without
any further action by or notice to or from the Borrower or any other Loan Party
or any Defaulting Lender that has provided Cash Collateral) to reimburse the
Letter of Credit Issuer or the Revolving Credit Lenders, as applicable.

 

(vii)     Reinvestment. Notwithstanding the foregoing, (A) with respect to any
Net Cash Proceeds less than $250,000.00 realized in connection with a
Disposition described in Section 2.06(b)(i), at the election of the Borrower (as
notified by the Borrower to the Lender on or prior to the date of such
Disposition or receipt of proceeds) and so long as no Default shall have
occurred and be continuing, such Loan Party or such Subsidiary may reinvest all
or any portion of such Net Cash Proceeds in operating assets within 180 days
after the receipt of such Net Cash Proceeds (the consummation of such
reinvestment to be certified by the Borrower in writing to the Lender within
such period); provided, however, that any Net Cash Proceeds not so reinvested
shall be immediately applied to the prepayment of the Loans as set forth in this
Section 2.06(b) and (B) with respect to Net Cash Proceeds equal to or greater
than $250,000.00 realized in connection with a Disposition described in
Section 2.06(b)(i), if the Borrower has requested that Administrative Agent
agree to permit Borrower or the applicable Subsidiary to repair or replace the
Collateral subject to such Disposition, such amounts shall be held as Cash
Collateral and provisionally applied to reduce the outstanding principal balance
of the Revolving Credit Loans (but shall not create Availability) until the
earlier of Administrative Agent’s decision with respect thereto or the
expiration of 180 days from such request. If Administrative Agent, after
consultation with the Borrower agrees in its reasonable judgment to permit such
repair or replacement, such amount shall, unless an Event of Default is in
existence, be remitted to Borrower for use in replacing or repairing the
Collateral so Disposed of at such time and in such amounts as the Administrative
Agent may determine in its reasonable judgment. If Administrative Agent declines
to permit such repair or replacement or does not respond to Borrower request
within such 180 day period, such amount shall be applied to the Loans in the
manner otherwise specified in this Section 2.06(b).

 

 
60

--------------------------------------------------------------------------------

 

  

(viii)     Non-Loan Party Prepayment Amounts; Restrictions on Repatriation.
Notwithstanding any other provisions of this Section 2.06(b) to the contrary,
with respect to (x) any Net Cash Proceeds required to be used for a prepayment
under Sections 2.06(b)(i) through (iv) above that are held by and derive from a
non-Loan Party (“Non-Loan Party Net Cash Proceeds”) and (y) any Consolidated Net
Income constituting a portion of Excess Cash Flow required to be used for a
prepayment under Section 2.06(b)(i) above that is held by and derived from any
non-Loan Party (“Non-Loan Party Excess Cash Flow” and together with all Non-Loan
Party Net Cash Proceeds, “Non-Loan Party Prepayment Funds”):

 

(A)     to the extent that the Borrower has determined in good faith that the
repatriation to the United States of such Non-Loan Party Prepayment Funds is
prohibited, delayed or restricted by any local law, rule or regulation
applicable to such non-Loan Party, such Non-Loan Party Prepayment Funds shall be
exempt from the prepayment requirements of Section 2.06(b) and may be retained
by the applicable non-Loan Party for so long, but only so long, as (x) the
applicable local law, rule or regulation prohibits, delays or restricts
repatriation of such Non-Loan Party Prepayment Funds to the United States and
(y) the Borrower shall have caused (and continue to cause) the applicable
non-Loan Party to take all commercially reasonable actions required by the
applicable local law, rule or regulation to comply with, overcome or remove any
such prohibition, delay or restriction; provided that, if at any time such
prohibition, delay or restriction is overcome or removed or no longer applicable
to any Non-Loan Party Prepayment Funds, the Borrower shall promptly (and in any
event within two Business Days) prepay any Indebtedness (as is required by this
Section 2.06(b)) in the amount of such Non-Loan Party Prepayment Funds (net of
additional taxes payable or reserve required as a result of repatriation of such
funds) in accordance with the other provisions of this Section 2.06(b); and

 

(B)     to the extent that the Borrower has determined in good faith that the
repatriation of such Non-Loan Party Prepayment Funds would result in a material
increase in taxes payable by the Borrower, if elected by the Borrower, such
Non-Loan Party Prepayment Funds shall be exempt from the prepayment requirements
of Section 2.06(b) and may be retained by the applicable non-Loan Party for so
long, but only for so long, as such material increase in taxes would occur;
provided that, notwithstanding such exemption and election, unless the
applicable non-Loan Party shall have used such Non-Loan Party Prepayment Funds
to permanently repay Indebtedness of such non-Loan Party, the Borrower shall
make the prepayments required under Section 2.06(b) without repatriation of such
Non-Loan Party Prepayment Funds in an amount equal to the amount that would
otherwise have been payable if such Non-Loan Party Prepayment Funds were
received by a Loan Party, less the amount of additional taxes that would have
been payable or reserved if such Non-Loan Party Prepayment Funds had been
repatriated; provided further that, if at any time such material increase in
taxes shall no longer be applicable to any Non-Loan Party Prepayment Funds, the
Borrower shall promptly (and in any event within two Business Days) prepay the
any Indebtedness (as is required by this Section 2.06(b)) in the amount of such
Non-Loan Party Prepayment Funds (net of any amounts paid pursuant to the
immediately preceding proviso and any additional taxes payable or reserve
required as a result of repatriation of such funds) in accordance with the other
provisions of this Section 2.06(b).

 

 
61

--------------------------------------------------------------------------------

 

  

2.07        Termination or Reduction of Commitments. The Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Revolving Credit
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit, or from
time to time permanently reduce the Aggregate Revolving Credit Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000.00 or any whole
multiple of $1,000,000.00 in excess thereof, (iii) the Borrower shall not
terminate or reduce (A) the Aggregate Revolving Credit Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Revolving Credit Outstandings would exceed the Aggregate Revolving Credit
Commitments, (B) the Letter of Credit Sublimit if, after giving effect thereto,
the Outstanding Amount of Letter of Credit Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit and (iv) if, after giving effect to any reduction or
termination of the Aggregate Revolving Credit Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Credit Commitments, such Sublimit shall be automatically reduced by
the amount of such excess. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Revolving Credit Commitments, or the Letter of Credit Sublimit or the Swing Line
Sublimit. Any reduction of the Aggregate Revolving Credit Commitments shall be
applied to the Revolving Credit Commitment of each Revolving Lender according to
its Applicable Revolving Credit Percentage. All fees accrued until the effective
date of any termination of the Aggregate Revolving Credit Commitments shall be
paid on the effective date of such termination.

 

2.08        Interest.

 

(a)     Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Margin; (ii) if applicable, each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Margin; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Eurodollar Rate plus the Applicable Margin.

 

(b)     (i)     If any amount payable by the Borrower under any Loan Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, then such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

 
62

--------------------------------------------------------------------------------

 

  

(ii)     If any other Event of Default exists, then the Administrative Agent
may, and upon the request of the Required Lenders shall, require (and notify the
Borrower thereof) that all outstanding Loan Obligations shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate.

 

(iii)     Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

 

(c)     Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09        Fees.

 

(a)     Unused Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Percentage, a
fee (the “Unused Fee”) equal to the Unused Fee Rate times the actual daily
amount by which the Aggregate Revolving Credit Commitments exceeds the sum of
(i) the Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of
Letter of Credit Obligations, subject to adjustment as provided in Section 2.18.
The Outstanding Amount of Swing Line Loans shall not be considered usage of the
Aggregate Revolving Credit Commitments for purposes of determining the Unused
Fee. The Unused Fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in ARTICLE V is
not met, and shall be due and payable quarterly in arrears on the first Business
Day after each calendar quarter, commencing with the first such date to occur
after the Closing Date, and on the last day of the Availability Period.

 

(b)     Letter of Credit Fees. Subject to the provisions of the last sentence of
this clause (b), the Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Percentage,
in Dollars, a Letter of Credit fee (“Letter of Credit Fee”) for each Letter of
Credit equal to the Applicable Margin for Eurodollar Rate Loans times the daily
maximum amount available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit); provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the Letter of
Credit Issuer shall be payable, to the maximum extent permitted by applicable
Law, to the other Revolving Lenders in accordance with the upward adjustments in
their respective Applicable Percentages allocable to such Letter of Credit
pursuant to Section 2.18(a)(iv), with the balance of such fee, if any, payable
to the Letter of Credit Issuer for its own account. For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.07. The
Letter of Credit Fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article V is
not met, and shall be due and payable quarterly in arrears on the first Business
Day after each calendar quarter, commencing with the first such date to occur
after the Closing Date, and on the last day of the Availability Period. At all
times that the Default Rate shall be applicable to any Loans pursuant to
Section 2.08(b), the Letter of Credit Fees payable under this subsection (b)
shall accrue and be payable at the Default Rate.

 

 
63

--------------------------------------------------------------------------------

 

  

(c)     Generally. All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to (i) the Administrative Agent for distribution,
in the case of commitment fees and participation fees, or (ii) the Lender, in
the case of fees payable to it. Fees paid shall not be refundable under any
circumstances.

 

2.10       Computation of Interest and Fees. All computations of interest for
the Unused Fee shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

2.11        Evidence of Debt.

 

(a)     Loan Account. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by the Administrative
Agent (the “Loan Account”) in the ordinary course of business. In addition, each
Lender may record in such Lender’s internal records, an appropriate notation
evidencing the date and amount of each Loan from such Lender, each payment and
prepayment of principal of any such Loan, and each payment of interest, fees and
other amounts due in connection with the Obligations due to such Lender. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note (in addition to the Revolving Loan Note), if applicable, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

(b)     Account Records. In addition to the accounts and records referred to in
(a) above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

 
64

--------------------------------------------------------------------------------

 

  

2.12        Payments Generally; the Administrative Agent’s Clawback.

 

(a)     General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein. Subject to Section 2.14 and Section 9.03
and payments made during a Dominion Trigger Period from the Concentration
Account, the Administrative Agent will promptly distribute to each Lender its
Applicable Percentage in respect of the relevant Facility (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. Central Standard Time shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected on
computing interest or fees, as the case may be.

 

(b)     Presumptions by Administrative Agent.

 

(i)     Funding by Lenders. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurodollar
Rate Loans that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Eurodollar Rate Loans. If the Borrowers and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

 

 
65

--------------------------------------------------------------------------------

 

  

(ii)     Payments by Borrower. Unless the Administrative Agent shall have
received notice from the Borrower prior to the time at which any payment is due
to the Administrative Agent for the account of the Lenders or the Letter of
Credit Issuer hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders or the Letter of Credit Issuer, as the
case may be, the amount due. In such event, if the Borrowers have not in fact
made such payment, then each of the Appropriate Lenders or the Letter of Credit
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the Letter
of Credit Issuer, in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)     Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this ARTICLE II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in ARTICLE V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)     Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Revolving Loans, to fund participations in Letters of Credit and Swing
Line Loans to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).

 

(e)     Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(f)     Insufficient Funds. If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
Letter of Credit Borrowings, interest and fees then due hereunder, such funds
shall be applied as provided in Section 2.06(b).

 

 
66

--------------------------------------------------------------------------------

 

  

2.13        Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) the Loan Obligations due and payable to such Lender hereunder and under the
other Loan Documents at such time in excess of its ratable share (according to
the proportion of (i) the amount of such Loan Obligations due and payable to
such Lender at such time to (ii) the aggregate amount of the Loan Obligations
due and payable to all Lenders hereunder and under the other Loan Documents at
such time) of payments on account of the Loan Obligations due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) the Loan Obligations owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Loan Obligations owing (but not due and payable) to such Lender
at such time to (ii) the aggregate amount of the Loan Obligations owing (but not
due and payable) to all Lenders hereunder and under the other Loan Documents at
such time) of payments on account of the Loan Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then, in each case under
clauses (a) and (b) above, the Lender receiving such greater proportion shall
(A) notify the Administrative Agent of such fact, and (B) purchase (for cash at
face value) participations in the Loans and subparticipations in Letter of
Credit Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Loan Obligations then due and payable to the Lenders or owing (but not due
and payable) to the Lenders, as the case may be, provided that:

 

(i)     if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

(ii)     the provisions of this Section shall not be construed to apply to (A)
any payment made by or on behalf of any Loan Party pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.17, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in Letter of Credit Obligations or Swing Line Loans
to any assignee or participant, other than an assignment to any Loan Party or
any Affiliate thereof (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent any Lender
may effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14        Settlement Among Lenders.

 

(a)     The amount of each Revolving Lender’s Applicable Percentage of
outstanding Revolving Loans shall be computed weekly (or more frequently in the
Administrative Agent’s discretion) and such amount shall be adjusted upward or
downward based on all Revolving Loans and repayments of Revolving Loans received
by the Administrative Agent as of 3:00 p.m. on the first Business Day (such
date, the “Settlement Date”) following the end of the period specified by the
Administrative Agent.

 

 
67

--------------------------------------------------------------------------------

 

  

(b)     The Administrative Agent shall deliver to each of the Revolving Lenders
promptly after a Settlement Date a summary statement of the amount of
outstanding Revolving Loans for the period and the amount of repayments received
for the period. As reflected on the summary statement, (i) the Administrative
Agent shall transfer to each Revolving Lender its Applicable Percentage of
repayments, and (ii) each Revolving Lender shall transfer to the Administrative
Agent (as provided below) or the Administrative Agent shall transfer to each
Revolving Lender, such amounts as are necessary to insure that, after giving
effect to all such transfers, the Revolving Credit Outstandings of each
Revolving Lender shall be equal to such Revolving Lender’s Applicable Percentage
of all the Total Revolving Credit Outstandings as of such Settlement Date. If
the summary statement requires transfers to be made to the Administrative Agent
by the Revolving Lenders and is received prior to 1:00 p.m. on a Business Day,
such transfers shall be made in immediately available funds no later than 3:00
p.m. that day; and, if received after 1:00 p.m., then no later than 3:00 p.m. on
the next Business Day. The obligation of each Revolving Lender to transfer such
funds is irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent. If and to the extent any Revolving Lender shall not have
so made its transfer to the Administrative Agent, such Lender agrees to pay to
the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, equal to the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation plus any reasonable administrative,
processing, or similar fees customarily charged by the Administrative Agent in
connection with the foregoing.

 

2.15        [Reserved]

 

2.16        Waivers.

 

(a)     Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel the
Administrative Agent or Lenders to marshal assets or to proceed against any
Borrower, other Person or security for the payment or performance of any
Obligations before, or as a condition to, proceeding against such Borrower.
Borrower waives all defenses available to a surety, guarantor or accommodation
co-obligor other than full payment of all Obligations. It is agreed among
Borrower, the Administrative Agent and Lenders that the provisions of this
Section 2.16 are of the essence of the transaction contemplated by the Loan
Documents and that, but for such provisions, the Administrative Agent and
Lenders would decline to make Loans and issue Letters of Credit. Borrower
acknowledges that its guaranty pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.

 

(b)     The Administrative Agent and Lenders may, in their discretion, pursue
such rights and remedies consistent with applicable Laws and as they deem
appropriate, including realization upon Collateral by judicial foreclosure or
non-judicial sale or enforcement, without affecting any rights and remedies
under this Section 2.16. If, in taking any action in connection with the
exercise of any rights or remedies, the Administrative Agent or any Lender shall
forfeit any other rights or remedies, including the right to enter a deficiency
judgment against any Borrower or other Person, whether because of any Applicable
Laws pertaining to “election of remedies” or otherwise, Borrower consents to
such action and waives any claim based upon it, even if the action may result in
loss of any rights of subrogation that such Borrower might otherwise have had.
Borrower waives all rights and defenses arising out of an election of remedies,
such as nonjudicial foreclosure with respect to any security for the
Obligations, even though that election of remedies destroys such Borrower’s
rights of subrogation against any other Person. The Administrative Agent may bid
all or a portion of the Obligations at any foreclosure or trustee’s sale or at
any private sale, and the amount of such bid need not be paid by the
Administrative Agent but shall be credited against the Obligations. The amount
of the successful bid at any such sale, whether the Administrative Agent or any
other Person is the successful bidder, shall be conclusively deemed to be the
fair market value of the Collateral, and the difference between such bid amount
and the remaining balance of the Obligations shall be conclusively deemed to be
the amount of the Obligations guaranteed under this Section 2.16,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which the
Administrative Agent or any Lender might otherwise be entitled but for such
bidding at any such sale.

 

 
68

--------------------------------------------------------------------------------

 

  

(c)     Extent of Liability; Contribution. Each Loan Party that is a Qualified
ECP when its guaranty of or grant of Lien as security for a Swap Obligation
becomes effective hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP’s obligations and undertakings under this Section
2.16 voidable under any applicable fraudulent transfer or conveyance act). The
obligations and undertakings of each Qualified ECP under this Section shall
remain in full force and effect until Payment in Full of the Obligations. Each
Loan Party intends this Section to constitute, and this Section shall be deemed
to constitute, a guarantee of the obligations of, and a “keepwell, support or
other agreement” for the benefit of, each Loan Party for all purposes of the
Commodity Exchange Act.

 

2.17        Cash Collateral.

 

(a)     Certain Credit Support Events. If (i) the Letter of Credit Issuer has
honored any full or partial drawing request under any Letter of Credit upon
presentation and such drawing has resulted in an Letter of Credit Borrowing,
(ii) as of the Letter of Credit Expiration Date, any Letter of Credit Obligation
for any reason remains outstanding, (iii) any Protective Advance shall not have
been funded by the Lenders upon demand by the Administrative Agent, (iv) the
Borrower shall be required to provide Cash Collateral pursuant to Section 9.02
or (v) there shall exist a Defaulting Lender, the Borrower shall immediately (in
the case of clause (iv) above) or within one Business Day (in all other cases)
following any request by the Administrative Agent or the Letter of Credit
Issuer, provide Cash Collateral in an amount not less than the Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (v) above, after giving effect to Section 2.18(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

 

 
69

--------------------------------------------------------------------------------

 

  

(b)     Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grant to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Letter of Credit Issuer and the Lenders, and agree to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.17(c). If at any time the Administrative Agent determines that Cash
Collateral is less than the Minimum Collateral Amount or otherwise deficient for
any reason, the Borrower will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency. All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
one or more blocked, non-interest bearing deposit accounts at BMO.

 

(c)     Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided in respect of Letters of Credit, Swing Line
Loans or Protective Advances shall be held and applied to the specific Letter of
Credit Obligations, Swing Line Loans or Protective Advances (including any the
Defaulting Lender’s obligation to fund participations in respect thereof) for
which the Cash Collateral was so provided (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

 

(d)     Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Lender (or, as appropriate,
its assignee following compliance with Section 11.06(b)(vi)) or (ii) the
determination by the Administrative Agent and the Letter of Credit Issuer that
there exists excess Cash Collateral.

 

2.18        Defaulting Lenders.

 

(a)     Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)     Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders and Section
11.01.

 

 
70

--------------------------------------------------------------------------------

 

  

(ii)     Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
ARTICLE IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, if such Defaulting Lender is a Revolving Lender, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Letter of Credit Issuer or Swing Line Lender hereunder; third, if such
Defaulting Lender is a Revolving Lender, to Cash Collateralize the Letter of
Credit Issuer’s and the Administrative Agent’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.17; fourth, as the Borrower
may request (so long as no Default or Event of Default exists) to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released in order to (x)
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) if such Defaulting Lender is a
Revolving Lender, Cash Collateralize the Letter of Credit Issuer’s and the
Administrative Agent’s future Fronting Exposure with respect to such Defaulting
Lender with respect to future Letters of Credit and Protective Advances; sixth,
in the case of a Defaulting Lender under any Facility, to the payment of any
obligations owing to the other Lenders under such Facility (in the case of the
Revolving Credit Facility, including the Letter of Credit Issuer or Swing Line
Lender) as a result of any judgment of a court of competent jurisdiction
obtained by any Lender under such Facility (in the case of the Revolving Credit
Facility, including the Letter of Credit Issuer or Swing Line Lender) against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or Letter of
Credit Borrowings in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made or the related Letters
of Credit were issued at a time when the conditions set forth in Section 5.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and Letter of Credit Obligations owed to, all Non-Defaulting Lenders under
the applicable Facility on a pro rata basis (and ratably among all applicable
Facilities computed in accordance with the Defaulting Lenders’ respective
funding deficiencies) prior to being applied to the payment of any Loans of, or
Letter of Credit Obligations owed to, such Defaulting Lender under the
applicable Facility until such time as all Loans and funded and unfunded
participations in Letter of Credit Obligations, Swing Line Loans and Protective
Advances are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 2.18(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)     Certain Fees. No Defaulting Lender shall be entitled to receive any
Unused Fee payable pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender. Each Defaulting Lender which is a Revolving Lender shall be
entitled to receive Letter of Credit Fees for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Applicable
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.17. With respect to any Letter of Credit
Fee not required to be paid to any Defaulting Lender pursuant to this clause
(iii), the Borrowers shall (A) pay to each Non-Defaulting Lender which is a
Revolving Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Obligations that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to the Letter of Credit Issuer the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Letter of Credit Issuer’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

 
71

--------------------------------------------------------------------------------

 

  

(iv)     Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in Letter of Credit
Obligations, Swing Line Loans and Protective Advances shall be reallocated among
the Non-Defaulting Lenders which are Revolving Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Revolving Credit Commitment) but only to the extent that (x) the
conditions set forth in Section 5.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Outstandings
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(b)     Defaulting Lender Cure. If the Borrower, the Administrative Agent and,
in the case that a Defaulting Lender is a Revolving Lender, the Swing Line
Lender and the Letter of Credit Issuer, agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Revolving Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Revolving Loans and funded and unfunded participations in Letters of
Credit, Swing Line Loans and Protective Advances to be held on a pro rata basis
by the Lenders in accordance with their Applicable Percentages (without giving
effect to Section 2.18(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

 
72

--------------------------------------------------------------------------------

 

  

2.19        Increase in Revolving Credit Commitments.

 

(a)     Request for Increase. Provided there exists no Default, upon notice to
and with the written consent of the Administrative Agent (which shall promptly
notify the Revolving Lenders), the Borrower may from time to time request an
increase in the Aggregate Revolving Credit Commitments by an amount (for all
such requests) not exceeding $10,000,000.00 (each such increase, a “Commitment
Increase”); provided that (i) any such request for an increase shall be in a
minimum amount of $5,000,000.00 in the aggregate or, if less, the entire
unutilized amount of the maximum amount of all such requests set forth above and
(ii) no more than two (2) such request shall be made during the term of this
Agreement. At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which the
Revolving Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Revolving
Lenders).

 

(b)     Revolving Lender Elections to Increase. Each Revolving Lender shall
notify the Administrative Agent within such time period whether or not it agrees
to commit to a portion of the requested increase of the Revolving Credit
Facility and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage. Any Revolving Lender not responding within such time
period shall be deemed to have declined to commit to any portion of the
requested increase.

 

(c)     Notification by Administrative Agent; Additional Revolving Lenders. The
Administrative Agent shall notify the Borrower of the Revolving Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld), the Borrower may also
invite additional Eligible Assignees to become Revolving Lenders pursuant to a
joinder agreement in form and substance satisfactory to the Administrative Agent
and its counsel (each such Eligible Assignee issuing a commitment, executing and
delivering such joinder agreement and becoming a Revolving Lender, an
“Additional Commitment Lender”), provided, however, that without the consent of
the Administrative Agent, at no time shall the Commitment of any Additional
Commitment Lender be less than $5,000,000.00.

 

(d)     Effective Date and Allocations. If the Aggregate Revolving Credit
Commitments are increased in accordance with this Section 2.19, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Borrower and the Revolving
Lenders of the final allocation of such increase and the Increase Effective
Date.

 

 
73

--------------------------------------------------------------------------------

 

  

(e)     Conditions to Effectiveness of Increase. As a condition precedent to
such increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (B) certifying that, before and
after giving effect to such increase, the representations and warranties
contained in ARTICLE VI and in the other Loan Documents, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.19, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01, (ii) the Borrower, the Administrative Agent,
and any Additional Commitment Lender shall have executed and delivered a joinder
to the Loan Documents in a form and substance acceptable to the parties thereto,
(iii) the Borrower shall have paid such fees and other compensation to the
Revolving Lenders increasing their Revolving Commitments and to the Additional
Commitment Lenders as the Borrower and such Lenders and Additional Commitment
Lenders shall agree; (iv) the Borrower shall have paid such arrangement fees, if
any, to the Administrative Agent as the Borrower and the Administrative Agent
may agree; (v) the Borrower shall deliver to the Administrative Agent and
Revolving Lenders an opinion or opinions, in form and substance reasonably
satisfactory to the Administrative Agent, from counsel to the Loan Parties
reasonably satisfactory to the Administrative Agent and dated such date;
(vi) the Borrower, the Lenders increasing their Commitments and each Additional
Commitment Lender shall have delivered such other instruments, documents and
agreements as the Administrative Agent may reasonably have requested; and
(vii) no Default exists. The Revolving Loans outstanding on the Increase
Effective Date shall be reallocated and adjusted between and among the
applicable Lenders, and the Borrowers shall pay any additional amounts required
pursuant to Section 3.05 resulting therefrom, to the extent necessary to keep
the outstanding applicable Revolving Loans ratable among the applicable Lenders
with any revised Applicable Percentages, as applicable, arising from any
nonratable increase in the applicable Revolving Loans under this Section 2.19.

 

(f)     Conflicting Provisions. This Section 2.19 shall supersede any provisions
in Section 2.13 or 11.01 to the contrary.

 

Article III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)     Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

 

(i)     Any and all payments by or on account of any obligation of the Loan
Parties hereunder or under any other Loan Document shall to the extent permitted
by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Loan Parties
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

 
74

--------------------------------------------------------------------------------

 

  

(ii)     If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Loan Parties shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or Letter of Credit Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.

 

(b)     Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Law.

 

(c)     Tax Indemnification by the Borrower.

 

(i)     Without limiting the provisions of subsection (a) or (b) above, each
Loan Party shall, and does hereby, indemnify the Administrative Agent, each
Lender and the Letter of Credit Issuer, and shall make payment in respect
thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Loan Parties or the Administrative Agent or paid by
the Administrative Agent, such Lender or the Letter of Credit Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Each Loan Party shall also, and does hereby, indemnify
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand therefor, for any amount which a Lender or the Letter of
Credit Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection. A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender or
the Letter of Credit Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Letter of
Credit Issuer, shall be conclusive absent manifest error.

 

(ii)     Without limiting the provisions of subsection (a) or (b) above, each
Lender and the Letter of Credit Issuer shall, and does hereby, indemnify the
Loan Parties and the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, against any and all Taxes and any
and all related losses, claims, liabilities, penalties, interest and expenses
(including the fees, charges and disbursements of any counsel for the Borrower
or the Administrative Agent) incurred by or asserted against the Loan Parties or
the Administrative Agent by any Governmental Authority as a result of the
failure by such Lender or the Letter of Credit Issuer, as the case may be, to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender or the Letter of Credit
Issuer, as the case may be, to the Borrower or the Administrative Agent pursuant
to subsection (e). Each Lender and the Letter of Credit Issuer hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender or the Letter of Credit Issuer, as the case may be, under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender or the Letter of
Credit Issuer and the occurrence of the Facility Termination Date.

 

 
75

--------------------------------------------------------------------------------

 

  

(d)     Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Loan Parties or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

(e)     Status of Lenders; Tax Documentation.

 

(i)     Each Lender shall deliver to the Borrower and to the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Loan Parties pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.

 

(ii)     Without limiting the generality of the foregoing, if a Borrower is
resident for tax purposes in the United States,

 

(A)     any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

 

 
76

--------------------------------------------------------------------------------

 

  

(B)     each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

(I)     executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

(II)     executed originals of Internal Revenue Service Form W-8ECI,

 

(III)     executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

 

(IV)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y)
executed originals of Internal Revenue Service Form W-8BEN, or

 

(V)     executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(C)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by any Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by any Borrower or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (C), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement. For purposes of this Section 3.01, “Laws”
shall include FATCA.

 

 
77

--------------------------------------------------------------------------------

 

  

(iii)     Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Loan Parties or the Administrative Agent make any withholding or deduction for
taxes from amounts payable to such Lender.

 

(f)     Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the Letter of Credit Issuer, or have any
obligation to pay to any Lender or the Letter of Credit Issuer, any refund of
Taxes withheld or deducted from funds paid for the account of such Lender or the
Letter of Credit Issuer, as the case may be. If the Administrative Agent, any
Lender or the Letter of Credit Issuer determines, in its sole discretion, that
it has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section, it shall pay to such Loan Party an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by any Loan Party under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses incurred by the Administrative Agent, such Lender or the Letter of
Credit Issuer, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that each Loan Party, upon the request of the Administrative Agent,
such Lender or the Letter of Credit Issuer, agrees to repay the amount paid over
to any Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
Letter of Credit Issuer in the event the Administrative Agent, such Lender or
the Letter of Credit Issuer is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent, any Lender or the Letter of Credit Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Loan Party or any other Person.

 

3.02        Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Loan Parties shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Loan Parties shall also pay accrued
interest on the amount so prepaid or converted.

 

 
78

--------------------------------------------------------------------------------

 

  

3.03        Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

 

3.04        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)     Increased Costs Generally. If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the Letter of Credit Issuer;

 

 
79

--------------------------------------------------------------------------------

 

  

(ii)     subject any Lender or the Letter of Credit Issuer to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit, or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the Letter of Credit
Issuer in respect thereof (except for Indemnified Taxes or Other Taxes covered
by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the Letter of Credit Issuer); or

 

(iii)     impose on any Lender or the Letter of Credit Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the Letter of Credit
Issuer issuing or maintaining any Letter of Credit (or of maintaining its
obligation to issue any Letter of Credit), or to reduce the amount of any sum
received or receivable by such Lender or the Letter of Credit Issuer hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or the Letter of Credit Issuer, the Loan Parties will pay to such Lender
or the Letter of Credit Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the Letter of Credit Issuer, as the
case may be, for such additional costs incurred or reduction suffered.

 

(b)     Capital Requirements. If any Lender or the Letter of Credit Issuer
determines that any Change in Law affecting such Lender or the Letter of Credit
Issuer or any Lending Office of such Lender or such Lender’s or the Letter of
Credit Issuer’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Letter of Credit Issuer’s capital or on the capital of such
Lender’s or the Letter of Credit Issuer’s holding company, if any, as a
consequence of this Agreement, the Revolving Credit Commitments of such Lender
or the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by the Letter of Credit Issuer, to a
level below that which such Lender or the Letter of Credit Issuer or such
Lender’s or the Letter of Credit Issuer’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or the
Letter of Credit Issuer’s policies and the policies of such Lender’s or the
Letter of Credit Issuer’s holding company with respect to capital adequacy),
then from time to time pursuant to subsection (c) below the Loan Parties will
pay to such Lender or the Letter of Credit Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the Letter of
Credit Issuer or such Lender’s or the Letter of Credit Issuer’s holding company
for any such reduction suffered.

 

(c)     Certificates for Reimbursement. A certificate of a Lender or the Letter
of Credit Issuer setting forth the amount or amounts necessary to compensate
such Lender or the Letter of Credit Issuer or its holding company, as the case
may be, as specified in subsection (a) or (b) of this Section and delivered to
the Borrower shall be conclusive absent manifest error. The Loan Parties shall
pay such Lender or the Letter of Credit Issuer, as the case may be, the amount
shown as due on any such certificate within 10 Business Days after receipt
thereof.

 

 
80

--------------------------------------------------------------------------------

 

  

(d)     Delay in Requests. Failure or delay on the part of any Lender or the
Letter of Credit Issuer to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver of such Lender’s or the
Letter of Credit Issuer’s right to demand such compensation, provided that the
Loan Parties shall not be required to compensate a Lender or the Letter of
Credit Issuer pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or the Letter of Credit Issuer, as the case may be,
notifies the Loan Parties of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the Letter of Credit Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

(e)     Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.

 

3.05        Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)     any continuation, conversion, payment or prepayment of any Loan on a day
other than the last day of the Interest Period for such Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise);

 

(b)     any failure by Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan on the
date or in the amount notified by the Borrower; or

 

(c)     any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

 

 
81

--------------------------------------------------------------------------------

 

  

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)     Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower are required to pay any
additional amount to any Lender, the Letter of Credit Issuer or any Governmental
Authority for the account of any Lender or the Letter of Credit Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the Letter of Credit Issuer, as applicable, shall use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or the
Letter of Credit Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the Letter
of Credit Issuer, as the case may be, to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or the Letter of Credit
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the Letter of Credit Issuer in
connection with any such designation or assignment.

 

(b)     Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 11.13.

 

3.07        Survival. All of the Borrower’s obligations under this ARTICLE III
shall survive the resignation of the Administrative Agent, the Letter of Credit
Issuer and the Swing Line Lender, the replacement of any Lender and the
occurrence of the Facility Termination Date.

 

Article IV

SECURITY AND ADMINISTRATION OF COLLATERAL

 

4.01        Security.

 

(a)     Generally. As security for the full and timely payment and performance
of all Obligations, Borrower shall, and shall cause each other Borrower to, on
or before the Closing Date, do or cause to be done all things necessary in the
opinion of the Administrative Agent and its counsel to grant to the
Administrative Agent for the benefit of the Credit Parties a duly perfected
first priority security interest in all Collateral subject to no prior Lien or
other encumbrance or restriction on transfer, except as expressly permitted
hereunder. Without limiting the foregoing, on the Closing Date, Borrower shall
deliver, and shall cause each other Borrower to deliver, to the Administrative
Agent, in form and substance reasonably acceptable to the Administrative Agent,
(a) the Security Agreement, which shall pledge to the Administrative Agent for
the benefit of the Credit Parties certain personal property of the Borrower and
the other Loan Parties more particularly described therein, and (b) Uniform
Commercial Code financing statements in form, substance and number as requested
by the Administrative Agent, reflecting the Lien in favor of the Administrative
Agent for the benefit of the Credit Parties on the Collateral, and shall take
such further action and deliver or cause to be delivered such further documents
as required by the Security Instruments or otherwise as the Administrative Agent
may request to effect the transactions contemplated by this ARTICLE IV.

 

 
82

--------------------------------------------------------------------------------

 

  

4.02        Collateral Administration.

 

(a)     Administration of Accounts.

 

(i)     Records and Schedules of Accounts. Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to the Administrative Agent sales, collection,
reconciliation and other reports in form satisfactory to the Administrative
Agent, on such periodic basis as the Administrative Agent may request. Borrower
shall also provide to the Administrative Agent, on or before the 20th day of
each Fiscal Month, a detailed aged trial balance of all Accounts as of the end
of the preceding Fiscal Month, specifying each Account’s Account Debtor name and
address, amount, invoice date and due date, showing any discount, allowance,
credit, authorized return or dispute, and including such proof of delivery,
copies of invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as the Administrative Agent may
reasonably request. If Accounts in an aggregate face amount of $500,000.00 or
more cease to be Eligible Accounts, Borrower shall notify the Administrative
Agent of such occurrence promptly (and in any event within three (3) Business
Days) after Borrower has knowledge thereof.

 

(ii)     Taxes. If an Account of any Borrower includes a charge for any Taxes,
Administrative Agent is authorized, in its discretion, to pay the amount thereof
to the proper taxing authority for the account of such Borrower and to charge
Borrower therefor; provided, however, that neither the Administrative Agent nor
Lenders shall be liable for any Taxes that may be due from Borrower or with
respect to any Collateral.

 

(iii)     Account Verification. Whether or not a Default or Event of Default
exists, the Administrative Agent shall have the right at any time, in the name
of the Administrative Agent, any designee of the Administrative Agent or (during
the continuance of any Event of Default) any Borrower, to verify the validity,
amount or any other matter relating to any Accounts of Borrower by mail,
telephone or otherwise. Borrower shall cooperate fully with the Administrative
Agent in an effort to facilitate and promptly conclude any such verification
process.

 

(iv)     Proceeds of Collateral. Borrower shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to the Concentration Account (or a
lockbox relating to the Concentration Account). If any Borrower or Subsidiary
receives cash or Payment Items with respect to any Collateral, it shall hold
same in trust for the Administrative Agent and promptly (not later than the next
Business Day) deposit same into the Concentration Account.

 

 
83

--------------------------------------------------------------------------------

 

  

(v)     Extensions of Time for Payment. In addition, upon the occurrence and
during the continuance of an Event of Default, other than in the Ordinary Course
of Business and in amounts which are not material to such Borrower, Borrower
will not (i) grant any extension of the time for payment of any Account,
(ii) compromise or settle any Account for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
Account, (iv) allow any credit or discount whatsoever on any Account or
(v) amend, supplement or modify any Account in any manner that could adversely
affect the value thereof.

 

(b)     Administration of Inventory.

 

(i)     Records and Reports of Inventory. Borrower shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory and reconciliation reports in
form satisfactory to the Administrative Agent, on such periodic basis as the
Administrative Agent may request. Unless otherwise waived by a Registered Public
Accounting Firm of nationally recognized standing reasonably acceptable to the
Administrative Agent (the “Auditor”), Borrower shall conduct a physical
inventory at least once per calendar year (and on a more frequent basis if
requested by the Administrative Agent when an Event of Default exists) and
conduct periodic cycle counts consistent with historical practices, and shall
provide to the Administrative Agent a report based on each such inventory and
count promptly upon completion thereof, together with such supporting
information as the Administrative Agent may request. Upon an Event of Default,
Administrative Agent may participate in and observe each physical count.

 

The Administrative Agent, in its reasonable discretion, if any Event of Default
is continuing, may cause additional inventories to be taken as the
Administrative Agent determines (each, at the expense of the Loan Parties).

 

(ii)     Returns of Inventory. No Borrower shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Default, Event of
Default or Overadvance exists or would result therefrom; (c) the Administrative
Agent is promptly notified if the aggregate value of all Inventory returned in
any month exceeds $500,000.00; and (d) any payment received by a Borrower for a
return is promptly remitted to the Administrative Agent for application to the
Obligations in accordance with Section 2.06(b)(vii).

 

(iii)     Acquisition, Sale and Maintenance. No Borrower shall acquire or accept
any Inventory on consignment or approval, and shall take all steps to assure
that all Inventory is produced in accordance with applicable Law, including the
FLSA. No Borrower shall sell any Inventory on consignment or approval or any
other basis under which the customer may return or require a Borrower to
repurchase such Inventory. The Borrower shall use, store and maintain all
Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all applicable Laws, and shall
make current rent payments (within applicable grace periods provided for in
leases) at all locations where any Collateral is located.

 

 
84

--------------------------------------------------------------------------------

 

  

(c)     Landlord, Processor and Storage Agreements. With respect to any lease
(other than leases for sales offices), bailment, warehousing agreement, any
processing agreement or similar agreement in any case entered into after the
Closing Date, each Loan Party shall use commercially reasonable efforts to
provide the Administrative Agent with landlord waivers, bailee letters,
processor letters or similar waivers and access agreements with respect to such
premises. In the event Obligors do not provide the Administrative Agent with any
such Lien Waiver with respect to any such premises within 30 days after
Inventory is at such location or 90 days after the Closing Date, whichever is
later, Loan Parties acknowledge that the Administrative Agent shall establish a
Rent and Charges Reserve for such location.

 

4.03        Further Assurances.

 

(a)     New Deposit Accounts and Securities Accounts. Concurrently with or prior
to the opening of a Deposit Account, Securities Account, commodities account,
securities entitlement or commodity contract by any Loan Party, other than any
Excluded Deposit Account, such Loan Party shall deliver to the Administrative
Agent a Control Agreement covering such Deposit Account, Securities Account,
securities entitlement or commodity contract, duly executed by such Loan Party,
the Administrative Agent and the applicable Controlled Account Bank, securities
intermediary or financial institution at which such account is maintained or
with which such entitlement or contract is carried, as the case may be.

 

(b)     Leases. Without limiting the generality of the foregoing subsection (a),
prior to entering into any new lease of real property or renewing any existing
lease of real property following the Closing Date, Borrower shall, and shall
cause each Loan Party to, deliver to the Administrative Agent a Lien Waiver, in
form and substance reasonably satisfactory to the Administrative Agent, executed
by the lessor of any real property, to the extent the value of any personal
property of the Borrower held or to be held at such leased property exceeds (or
it is anticipated that the value of such personal property will exceed at any
point in time during the term of such leasehold term) $50,000.00.

 

(c)     UCC Authorization. The Administrative Agent is hereby irrevocably
authorized to execute (if necessary) and file or cause to be filed, with or if
permitted by applicable Law without the signature of any Borrower appearing
thereon, all UCC financing statements reflecting any Borrower as “debtor” and
the Administrative Agent as “secured party”, and continuations thereof and
amendments thereto, as the Administrative Agent reasonably deems necessary or
advisable to give effect to the transactions contemplated hereby and by the
other Loan Documents.

 

 
85

--------------------------------------------------------------------------------

 

  

4.04        Cash Management.

 

(a)     Controlled Deposit Accounts. On or prior to the Closing Date, enter into
a Control Agreement with respect to each Deposit Account listed on
Schedule 6.19, other than Excluded Deposit Accounts, which shall include all
lockboxes and related lockbox accounts used for the collection of Accounts. Each
Loan Party agrees that all invoices rendered and other requests made by any Loan
Party for payment in respect of Accounts shall contain a written statement
directing payment in respect of such Accounts to be paid to a Controlled Deposit
Account in its name. The Borrower shall cause bank statements and/or other
reports to be delivered to the Administrative Agent not less often than monthly,
accurately setting forth all amounts deposited in each Deposit Account to ensure
the proper transfer of funds as set forth above. All remittances received by any
Loan Party on account of Accounts, together with the proceeds of any other
Collateral, shall be held as the Administrative Agent’s property, for its
benefit and the benefit of Lenders, by such Loan Party as trustee of an express
trust for Administrative Agent’s benefit and such Loan Party shall immediately
deposit same in kind in a Controlled Deposit Account. The Administrative Agent
retains the right at all times after the occurrence and during the continuance
of a Default or an Event of Default (after all applicable cure periods have
expired) to notify Account Debtors that a Loan Party’s Accounts have been
assigned to the Administrative Agent and to collect such Loan Party’s Accounts
directly in its own name, or in the name of the Administrative Agent’s agent,
and to charge the collection costs and expenses, including reasonable attorneys’
fees, to the Loan Account.

 

(b)     Concentration Account. Each Control Agreement with respect to a
Controlled Deposit Account shall require that, upon the occurrence of a Dominion
Trigger Period that lasts beyond all applicable cure periods, the Controlled
Account Bank transfer all cash receipts and other collections by ACH or wire
transfer no less frequently than daily (and whether or not there are then any
outstanding Obligations) to the concentration account maintained by the
Administrative Agent at BMO (the “Concentration Account”). The Concentration
Account shall at all times be under the sole dominion and control of the
Administrative Agent. The Loan Parties hereby acknowledge and agree that (i) the
Loan Parties have no right of withdrawal from the Concentration Account,
(ii) the funds on deposit in the Concentration Account shall at all times be
collateral security for all of the Obligations and (iii) the funds on deposit in
the Concentration Account shall be applied as provided in Section 4.04(c) below.
In the event that, notwithstanding the provisions of this Section 4.04, any Loan
Party receives or otherwise has dominion and control of any such proceeds or
collections described above, such proceeds and collections shall be held in
trust by such Loan Party for the Administrative Agent, shall not be commingled
with any of such Loan Party’s other funds or deposited in any account of such
Loan Party and shall, not later than the Business Day after receipt thereof, be
deposited into a Controlled Deposit Account, or during a Dominion Trigger
Period, the Concentration Account, or dealt with in such other fashion as such
Loan Party may be instructed by the Administrative Agent.

 

(c)     Application of Funds in the Concentration Account. Upon and during the
continuance of a Dominion Trigger Period, all funds received in the
Concentration Account in immediately available funds shall be applied on a daily
basis first, to the Letter of Credit Borrowings and the Swing Line Loans and
second, to the outstanding Revolving Loans. All funds received in the
Concentration Account that are not immediately available funds (checks, drafts
and similar forms of payment) shall be deemed applied by Administrative Agent on
account of the Obligations (subject to final payment of such items) in
accordance with the foregoing sentence on the first Business Day after receipt
by Administrative Agent of such items in Administrative Agent’s account located
in Chicago, Illinois. If as the result of such application of funds a credit
balance exists in the Loan Account, such credit balance shall not accrue
interest in favor of Borrower but shall, so long as no Dominion Trigger Period
then exists, be disbursed to Borrower or otherwise at Borrower’s direction, upon
Borrower’s request. Upon and during the continuance of any Event of Default, the
Administrative Agent may, at its option, offset such credit balance against any
of the Obligations or hold such credit balance as Collateral for the
Obligations.

 

 
86

--------------------------------------------------------------------------------

 

  

4.05        Information Regarding Collateral. Borrower represents, warrants and
covenants that (a) the chief executive office of each Loan Party on the Closing
Date is located at the address or addresses specified on Schedule 4.05, and
(b) Schedule 4.05 contains a true and complete list of (i) the exact legal name,
jurisdiction of formation, and address within the United States of each Loan
Party and of each other Person that has effected any merger or consolidation
with a Loan Party or contributed or transferred to a Loan Party any property
constituting Collateral at any time since, in each case, April 22, 2011
(excluding Persons making sales in the ordinary course of their businesses to a
Loan Party of property constituting Inventory in the hands of such seller),
(ii) the exact legal name, jurisdiction of formation, jurisdiction
identification number, and each location of the chief executive office of each
Loan Party at any time since April 22, 2011, and (iii) each location within the
United States in which material goods constituting Collateral are located as of
the Closing Date (together with the name of each owner of the property located
at such address if not the applicable Loan Party, a summary description of the
relationship between the applicable Loan Party and such Person and the maximum
approximate book or market value of the Collateral held or to be held at such
location). The Company shall not change, and shall not permit any other Loan
Party to change, its name, jurisdiction of formation (whether by
reincorporation, merger or otherwise), the location of its chief executive
office or any location specified in clause (b)(iii) of the immediately preceding
sentence, or use or permit any other Loan Party to use, any additional trade
name, trademark or other trade style, except upon giving not less than thirty
(30) days’ prior written notice to the Administrative Agent and taking or
causing to be taken all such action at Borrower’s or such other Loan Parties’
expense as may be reasonably requested by the Administrative Agent to perfect or
maintain the perfection and priority of the Lien of the Administrative Agent in
the Collateral.

 

Article V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01        Conditions of Initial Credit Extension. The obligation of each
Lender and the Letter of Credit Issuer to make any initial Credit Extension
hereunder is subject to satisfaction of the following conditions precedent:

 

(a)     The Administrative Agent’s receipt of the following items (except those
items that are expressly permitted to be delivered after the Closing Date
pursuant to Section 7.20 hereof), each properly executed by a Responsible
Officer of the applicable Loan Party, each dated as of the Closing Date (or, in
the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance satisfactory to the Administrative
Agent and its legal counsel:

 

 
87

--------------------------------------------------------------------------------

 

  

(i)     executed counterparts of this Agreement and each of the Security
Instruments;

 

(ii)     a Revolving Loan Note executed by the Borrower in favor of each Lender,
in the form of Exhibit E attached hereto;

 

(iii)     such certificates of resolutions or other action, incumbency
certificates (including specimen signatures), and/or other certificates of
Responsible Officers of each Loan Party as the Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party;

 

(iv)     such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in its jurisdiction of organization and in any other
jurisdiction in which the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect, including certified copies of such
Loan Party’s Organization Documents, shareholders’ agreements, certificates of
good standing and/or qualification to engage in business from each jurisdiction
identified on Schedule 5.01 hereto;

 

(v)     a favorable opinion of counsel to each Loan Party, addressed to the
Administrative Agent its successors and assigns, as to the matters concerning
the Loan Parties and the Loan Documents as the Administrative Agent may
reasonably request;

 

(vi)     certificates of Responsible Officers of Borrower each Loan Party either
(A) identifying all consents, licenses and approvals required in connection with
the execution, delivery and performance by Borrower and the validity against
each such Loan Party of the Loan Documents to which it is a party, and stating
that such consents, licenses and approvals shall be in full force and effect,
and attaching true and correct copies thereof or (B) stating that no such
consents, licenses or approvals are so required;

 

(vii)     a certificate signed by a Responsible Officer of Borrower each Loan
Party certifying (A) that the conditions specified in Sections 5.02(a) and
5.02(b) have been satisfied and (B) as to the matters described in
Section 5.01(d) and 5.01(e);

 

(viii)     (A) audited financial statements of the Company and its Subsidiaries
for each of the three (3) Fiscal Years immediately preceding the Closing Date,
(B) unaudited interim financial statements for the Company and its Subsidiaries
for the Fiscal Month ended February 26, 2016, and (C) financial projections of
the Company and its Subsidiaries for the next three (3) Fiscal Years;

 

(ix)     a certificate signed by the Chief Financial Officer or the Chief
Accounting Officer of Borrower each Loan Party certifying that, after giving
effect to the entering into of the Loan Documents and the consummation of all of
the Transactions, (A) Borrower is Solvent and (B) the Company and Subsidiaries,
measured on a Consolidated basis, are Solvent;

 

 
88

--------------------------------------------------------------------------------

 

  

(x)     evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;

 

(xi)     an initial Borrowing Base Certificate;

 

(xii)     initial written notice of Borrowing;

 

(xiii)     delivery of Uniform Commercial Code financing statements, suitable in
form and substance for filing in all places required by applicable law to
perfect the Liens of the Administrative Agent under the Security Instruments as
a first priority Lien as to items of Collateral in which a security interest may
be perfected by the filing of financing statements, and such other documents
and/or evidence of other actions as may be reasonably necessary under applicable
law to perfect the Liens of the Administrative Agent under such Security
Instruments as a first priority Lien in and to such other Collateral as the
Administrative Agent may require;

 

(xiv)     Uniform Commercial Code search results showing only those Liens as are
acceptable to the Administrative Agent and Lenders;

 

(xv)     evidence of the payment in full and cancellation of any credit facility
existing on or prior to the date hereof, including, without limitation, (i) the
credit facility with Wells Fargo Bank, National Association and (ii) the credit
facility with Prudential, including terminations of Uniform Commercial Code
financing statements filed in connection with the existing agreements and other
evidence of lien releases and other related matters on terms acceptable to the
Administrative Agent;

 

(xvi)     evidence of Borrower entering into control agreements, in form and
substance satisfactory to the Administrative Agent, with Borrower’s current
providers of deposit and operating accounts;

 

(xvii)     a Negative Pledge Agreement for the Real Estate; and

 

(xviii)     such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the Letter of Credit Issuer, the Swing Line Lender
or the Required Lenders may reasonably require.

 

(b)     Any fees required to be paid on or before the Closing Date shall have
been paid.

 

(c)     Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such reasonable fees, charges and disbursements as shall
constitute its reasonable estimate of such reasonable fees, charges and
disbursements incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrower and the Administrative Agent).

 

 
89

--------------------------------------------------------------------------------

 

  

(d)     The Administrative Agent shall be satisfied that after giving effect to
(i) the initial Credit Extension hereunder and payment of all fees and expenses
in connection therewith, and (ii) any payables stretched beyond their customary
payment practices, Availability shall be at least $10,000,000.00.

 

(e)     The Administrative Agent shall be satisfied that there has been no
material adverse change in the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Company, its
Subsidiaries or any Guarantor shall have occurred from that which is reflected
in the financial statements and information already received by the
Administrative Agent.

 

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

5.02        Conditions to all Credit Extensions. The obligation of each Lender
or Letter of Credit Issuer to honor any Request for Credit Extension (other than
one requesting only a conversion of Loans to the other Type or a continuation of
Eurodollar Rate Loans) or make the initial Credit Extension hereunder is subject
to the following conditions precedent:

 

(a)     The representations and warranties of the Loan Parties contained in
ARTICLE VI or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 5.02(a), the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01.

 

(b)     No Default shall have occurred and be continuing, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)     The Administrative Agent and, if applicable, the Letter of Credit Issuer
or the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

(d)     After giving effect to each Credit Extension, Total Revolving Credit
Outstandings do not exceed the lesser of (i) the Total Revolving Credit
Commitments minus all Line Reserves and (ii) the Borrowing Base.

 

Each Request for Credit Extension (other than a one requesting only a conversion
of Loans to the other Type or a continuation of Eurodollar Rate Loans) submitted
by the Borrower shall be deemed to be a representation and warranty that the
conditions specified in Sections 5.02(a), 5.02(b) and 5.02(d) have been
satisfied on and as of the date of the applicable Credit Extension.

 

 
90

--------------------------------------------------------------------------------

 

  

Article VI

REPRESENTATIONS AND WARRANTIES

 

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the Lenders, subject to the limitation set forth in
Section 5.02(a), that:

 

6.01        Existence, Qualification and Power. Each Loan Party and each
Subsidiary (a) is a corporation, partnership or limited liability company duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation, organization or formation, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business as is now being conducted and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and to
consummate the Transactions to which it is a party, and (c) is duly qualified
and is licensed and in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i), or (c), to the extent that failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

6.02        Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions, have been duly authorized by
all necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of the Organization Documents of any such Person;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under (i) any Contractual Obligation to which such Person is a party
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Person or its property is subject; or
(c) violate any Law.

 

6.03        Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents.

 

6.04        Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except (a) as rights to
indemnification hereunder may be limited by applicable Law and (b) as the
enforcement hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.

 

 
91

--------------------------------------------------------------------------------

 

  

6.05        Financial Statements; No Material Adverse Effect.

 

(a)     The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (iii) show all material Indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

 

(b)     The unaudited Consolidated and consolidating balance sheet of the
Company and its Subsidiaries dated as of February 26, 2016, and the related
Consolidated and consolidating statements of income or operations, shareholders’
equity and cash flows for the month then ended (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

(c)     Since the date of the Audited Financial Statements there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

 

(d)     Borrower is Solvent and the Loan Parties, on a Consolidated basis, are
Solvent. No transfer of property has been or will be made by any Loan Party and
no obligation has been or will be incurred by any Loan Party in connection with
the transactions contemplated by this Agreement or the other Loan Documents with
the intent to hinder, delay, or defraud either present or future creditors of
any Loan Party.

 

6.06        Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of any Loan Party after due investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Loan Party or any of its Subsidiaries
or against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document or any of the Transactions
or (b) except as specifically disclosed in Schedule 6.06, either individually or
in the aggregate, if determined adversely, could reasonably be expected to have
a Material Adverse Effect, and there has been no adverse change in the status,
or financial effect on any Loan Party or any Subsidiary thereof, of the matters
described on Schedule 6.06.

 

6.07        No Default. No Loan Party nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

 

 
92

--------------------------------------------------------------------------------

 

  

6.08        Ownership of property; Liens.

 

(a)     Each Loan Party and each of its Subsidiaries has good record and
marketable title in fee simple to or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. Each Loan Party and each of its
Subsidiaries has good and marketable title to, valid leasehold interests in, or
valid licenses to use all personal property and assets material to the ordinary
conduct of its business.

 

(b)     Schedule 6.08(b)(1) sets forth the address (including street address,
county and state) of all Real Estate that is owned by the Loan Parties as of the
Closing Date. Each Loan Party and each of its Subsidiaries has good, marketable
and insurable fee simple title to the real property owned by such Loan Party or
such Subsidiary, free and clear of all Liens, other than Permitted Liens.
Schedule 6.08(b)(2) sets forth the address (including street address, county and
state) of all Leases of the Loan Parties, together with a list of the lessor and
its contact information with respect to each such Lease as of the Closing Date.
Each of such Leases is in full force and effect and the Loan Parties are not in
default of any material terms thereof.

 

(c)     Schedule 8.02 sets forth, as of the Closing Date, a complete and
accurate list of all Liens on the personal property or assets of each Loan Party
and each of its Subsidiaries that are more than Fifty Thousand Dollars ($50,000)
per Lien and that in the aggregate more than Three Hundred Thousand Dollars
($300,000) per Loan Party, showing as of the date hereof the lienholder thereof,
the principal amount of the obligations secured thereby and the property or
assets of such Loan Party or such Subsidiary subject thereto. The property of
each Loan Party and each of its Subsidiaries is subject to no Liens, other than
Liens set forth on Schedule 7.01, and Permitted Liens.

 

(d)     Schedule 8.03 sets forth a complete and accurate list of all Investments
held by any Loan Party or any Subsidiary of a Loan Party on the date hereof,
showing as of the date hereof the amount, obligor or issuer and maturity, if
any, thereof.

 

6.09        Environmental Compliance.

 

(a)     Except as disclosed in Schedule 6.09, no Loan Party or any Subsidiary
thereof (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law with respect to the Loan Party or any Subsidiary’s operations,
(ii) has become subject to a pending claim with respect to any Environmental
Liability or (iii) has received written notice of any claim with respect to any
Environmental Liability except, in each case, as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)     Except as otherwise set forth in Schedule 6.09 or as would not
individually or in the aggregate reasonably be expected to result in a Material
Adverse Effect, (i) none of the properties currently owned or operated by any
Loan Party or any Subsidiary thereof is listed or, to the knowledge of the Loan
Parties, proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list or is adjacent to any such property; (ii) there are
no underground or above-ground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned or operated by
any Loan Party or any Subsidiary thereof; (iii) to the knowledge of the Loan
Parties, there is no asbestos or asbestos-containing material on any property
currently owned or operated by any Loan Party or Subsidiary thereof; and
(iv) Hazardous Materials have not been released, discharged or disposed of by
any Loan Party or Subsidiary in violation of Environmental Laws or, to the
knowledge of the Loan Parties, by any other Person in violation of Environmental
Laws on any property currently owned or operated by any Loan Party or any
Subsidiary thereof.

 

 
93

--------------------------------------------------------------------------------

 

  

(c)     Except as otherwise set forth on Schedule 6.09 or as would not
individually or in the aggregate reasonably be expected to result in a Material
Adverse Effect, no Loan Party or any Subsidiary thereof is undertaking, and no
Loan Party or any Subsidiary thereof has completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and all Hazardous
Materials generated, used, treated, handled or stored by any Loan Party or any
Subsidiary at, or transported to or from by or on behalf of any Loan Party or
any Subsidiary, any property currently owned or operated by any Loan Party or
any Subsidiary thereof have, to the knowledge of the Loan Parties, been disposed
of in a manner not reasonably expected to result in material liability to any
Loan Party or any Subsidiary thereof.

 

(d)     Each Loan Party conducts in the Ordinary Course of Business a review of
the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof each
Loan Party has reasonably concluded that, except as set forth on Schedule 6.09,
such Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

6.10        Insurance. The properties of the Loan Parties and their Subsidiaries
are insured with financially sound and reputable insurance companies which are
not Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks (including, without limitation, workmen’s compensation,
public liability, business interruption and property damage insurance) as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties or the applicable
Subsidiary operates. Schedule 6.10 sets forth a description of all property and
general casualty insurance maintained by or on behalf of the Loan Parties as of
the Closing Date. Each insurance policy listed on Schedule 6.10 is in full force
and effect and all premiums in respect thereof that are due and payable have
been paid.

 

6.11        Taxes. Each Loan Party and its Subsidiaries have filed all federal,
state and other material tax returns and reports required to be filed, and have
paid all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being Properly
Contested and except where the failure to file such returns or reports could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. There is no proposed tax assessment against the Company or any
Subsidiary that would, if made, have a Material Adverse Effect. Neither the
Company nor any Subsidiary thereof is party to any tax sharing agreement other
than the Tax Sharing Agreement.

 

 
94

--------------------------------------------------------------------------------

 

  

6.12        ERISA Compliance.

 

(a)     Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws. Each Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service to the effect
that the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of each Loan Party, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.

 

(b)     There are no pending or, to the knowledge of any Loan Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

(c)     (i) No ERISA Event has occurred since April 22, 2010, no Loan Party nor
any ERISA Affiliate has any knowledge that an ERISA Event occurred prior to
April 22, 2010, and no Loan Party nor any ERISA Affiliate is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan; (ii) each Loan Party and
each ERISA Affiliate has met all applicable requirements under the Pension
Funding Rules in respect of each Pension Plan, and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained; (iii) as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and no Loan Party nor any ERISA Affiliate knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of the most
recent valuation date; (iv) no Loan Party nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (v) no Loan Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) since April 22, 2010, no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.

 

(d)     No Loan Party nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (A) on the Closing Date, those listed on
Schedule 6.12(d) hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement.

 

 
95

--------------------------------------------------------------------------------

 

  

(e)     With respect to each scheme or arrangement mandated by a government
other than the United States (a “Foreign Government Scheme or Arrangement”) and
with respect to each employee benefit plan maintained or contributed to by any
Loan Party or any Subsidiary of any Loan Party that is not subject to United
States law (a “Foreign Plan”):

 

(i)     any employer and employee contributions required by law or by the terms
of any Foreign Government Scheme or Arrangement or any Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices;

 

(ii)     the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

 

(iii)     each Foreign Plan required to be registered has been registered and
has been maintained in good standing with applicable regulatory authorities.

 

6.13       Subsidiaries; Equity Interests. No Loan Party (a) has any
Subsidiaries other than those specifically disclosed in part (a) of
Schedule 6.13 (which Schedule sets forth the legal name, jurisdiction of
incorporation or formation and authorized Equity Interests of each such
Subsidiary) or created or acquired in compliance with Section 7.12, and (b) has
any equity investments in any other corporation or entity other than those
specifically disclosed on part (b) of Schedule 6.13 or made after the Closing
Date in compliance with this Agreement and the other Loan Documents. All of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and non-assessable and are owned by a Loan Party (or a Subsidiary of
a Loan Party) in the amounts specified on Part (a) of Schedule 6.13 free and
clear of all Liens except for those created under the Security Instruments. All
of the outstanding Equity Interests in the Loan Parties have been validly
issued, and are fully paid and non-assessable and are owned in the amounts
specified on part (c) of Schedule 6.13 free and clear of all Liens except for
those created under the Security Instruments.

 

6.14        Margin Regulations; Investment Company Act. No Loan Party is engaged
nor will engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. None of the Loan Parties, any Person
Controlling any Loan Party, nor any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

6.15        Disclosure. Each Loan Party has disclosed or caused the Borrower to
disclose to the Administrative Agent and the Lenders all agreements, instruments
and corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate (including the Borrowing Base
Certificates) or other information furnished (whether in writing or orally) by
or on behalf of any Loan Party or any Subsidiary to the Administrative Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, each Loan Party represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

 
96

--------------------------------------------------------------------------------

 

  

6.16        Compliance with Laws. Each Loan Party and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

6.17        Intellectual Property; Licenses, Etc. Each Loan Party and its
Subsidiaries own, or possess the right to use, all of the Intellectual Property
(including IP Rights) that are reasonably necessary for the operation of their
respective businesses, without known conflict with the IP Rights of any other
Person, except to the extent any failure so to own or possess the right to use
could not reasonably be expected to have a Material Adverse Effect. To the
knowledge of each Loan Party, the operation by each Loan Party and its
Subsidiaries of their respective businesses does not infringe upon any IP Rights
held by any other Person.

 

6.18       Labor Matters. Except as would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect or as set forth
on Schedule 6.18, there are no strikes, lockouts, slowdowns or other material
labor disputes against any Loan Party or any Subsidiary thereof pending or, to
the knowledge of any Loan Party, threatened. The hours worked by and payments
made to employees of the Loan Parties comply with the Fair Labor Standards Act
and any other applicable federal, state, local or foreign Law dealing with such
matters. No Loan Party or any of its Subsidiaries has incurred any liability or
obligation under the Worker Adjustment and Retraining Act or similar state Law.
All payments due from any Loan Party and its Subsidiaries, or for which any
claim may be made against any Loan Party, on account of wages and employee
health and welfare insurance and other benefits, have been paid or properly
accrued in accordance with GAAP as a liability on the books of such Loan Party.
Except as set forth on Schedule 6.18 no Loan Party is a party to or bound by any
collective bargaining agreement, management agreement, employment agreement,
bonus, restricted stock, stock option, or stock appreciation plan or agreement
or any similar plan, agreement or arrangement. There are no representation
proceedings pending or, to any Loan Party’s knowledge, threatened to be filed
with the National Labor Relations Board, and no labor organization or group of
employees of any Loan Party or any Subsidiary has made a pending demand for
recognition. There are no complaints, unfair labor practice charges, grievances,
arbitrations, unfair employment practices charges or any other claims or
complaints against any Loan Party or any Subsidiary pending or, to the knowledge
of any Loan Party, threatened to be filed with any Governmental Authority or
arbitrator based on, arising out of, in connection with, or otherwise relating
to the employment or termination of employment of any employee of any Loan Party
or any of its Subsidiaries. The consummation of the transactions contemplated by
the Loan Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Subsidiaries is bound.

 

 
97

--------------------------------------------------------------------------------

 

  

6.19        Deposit Accounts and Securities Accounts.

 

(a)     Part (a) of Schedule 6.19 sets forth a list of all Deposit Accounts
maintained by the Loan Parties as of the Closing Date, which Schedule includes,
with respect to each Deposit Account (i) the name and address of the depository;
(ii) the account number(s) maintained with such depository; and (iii) a contact
person at such depository.

 

(b)     Part (b) of Schedule 6.19 sets forth a list of all Securities Accounts
or securities entitlement or commodity contracts maintained by the Loan Parties
as of the Closing Date, which Schedule includes (i) the name and address of the
securities intermediary or institution holding such account or party to such
contract; (ii) the account number(s) maintained with such securities
intermediary or institution; and (iii) a contact person at such securities
intermediary or institution.

 

6.20       Accounts. The Administrative Agent may rely, in determining which
Accounts are Eligible Accounts, on all statements and representations made by
the Loan Parties with respect thereto. Borrower warrants, with respect to each
Account at the time it is shown as an Eligible Account in a Borrowing Base
Certificate, that:

 

(a)     it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;

 

(b)     it arises out of a completed, bona fide sale and delivery of goods in
the Ordinary Course of Business, and substantially in accordance with any
purchase order, contract or other document relating thereto;

 

(c)     it is for a sum certain, maturing as stated in the invoice covering such
sale, a copy of which has been furnished or is available to the Administrative
Agent on request;

 

(d)     it is not subject to any offset, Lien (other than the Administrative
Agent’s Lien), deduction, defense, dispute, counterclaim or other adverse
condition except as arising in the Ordinary Course of Business and disclosed to
the Administrative Agent; and it is absolutely owing by the Account Debtor,
without contingency in any respect;

 

(e)     no purchase order, agreement, document or applicable Laws restricts
assignment of the Account to the Administrative Agent (regardless of whether,
under the UCC, the restriction is ineffective), and the applicable Borrower is
the sole payee or remittance party shown on the invoice;

 

(f)     no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder; and

 

 
98

--------------------------------------------------------------------------------

 

  

(g)     to Borrower’s knowledge, (i) there are no facts or circumstances that
are reasonably likely to impair the enforceability or collectability of such
Account; (ii) the Account Debtor had the capacity to contract when the Account
arose, continues to meet the applicable Borrower’s customary credit standards,
is Solvent, is not contemplating or subject to any proceeding under any Debtor
Relief Laws, and has not failed, or suspended or ceased doing business; and
(iii) there are no proceedings or actions threatened or pending against any
Account Debtor that could reasonably be expected to have a material adverse
effect on the Account Debtor’s financial condition.

 

6.21        Anti-Terrorism Laws and Foreign Asset Control Regulations.

 

(a)     No Loan Party nor any Controlled Entity is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by OFAC (an “OFAC Listed Person”), (ii) an agent, department, or
instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or
(y) any Person, entity, organization, foreign country or regime that is subject
to any OFAC Sanctions Program, or (iii) otherwise blocked, subject to sanctions
under or engaged in any activity in violation of other United States economic
sanctions, including but not limited to, the Trading with the Enemy Act, the
International Emergency Economic Powers Act, CISADA or any similar law or
regulation with respect to Iran or any other country, the Sudan Accountability
and Divestment Act, any OFAC Sanctions Program, or any economic sanctions
regulations administered and enforced by the United States or any enabling
legislation or executive order relating to any of the foregoing (collectively,
“U.S. Economic Sanctions”) (each OFAC Listed Person and each other Person,
entity, organization and government of a country described in clauses (i), (ii)
or (iii), a “Blocked Person”). No Loan Party nor any Controlled Entity has been
notified that its name appears or may in the future appear on a state list of
Persons that engage in investment or other commercial activities in Iran or any
other country that is subject to U.S. Economic Sanctions.

 

(b)     No part of the proceeds from the Credit Extensions constitutes or will
constitute funds obtained on behalf of any Blocked Person or will otherwise be
used by any Loan Party or any Controlled Entity, directly or indirectly, (i) in
connection with any investment in, or any transactions or dealings with, any
Blocked Person or (ii) otherwise in violation of U.S. Economic Sanctions.

 

(c)     No Loan Party nor any Controlled Entity (i) has been found in violation
of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
any Anti-Money Laundering Law or any U.S. Economic Sanctions violations, (ii) to
the Company’s actual knowledge after making due inquiry, is under investigation
by any Governmental Authority for possible violation of Anti-Money Laundering
Laws or any U.S. Economic Sanctions violations, (iii) has been assessed civil
penalties under any Anti-Money Laundering Laws or any U.S. Economic Sanctions or
(iv) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws. The Company has established procedures and controls
which it reasonably believes are adequate (and otherwise comply with applicable
law) to ensure that the Company and each Controlled Entity is and will continue
to be in compliance with all applicable current and future Anti-Money Laundering
Laws and U.S. Economic Sanctions.

 

 
99

--------------------------------------------------------------------------------

 

  

(d)           (i) No Loan Party nor any Controlled Entity (w) has been charged
with, or convicted of bribery or any other anti-corruption related activity
under any applicable law or regulation in a U.S. or any non-U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act and the U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (x) to
the Company’s actual knowledge after making due inquiry, is under investigation
by any U.S. or non-U.S. Governmental Authority for possible violation of
Anti-Corruption Laws, (y) has been assessed civil or criminal penalties under
any Anti-Corruption Laws or (z) has been or is the target of sanctions imposed
by the United Nations or the European Union.

 

(ii)     To the Company’s actual knowledge after making due inquiry, no Loan
Party nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (x) influencing any act, decision
or failure to act by such Government Official in his or her official capacity or
such commercial counterparty, (y) inducing a Governmental Official to do or omit
to do any act in violation of the Governmental Official’s lawful duty, or
(z) inducing a Governmental Official or a commercial counterparty to use his or
her influence with a government or instrumentality to affect any act or decision
of such government or entity; in each case in order to obtain, retain or direct
business or to otherwise secure an improper advantage.

 

(iii)     No part of the proceeds of the Credit Extensions will be used,
directly or indirectly, for any improper payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Corruption Laws.

 

6.22        Brokers. No broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Loan Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.

 

6.23        Customer and Trade Relations. There exists no actual or, to the
knowledge of any Loan Party, threatened, termination or cancellation of, or any
modification or change in the business relationship of any Loan Party with any
customers or suppliers which are, individually or in the aggregate, material to
its operations, to the extent that such cancellation, modification or change
would reasonably be expected to result in a Material Adverse Effect.

 

6.24        Material Contracts. Schedule 6.24 sets forth all Material Contracts
to which any Loan Party is a party or is bound as of the Closing Date. The Loan
Parties have delivered true, correct and complete copies of such Material
Contracts to the Administrative Agent on or before the date hereof.

 

6.25        Casualty. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

 
100

--------------------------------------------------------------------------------

 

  

6.26        Senior Indebtedness. All Obligations including those to pay
principal of and interest (including post-petition interest, whether or not
allowed as a claim under bankruptcy or similar laws) on the Loans and other
Obligations, and fees and expenses in connection therewith are entitled to the
benefits of the Subordination Provisions applicable to all Indebtedness. The
Company represents and warrants that as of the Closing Date, the Company has no
Indebtedness outstanding other than the Loans and Obligations extended under
this Agreement.

 

Article VII

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder or any Loan Obligation
hereunder shall remain unpaid or unsatisfied, unless otherwise agreed to by
Required Lenders, each Loan Party shall, and shall cause each Subsidiary to:

 

7.01        Financial Statements. Deliver to the Administrative Agent:

 

(a)     as soon as available, but in any event within 90 days after the end of
each Fiscal Year of the Company or, if earlier, 15 days after the date required
to be filed with the SEC (without giving effect to any extension permitted by
the SEC), a Consolidated and consolidating balance sheet of the Company and its
Subsidiaries as at the end of such Fiscal Year, and the related Consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, (i) such Consolidated statements to be audited and
accompanied by a report and opinion of an Auditor, which report and opinion
shall be prepared in accordance with audit standards of the Public Company
Accounting Oversight Board and applicable Securities Laws and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and shall include a
certificate of the Auditor stating that in making the examination necessary with
respect to such audit it has not become aware of any Default in respect of any
term, covenant, condition of Section 8.12 or other provision in so far as they
relate to accounting matters or, if any such Default shall exist, stating the
nature and status of such event, and (ii) such consolidating statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Company to the effect that such statements are fairly stated
in all material respects when considered in relation to the Consolidated
financial statements of the Company and its Subsidiaries;

 

(b)     quarterly, as soon as available, but in any event within 45 days after
the end of each Fiscal Quarter, unaudited Consolidated and consolidating balance
sheets of the Company as of the end of such Fiscal Quarters and the related
statements of income and cash flow for such Fiscal Quarters, on a Consolidated
basis for the Company and Subsidiaries, setting forth in comparative form
corresponding figures for the preceding Fiscal Year and certified by the chief
financial officer of Borrower as prepared in accordance with GAAP and fairly
presenting the financial condition, results of operations, shareholders equity
and cash flows for such Fiscal Quarter, subject to normal year-end adjustments
and the absence of footnotes;

 

 
101

--------------------------------------------------------------------------------

 

  

(c)     monthly, as soon as available, but in any event within 30 days after the
end of each Fiscal Month, unaudited Consolidated and consolidating balance
sheets of the Company as of the end of such month and the related statements of
income and cash flow for such month and for the portion of the Fiscal Year then
elapsed, on a Consolidated basis for the Company and Subsidiaries, setting forth
in comparative form corresponding figures for the preceding Fiscal Year and
certified by the chief financial officer of Borrower as prepared in accordance
with GAAP and fairly presenting the financial condition, results of operations,
shareholders equity and cash flows for such month and period, subject to normal
year-end adjustments and the absence of footnotes; and

 

(d)     as soon as available but not later than 30 days prior to the end of each
Fiscal Year, annual financial projections of the Company and its Subsidiaries on
a Consolidated basis, in form satisfactory to the Administrative Agent and the
Required Lenders, consisting of (i) Consolidated balance sheets and statements
of income or operations and cash flows and (ii) monthly Availability for
Borrower for the immediately following Fiscal Year.

 

As to any information contained in materials furnished pursuant to
Section 7.02(d), the Loan Parties shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Loan Parties to furnish the information
and materials described in subsections (a) and (b) above at the times specified
therein.

 

7.02        Borrowing Base Certificate; Other Information. Deliver to the
Administrative Agent, in form and detail satisfactory to the Administrative
Agent:

 

(a)     as soon as available, but in any event within 30 days after the end of
each Fiscal Month from and after the date hereof, Borrower each Loan Party shall
deliver to Administrative Agent, in form acceptable to the Administrative Agent,
a Borrowing Base Certificate as of the last day of the immediately preceding
Fiscal Month, with such supporting materials as the Administrative Agent shall
reasonably request (including monthly reporting of rolling forward accounts
receivable data by reporting monthly sales, cash collections and credits and
monthly reporting of gross inventory, inventory ineligibles and accounts
receivable ineligibles). If a Reporting Trigger Period exists, Borrower shall
execute and deliver to Administrative Agent Borrowing Base Certificates on a
weekly basis, on or before the third (3rd) business day of each week, with such
supporting materials as the Administrative Agent shall reasonably request
(including weekly reporting of rolling forward accounts receivable data by
reporting weekly sales, cash collections and credits and monthly reporting of
gross inventory, inventory ineligibles and accounts receivable ineligibles). All
calculations of Availability in any Borrowing Base Certificate shall originally
be made by Borrower and certified by a Responsible Officer, provided that the
Administrative Agent may from time to time review and adjust any such
calculation (a) to reflect its reasonable estimate of declines in value of any
Collateral, due to collections received in the Concentration Account or
otherwise; and (b) to the extent the calculation is not made in accordance with
this Agreement or does not accurately reflect the Availability Reserve.

 

 
102

--------------------------------------------------------------------------------

 

  

(b)     as soon as available, but in any event within 30 days after the end of
each Fiscal Month from and after the date hereof, Borrower shall deliver to the
Administrative Agent, in the form reasonably acceptable to the Administrative
Agent, (i) reconciliations of all Borrower’s Accounts as shown on the month-end
Borrowing Base Certificate for the immediately preceding month to Borrower’s
accounts receivable agings, to Borrower’s general ledger and to Borrower’s most
recent financial statements, (ii) accounts payable agings, (iii) reconciliations
of Borrower’s Inventory as shown on Borrower’s perpetual inventory, to
Borrower’s general ledger and to Borrower’s financial statements and
(iv) Inventory status reports, all with supporting materials as the
Administrative Agent shall reasonably request;

 

(c)     on the first day of each Fiscal Month, and as otherwise requested by the
Administrative Agent while a Default or Event of Default exists, a Compliance
Certificate executed by the chief financial officer of Borrower which certifies
that (i) the representations and warranties of the Loan Parties contained in
ARTICLE VI hereof, and any representations and warranties of the Loan Parties
that are contained in any document furnished at any time under or in connection
with the Loan Documents, are true and correct in all material respects, and (ii)
no Default or Event or Default has occurred and is continuing under ARTICLE IX
hereof;

 

(d)     promptly after the same are available, copies of each annual report,
proxy or financial statement sent to the stockholders of the Company, and copies
of all annual, regular, periodic and special reports and registration statements
which the Company may file or be required to file with the SEC under Section 13
or 15(d) of the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(e)     at the Administrative Agent’s request (but not more frequently than
monthly unless a Default or Event of Default has occurred and is continuing), a
listing of Borrower’s trade payables, specifying the trade creditor and balance
due, and a detailed trade payable aging, all in form satisfactory to the
Administrative Agent; and

 

(f)     promptly, such additional information regarding the business, financial
or corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

 

Documents required to be delivered pursuant to Section 7.01(a), 7.01(b) or
Section 7.02(c) or Section 7.02(d) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
on Schedule 11.02; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent and each Lender of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Compliance Certificates required by Section 7.02(b)
to the Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

 
103

--------------------------------------------------------------------------------

 

  

Each Loan Party hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Letter of Credit Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on SyndTrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Loan Parties or their Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Loan Party hereby agrees that, so long as Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities, (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC”, each Loan Party shall
be deemed to have authorized the Administrative Agent, the Letter of Credit
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to any Loan Party or its securities
for purposes of United States federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 11.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor”; and (z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor”. Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

 

7.03        Notices. Promptly, or as otherwise required herein, notify the
Administrative Agent and each Lender:

 

(a)     of the occurrence of any Default or Event of Default;

 

(b)     of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of any Loan Party or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Subsidiary and any Governmental
Authority; (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Subsidiary, including
pursuant to any applicable Environmental Laws; violation or asserted violation
of any applicable Law;

 

 
104

--------------------------------------------------------------------------------

 

  

(c)     of the occurrence of any ERISA Event;

 

(d)     of the occurrence of a Change of Control;

 

(e)     the creation or acquisition of any Subsidiary;

 

(f)     of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

 

(g)     of any change in any Loan Party’s senior executive officers;

 

(h)     of the discharge by any Loan Party of its present Auditors or any
withdrawal or resignation by such Auditors;

 

(i)     of any collective bargaining agreement or other labor contract to which
a Loan Party becomes a party, or the application for the certification of a
collective bargaining agent;

 

(j)     of the filing of any Lien for unpaid Taxes against any Loan Party in
excess of $250,000.00;

 

(k)     of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed;

 

(l)     of Collateral in an aggregate face amount of $500,000 or more ceasing to
be Eligible Accounts or Eligible Inventory; and

 

(m)     of any failure by any Loan Party to pay rent at any of such Loan Party’s
locations if such failure continues for more than fifteen (15) days following
the day on which such rent first came due.

 

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower have taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

7.04        Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being Properly Contested; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property,
except to the extent that any such Lien would otherwise be permitted by
Section 8.02; and (c) all Indebtedness having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$250,000.00, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

 

 
105

--------------------------------------------------------------------------------

 

  

7.05        Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization or formation except in a transaction
permitted by Section 8.04 or 8.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered Intellectual Property, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 

7.06        Maintenance of Properties. (a) Maintain, preserve and protect all of
its properties (other than insignificant properties) and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; (b) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c) use
the standard of care typical in the industry in the operation and maintenance of
its facilities.

 

7.07        Maintenance of Insurance; Condemnation Proceeds.

 

(a)     Maintain with (i) companies having an A.M. Best Rating of at least “A”
or (ii) financially sound and reputable insurance companies reasonably
acceptable to the Administrative Agent and not Affiliates of the Loan Parties,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business and operating in the same or similar locations or as is required by
applicable Law, of such types and in such amounts as are customarily carried
under similar circumstances by such other Persons and as are reasonably
acceptable to the Administrative Agent.

 

(b)     Cause all casualty policies, including fire and extended coverage
policies, maintained with respect to any Collateral to be endorsed or otherwise
amended to include (i) a non-contributing mortgagee clause (regarding
improvements to real property) and lenders’ loss payable clause (regarding
personal property), in form and substance reasonably satisfactory to the
Administrative Agent, which endorsements or amendments shall provide that the
insurer shall pay all proceeds otherwise payable to the Loan Parties under the
policies directly to the Administrative Agent, (ii) a provision to the effect
that none of the Loan Parties, Credit Parties or any other Person shall be a
co-insurer and (iii) such other provisions as the Administrative Agent may
reasonably require from time to time to protect the interests of the Credit
Parties.

 

(c)     Cause commercial general liability policies to be endorsed to name the
Administrative Agent as an additional insured; and cause business interruption
policies to name the Administrative Agent as a loss payee and to be endorsed or
amended to include (i) a provision that, from and after the Closing Date, the
insurer shall pay all proceeds otherwise payable to the Loan Parties under the
policies directly to the Administrative Agent, (ii) a provision to the effect
that none of the Loan Parties, the Administrative Agent or any other party shall
be a co-insurer and (iii) such other provisions as the Administrative Agent may
reasonably require from time to time to protect the interests of the Credit
Parties.

 

 
106

--------------------------------------------------------------------------------

 

  

(d)     Cause each such policy referred to in this Section 7.07 to also provide
that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium except upon not less than thirty (30) days’ prior written
notice thereof by the insurer to the Administrative Agent (giving the
Administrative Agent the right to cure defaults in the payment of premiums) or
(ii) for any other reason except upon not less than thirty (30) days’ prior
written notice thereof by the insurer to the Administrative Agent.

 

(e)     Deliver to the Administrative Agent, prior to the cancellation,
modification or non-renewal of any such policy of insurance, a copy of a renewal
or replacement policy or insurance certificate (or other evidence of renewal of
a policy previously delivered to the Administrative Agent, including an
insurance binder) together with evidence reasonably satisfactory to the
Administrative Agent of payment of the premium therefor.

 

(f)     Permit any representatives that are designated by the Administrative
Agent to inspect the insurance policies maintained by or on behalf of the Loan
Parties and to inspect books and records related thereto and any properties
covered thereby. The Loan Parties shall pay the reasonable fees and expenses of
any representatives retained by the Administrative Agent to conduct any such
inspection.

 

(g)     None of the Credit Parties, or their agents or employees shall be liable
for any loss or damage insured by the insurance policies required to be
maintained under this Section 7.07. Each Loan Party shall look solely to its
insurance companies or any other parties other than the Credit Parties for the
recovery of such loss or damage and such insurance companies shall have no
rights of subrogation against any Credit Party or its agents or employees. If,
however, the insurance policies do not provide waiver of subrogation rights
against such parties, as required above, then the Loan Parties hereby agree, to
the extent permitted by law, to waive their right of recovery, if any, against
the Credit Parties and their agents and employees. The designation of any form,
type or amount of insurance coverage by any Credit Party under this Section 7.07
shall in no event be deemed a representation, warranty or advice by such Credit
Party that such insurance is adequate for the purposes of the business of the
Loan Parties or the protection of their properties.

 

(h)     The designation of any form, type or amount of insurance coverage by any
Credit Party under this Section 7.07 shall in no event be deemed a
representation, warranty or advice by such Credit Party that such insurance is
adequate for the purposes of the business of the Loan Parties or the protection
of their properties.

 

7.08        Compliance with Laws. Comply in all material respects with the
requirements of all Laws (including, without limitation, all applicable
Environmental Laws) and all orders, writs, injunctions and decrees applicable to
it or to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being Properly
Contested; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

 
107

--------------------------------------------------------------------------------

 

  

7.09        Books and Records. (a)  Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Loan Parties or such Subsidiary, as the case may be;
and (b) maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over any Loan Party or such Subsidiary, as the case may be.

 

7.10        Inspection Rights and Appraisals; Meetings with the Administrative
Agent.

 

(a)     Permit the Administrative Agent or its designees or representatives from
time to time, subject to reasonable notice and normal business hours (except, in
each case, when a Default or Event of Default exists), to conduct Field Exams
and/or appraisals of Inventory and to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers and
Auditors; provided that representatives of the Borrower shall be given the
opportunity to participate in any discussions with the Auditors. The
Administrative Agent shall not have any duty to any Loan Party to share results
of any Field Exam with any applicable Loan Party. Appraisals may be shared with
the Borrower upon request. The Loan Parties acknowledge that all Field Exams,
appraisals and reports are prepared by or for the Administrative Agent and
Lenders for their purposes, and Loan Parties shall not be entitled to rely upon
them.

 

(b)     Reimburse the Administrative Agent for all reasonable and documented
out-of-pocket charges, costs and expenses of the Administrative Agent in
connection with (i) up to one appraisal and two Field Exams during any twelve
(12) month period during which no Reporting Trigger Period has arisen and
(ii) up to two appraisals and two additional Field Exams in any twelve
(12) month period during which a Reporting Trigger Period has arisen; provided,
however, that if a Field Exam or appraisal is initiated during a Default or
Event of Default, all charges, costs and expenses therefor shall be reimbursed
by the Loan Parties without regard to such limits.

 

(c)     Without limiting the foregoing, participate and will cause their key
management personnel to participate in meetings with the Administrative Agent
and Lenders periodically during each year, which meetings shall be held at such
times and such places as may be reasonably requested by the Administrative
Agent.

 

7.11        Use of Proceeds. Use the proceeds of the Credit Extensions (i) to
refinance certain Indebtedness under existing agreements, (ii) to pay fees and
expenses in connection with the initial Credit Extension hereunder, and
(iii) for working capital, capital expenditures, and other general corporate
purposes not in contravention of any Law or of any Loan Document. None of the
proceeds of the Credit Extensions will be used, directly or indirectly, (a) to
finance or refinance dealings or transactions by or with any Person that is
described or designated in the Specially Designated Nationals and Blocked
Persons List (the “SDN List”) of the Office of Foreign Assets Control, United
States Department of the Treasury (“OFAC”) or is otherwise a Person officially
sanctioned by the United States of America pursuant to the OFAC Sanctions
Program or (b) for any purpose that is otherwise in violation of the Trading
with the Enemy Act, the OFAC Sanctions Program, the PATRIOT Act or CISADA
(collectively, the “Foreign Activities Laws”).

 

 
108

--------------------------------------------------------------------------------

 

  

7.12       New Subsidiaries. As soon as practicable but in any event within 30
Business Days following the acquisition or creation of any Domestic Subsidiary
that is a Material Subsidiary, or the time any existing Domestic Subsidiary
becomes a Material Subsidiary, cause to be delivered to the Administrative Agent
each of the following, as applicable:

 

(a)     a guaranty agreement acceptable to the Administrative Agent duly
executed by such Domestic Subsidiary, together with executed counterparts of
each other Loan Document reasonably requested by the Administrative Agent,
including all Security Instruments and other documents reasonably requested to
establish and preserve the Lien of the Administrative Agent in all Collateral of
such Domestic Subsidiary;

 

(b)     (i) Uniform Commercial Code financing statements naming such Person as
“Debtor” and naming the Administrative Agent for the benefit of the Credit
Parties as “Secured Party,” in form, substance and number sufficient in the
reasonable opinion of the Administrative Agent and its special counsel to be
filed in all Uniform Commercial Code filing offices and in all jurisdictions in
which filing is necessary to perfect in favor of the Administrative Agent for
the benefit of the Credit Parties the Lien on the Collateral conferred under
such Security Instrument to the extent such Lien may be perfected by Uniform
Commercial Code filing, and (ii) pledge agreements, control agreements,
Documents and original collateral (including pledged Equity Interests,
Securities and Instruments) and such other documents and agreements as may be
reasonably required by the Administrative Agent, all as necessary to establish
and maintain a valid, perfected security interest in all Collateral in which
such Domestic Subsidiary has an interest consistent with the terms of the Loan
Documents;

 

(c)     upon the request of the Administrative Agent, an opinion of counsel to
each such Domestic Subsidiary and addressed to the Administrative Agent and the
Lenders, in form and substance reasonably acceptable to the Administrative
Agent, each of which opinions may be in form and substance, including
assumptions and qualifications contained therein, substantially similar to those
opinions of counsel delivered pursuant to Section 5.01(a); and

 

(d)     current copies of the Organization Documents of each such Domestic
Subsidiary, together with minutes of duly called and conducted meetings (or duly
effected consent actions) of the Board of Directors, partners, or appropriate
committees thereof (and, if required by such Organization Documents or
applicable law, of the shareholders, members or partners) of such Person
authorizing the actions and the execution and delivery of documents described in
this Section 7.12, all certified by the applicable Governmental Authority or
appropriate officer as the Administrative Agent may elect.

 

7.13        Compliance with ERISA. Do, and cause each of its ERISA Affiliates to
do, each of the following: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other applicable
Laws, including Foreign Benefit Laws; (b) cause each Plan which is qualified
under Section 401(a) of the Code to maintain such qualification; (c) cause each
Plan subject to any Foreign Benefit Law to maintain any required approvals by
any Governmental Authority regulating such Plan, (d) make all required
contributions to any Plan subject to the Pension Funding Rules, and (e) make all
required contributions and payments to any Foreign Plans. The Loan Parties and
each of their respective Subsidiaries shall not withdraw, and shall cause each
ERISA Affiliate not to withdraw, in whole or in part, from any Multiemployer
Plan so as to give rise to withdrawal liability exceeding $500,000 in the
aggregate. At no time shall either (y) the amount by which the accumulated
benefit obligations under any Plan subject to Title IV of ERISA that is not a
Multiemployer Plan exceed the fair market value of the assets of such Plan
allocable to such benefits, or (z) the actuarial present value of unfunded
liabilities for post-employment health care benefits, whether or not provided
under a Plan, calculated in a manner consistent with Statement No. 106 of the
Financial Accounting Standards Board, cause a Material Adverse Effect.

 

 
109

--------------------------------------------------------------------------------

 

  

7.14        Further Assurances. At the Borrower’s cost and expense, upon request
of the Administrative Agent, duly execute and deliver or cause to be duly
executed and delivered, to the Administrative Agent such further instruments,
documents, certificates, financing and continuation statements, and do and cause
to be done such further acts that may be reasonably necessary or advisable in
the reasonable opinion of the Administrative Agent to carry out more effectively
the provisions and purposes of this Agreement, the Security Instruments and the
other Loan Document, including, to create, continue or preserve the liens and
security interests in Collateral (and the perfection and priority thereof) of
the Administrative Agent contemplated hereby and by the other Loan Documents and
specifically including all Collateral acquired by the Borrower after the Closing
Date..

 

7.15        Licenses. (a)  Keep in full force and effect each License (i) the
expiration or termination of which could reasonably be expected to materially
adversely affect the realizable value in the use or sale of a material amount of
Inventory or (ii) the expiration or termination of which could reasonably be
expected to have a Material Adverse Effect (each a “Material License”);
(b) promptly notify the Administrative Agent of (i) any material modification to
any such Material License that could reasonably be expected to be materially
adverse to any Loan Party or the Administrative Agent or any Lender and
(ii) entering into any new Material License; (c) pay all Royalties (other than
immaterial Royalties or Royalties being Properly Contested) arising under such
Material Licenses when due (subject to any cure or grace period applicable
thereto); and (d) notify the Administrative Agent of any material default or
material breach asserted in writing by any Person to have occurred under any
such Material License.

 

7.16        Environmental Laws. Conduct its operations and keep and maintain its
Real Estate in material compliance with all Environmental Laws, other than any
such non-compliance which would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect; (b) obtain and
renew all environmental permits necessary for its operations and properties,
other than any environmental permits the failure of which to obtain would not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect; and (c) implement any and all investigation,
remediation, removal and response actions that are required to comply with
Environmental Laws pertaining to the presence, generation, treatment, storage,
use, disposal, transportation or release of any Hazardous Materials on, at, in,
under or about any of its Real Estate other than any such non-compliance which
would not reasonably be expected to result, individually or in the aggregate, in
a Material Adverse Effect.

 

 
110

--------------------------------------------------------------------------------

 

  

7.17        Landlord and Storage Agreements.

 

(a)     Upon request, provide Administrative Agent with copies of all existing
and future agreements entered into between a Loan Party and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any Collateral with an aggregate value of $50,000.00 or greater may be
kept or that otherwise may possess any Collateral with an aggregate value of
$50,000.00 or greater, but in each case, only if any Collateral is reasonably
likely to remain on such premises or in such possession, as applicable, for at
least 30 days. With respect to any lease (other than leases for sales offices),
bailment, warehousing agreement, any processing agreement or similar agreement
in any case entered into after the Closing Date, each Loan Party shall provide
the Administrative Agent with a Lien Waiver with respect to such premises, in
form and substance reasonably acceptable to the Administrative Agent. In the
event Loan Parties do not provide the Administrative Agent with any such Lien
Waiver with respect to any such premises, Loan Parties acknowledge that the
Administrative Agent shall establish a Rent and Charges Reserve for such
location.

 

(b)     Except as otherwise expressly permitted hereunder, make all payments and
otherwise perform all obligations in respect of all leases of real property to
which any Loan Party or any of its Subsidiaries is a party and not allow such
leases to lapse or be terminated by the applicable Loan Party or Subsidiary or
any rights to renew such leases to be forfeited or cancelled by the applicable
Loan Party or Subsidiary, notify the Administrative Agent of any default by the
applicable Loan Party or Subsidiary with respect to such leases and cooperate
with the Administrative Agent in all respects to cure any such default by the
applicable Loan Party or Subsidiary, and cause each of its Subsidiaries to do
so, except, in any case, where the failure to do any of the foregoing, either
individually or in the aggregate, could not be reasonably likely to have a
Material Adverse Effect.

 

7.18        Material Contracts. Perform and observe all the payment terms and
other material terms and provisions of each Material Contract to be performed or
observed by it, maintain each such Material Contract in full force and effect,
enforce each such Material Contract in accordance with its terms, take all such
action to such end as may be from time to time reasonably requested by the
Administrative Agent and, upon reasonable request of the Administrative Agent,
make to each other party to each such Material Contract such demands and
requests for information and reports or for action as any Loan Party or any of
its Subsidiaries is entitled to make under such Material Contract, and cause
each of its Subsidiaries to do so, except, in any case, where the failure to do
any of the foregoing, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

7.19        Treasury Management Services. On or before December 31, 2016,
Borrower shall establish and maintain its lockbox deposit accounts exclusively
with Bank of Montreal and shall utilize Bank of Montreal for its primary
disbursement accounts.

 

7.20        Post-Closing Deliveries. The Company agrees that it will deliver to
the Administrative Agent, in form, detail and content satisfactory to the Bank,
the closing documents and other instruments set forth on Exhibit G hereto
(collectively, the “Post-Closing Items”) within the time provided in Exhibit G,
and that, notwithstanding any provision to the contrary contained herein, no
Event of Default shall be deemed to have occurred for failure to deliver such
closing documents and other instruments unless the Company fails to deliver such
closing documents and other instruments within the time provided in Exhibit G.
In the event any Post-Closing Item is not delivered to Bank (in form
satisfactory to Bank) within the time period(s) set forth in Exhibit G, and in
addition to the other rights and remedies of Bank hereunder, the Bank has the
following rights and remedies notwithstanding any other provisions of this
Agreement to the contrary:

 

 
111

--------------------------------------------------------------------------------

 

  

(a)     Declare the Company in default upon ten (10) Business Days prior written
notice to the Company; and/or

 

(b)     Reserve from amounts otherwise available for Borrowing hereunder an
amount deemed necessary by the Administrative Agent to reflect the risk of the
Company’s non-delivery of such Post-Closing Item(s) until such original
Post-Closing Item(s) are delivered to the Administrative Agent in satisfactory
form; and/or

 

(c)     Require the Company to make a prepayment on the Loans (without penalty
or premium) in an amount deemed necessary by the Administrative Agent to reflect
the risk of the Company’s non-delivery of such Post-Closing Item(s).

 

7.21        Agreement to Grant Mortgage. On the date hereof, Borrower shall
execute and deliver a Negative Pledge Agreement for each parcel of Real Estate
owned by Borrower. If a Loan Party acquires Real Estate at any time after the
date hereof, within thirty (30) days of such acquisition, the applicable Loan
Party shall execute and deliver to the Administrative Agent a Negative Pledge
Agreement, in form and substance satisfactory to Administrative Agent, to be
recorded on such Real Estate. Within thirty (30) days after the beginning of a
Dominion Trigger Period, each applicable Loan Party shall execute and deliver to
the Administrative Agent Mortgages and any Mortgage Related Documents with
respect to each parcel of Real Estate owned by such Loan Party, in form and
substance satisfactory to the Administrative Agent, in favor of the
Administrative Agent to secure performance and payment of the Indebtedness
hereunder. Such Mortgages shall grant first-priority liens (except for Permitted
Liens and all other liens disclosed on the Negative Pledge Agreement) to the
Administrative Agent on all Real Estate that is owned by such applicable Loan
Parties at such time when such Mortgages are required to be granted pursuant to
this Section 7.21.

 

Article VIII

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder or any Loan Obligation
hereunder shall remain unpaid or unsatisfied, no Loan Party, without the consent
of Required Lenders, shall, nor shall it permit any Subsidiary to, directly or
indirectly:

 

8.01        Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness or issue any Disqualified Equity Interest, except:

 

(a)     Indebtedness under the Loan Documents;

 

(b)     Indebtedness outstanding on the date hereof and listed on Schedule 8.01,
which Indebtedness exceeds Fifty Thousand Dollars ($50,000) for any single
obligation and, in the aggregate, obligations totaling Three Hundred Thousand
Dollars ($300,000) or more for any Loan Party;

 

 
112

--------------------------------------------------------------------------------

 

  

(c)     Indebtedness at or below Fifty Thousand Dollars ($50,000) for any single
obligation and, in the aggregate, obligations totaling Three Hundred Thousand
Dollars ($300,000) or less for any Loan Party (such Indebtedness does not
include the Indebtedness otherwise permitted in clauses (d) – (n) of this
Section 8.01;

 

(d)     Guarantees of any Loan Party in respect of Indebtedness otherwise
permitted hereunder of any Loan Party; provided that any Guaranty of
Indebtedness permitted hereunder that is subordinated to the Obligations shall
be subordinated to the Obligations on substantially the same terms as such
subordinated Indebtedness;

 

(e)     obligations (contingent or otherwise) of the Borrower existing or
arising under any Swap Contract, provided that (i) such obligations are (or
were) entered into by such Person in the Ordinary Course of Business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, cash flows or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

 

(f)     Indebtedness arising in the Ordinary Course of Business in connection
with treasury management and commercial credit card, merchant card and purchase
or procurement card services including Treasury Management and Other Services;

 

(g)     Indebtedness in respect of Capital Leases, Synthetic Lease Obligations
and purchase money obligations for real property and fixed or capital assets
within the limitations set forth in Section 8.02(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $5,000,000.00;

 

(h)     Assumed Indebtedness of the Borrower in an aggregate principal amount
not to exceed $1,000,000.00 at any time outstanding;

 

(i)     Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition; provided, that, such Indebtedness does not require the
payment in cash of principal (other than in respect of working capital
adjustments) prior to the Maturity Date, has a maturity which extends beyond the
Maturity Date, and is subordinated to the Obligations on terms reasonably
acceptable to the Administrative Agent;

 

(j)     Indebtedness of Foreign Subsidiaries in an aggregate principal amount at
any time outstanding not to exceed five percent (5%) of the total Consolidated
assets of the Company and its Subsidiaries as of the end of the most recently
ended Fiscal Year of the Company;

 

(k)     the endorsement of negotiable instruments for deposit or collection or
similar transactions in the Ordinary Course of Business;

 

(l)     unsecured Indebtedness of (A) any Loan Party owing to any other Loan
Party or any Subsidiary that is not a Loan Party, (B) any Subsidiary that is not
a Loan Party owing to any other Subsidiary that is not a Loan Party and (C) any
Subsidiary that is not a Loan Party owing to any Loan Party; provided that any
such Indebtedness described in this clause which is owing to a Loan Party, shall
(1) to the extent the aggregate principal amount thereof is in excess of
$500,000.00, be evidenced by promissory notes in form and substance satisfactory
to the Administrative Agent and pledged to the Administrative Agent on terms
acceptable to it, (2) be permitted under Section 8.03(c)(iv) or (h), and (3) not
be forgiven or otherwise discharged for any consideration other than payment in
full in cash unless the Administrative Agent otherwise consents;

 

 
113

--------------------------------------------------------------------------------

 

  

(m)     other unsecured Indebtedness having a stated maturity date no earlier
than 91 days following the Maturity Date and not exceeding $10,000,000.00 in the
aggregate in any Fiscal Year of the Borrower, if (i) (A) no Default has occurred
and is continuing or would result from such Indebtedness, (B) such Indebtedness
is evidenced by a Subordination Agreement in form and substance satisfactory to
the Administrative Agent and on terms acceptable to it; and (ii) at least ten
(10) Business Days prior to each such incurrence, the Borrower has delivered a
certificate to the Administrative Agent demonstrating compliance with (A) above.

 

(n)     surety bonds permitted under Section 8.02.

 

8.02        Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following (“Permitted Liens”):

 

(a)     Liens in favor of the Administrative Agent pursuant to any Loan
Document;

 

(b)     Liens at or below Fifty Thousand Dollars ($50,000) for any single Lien
and, in the aggregate, Liens totaling Three Hundred Thousand Dollars ($300,000)
or less for any Loan Party (such Liens do not include Liens otherwise permitted
in clauses (c) – (o) of this Section 8.02);

 

(c)     Liens existing on the date hereof and listed on Schedule 8.02, which
Liens exceed Fifty Thousand Dollars ($50,000) per Lien and, in the aggregate,
exceed Three Hundred Thousand Dollars ($300,000) per Loan Party, and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
from the amount outstanding on the date of renewal or extension, (iii) the
direct or any contingent obligor with respect thereto is not changed; and
(iv) any renewal or extension of the obligations secured or benefited thereby is
otherwise permitted under Section 8.01(b);

 

(d)     Liens for taxes, assessments or other governmental charges, not yet due
or which are being Properly Contested, and which in all cases are junior to the
Lien of the Administrative Agent;

 

(e)     Liens of carriers, warehousemen, mechanics, materialmen, repairmen,
landlords or other like Liens imposed by Law or arising in the Ordinary Course
of Business which are not overdue for a period of more than 30 days or which are
being Properly Contested;

 

 
114

--------------------------------------------------------------------------------

 

  

(f)     Liens, pledges or deposits in the Ordinary Course of Business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA or a Foreign Benefit
Law;

 

(g)     Liens arising in the Ordinary Course of Business on deposits to secure
the performance of bids, trade contracts and leases (other than Indebtedness),
statutory obligations, surety bonds (other than bonds related to judgments or
litigation), performance bonds and other obligations of a like nature, in each
case, incurred in the Ordinary Course of Business;

 

(h)     Liens with respect to minor imperfections of title and easements,
rights-of-way, covenants, consents, reservations, encroachments, variations and
zoning and other similar restrictions, charges, encumbrances or title defects
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person and do not materially detract from the value
of or materially impair the use by the Loan Parties in the Ordinary Course of
Business of the property subject to or to be subject to such encumbrance;

 

(i)     Liens securing judgments for the payment of money not constituting an
Event of Default under Section 9.01 or securing appeal or other surety bonds
related to such judgments, and which in all cases are junior to the Lien of the
Administrative Agent;

 

(j)     Liens securing Indebtedness permitted under Section 8.01(f); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;

 

(k)     Liens securing Assumed Indebtedness of the Loan Parties permitted
pursuant to Section 8.01(g); provided that (i) such Liens do not at any time
encumber any property other than property of the Subsidiary acquired, or the
property acquired, and proceeds thereof in connection with such Assumed
Indebtedness and shall not attach to any assets of the Loan Parties theretofore
existing or (except for any such proceeds) which arise after the date thereof
and (ii) the Assumed Indebtedness and other secured Indebtedness of the Loan
Parties secured by any such Lien does not exceed the fair market value of the
property being acquired in connection with such Assumed Indebtedness;

 

(l)     Liens on assets of Foreign Subsidiaries of the Company securing
Indebtedness of such Foreign Subsidiaries permitted pursuant to clause (i) of
Section 8.01;

 

(m)     operating leases or subleases of any Loan Party entered in the Ordinary
Course of Business;

 

(n)     Liens in favor of customs and revenue authorities imposed by Law to
secure payment of customs duties in connection with the importation of goods and
arising in the Ordinary Course of Business which are not overdue for a period of
more than 30 days or which are being Properly Contested; and

 

(o)     Special tool builders’ or similar liens arising by operation of law.

 

 
115

--------------------------------------------------------------------------------

 

  

8.03        Investments. Make or maintain any Investments, except:

 

(a)     Investments held by the Loan Parties in the form of Cash Equivalents
that are subject to the Administrative Agent’s Lien and control, pursuant to
documentation in form and substance satisfactory to the Administrative Agent;

 

(b)     loans and advances to officers, directors and employees of the Loan
Parties and Subsidiaries made in the Ordinary Course of Business in an aggregate
amount at any one time outstanding not to exceed $100,000.00;

 

(c)     (i) Investments by the Loan Parties and their Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by the Company and its Subsidiaries in Loan Parties,
(iii) additional Investments by Subsidiaries of the Company that are not Loan
Parties in other Subsidiaries that are not Loan Parties, and (iv) so long as no
Default has occurred and is continuing or would result from such Investment,
additional Investments by the Loan Parties in Subsidiaries that are not Loan
Parties in an aggregate amount invested from the date hereof not to exceed
$250,000.00;

 

(d)     Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
Ordinary Course of Business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled Account Debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

(e)     Guarantees permitted by Section 8.01;

 

(f)     Investments existing as of the date hereof (other than those set forth
on Schedule 6.13(a) and (b)) set forth in Schedule 8.03 and extensions or
renewals thereof, provided that no such extension or renewal shall be permitted
if it would (i) increase the amount of such Investment at the time of such
extension or renewal or (ii) result in a Default hereunder;

 

(g)     Investments arising in connection with a Permitted Acquisition; and

 

(h)     other Investments not exceeding $2,000,000.00 in the aggregate in any
Fiscal Year of the Borrower (as calculated to include any Permitted Acquisitions
during such Fiscal Year), so long as (i) when consummated, no Default has
occurred and is continuing or would result from such Investment and (ii) at
least ten (10) Business Days prior to each such Investment, the Borrower has
delivered a certificate to the Administrative Agent demonstrating compliance
with each of (A) and (B) above; provided that, if Investments and Permitted
Acquisitions, taken together, exceed $2,000,000.00 in the aggregate in any
Fiscal Year of the Borrower, Pro Forma Availability shall be not less than the
greater of (i) $8,000.000,00 or (ii) twenty percent (20%) of the Aggregate
Revolving Credit Commitments both (x) immediately prior to and after giving
effect to such Investment and (y) on an average daily basis for a period of 30
days prior to such Investment.

 

 
116

--------------------------------------------------------------------------------

 

  

8.04        Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, except that, so long as no Default exists or would result
therefrom:

 

(a)     any Subsidiary of the Company may merge or consolidate with or liquidate
or dissolve into a Loan Party; provided, that, (i) the Loan Party shall be the
continuing or surviving Person, and (ii) in the case of any merger of a Loan
Party and a Subsidiary Guarantor, such Loan Party shall be the continuing or
surviving Person;

 

(b)     in connection with a Permitted Acquisition, any Subsidiary of a Loan
Party may merge with or into or consolidate with any other Person or permit any
other Person to merge with or into or consolidate with it; provided, that,
(i) the Person surviving such merger shall be a wholly-owned Subsidiary of a
Loan Party and (ii) in the case of any such merger to which any Loan Party is a
party, such Loan Party is the surviving Person; and

 

(c)     any Subsidiary that is not a Loan Party may merge into any other
Subsidiary that is not a Loan Party; provided that, when any wholly-owned
Subsidiary is merging with another Subsidiary that is not wholly-owned, the
wholly-owned Subsidiary shall be the continuing or surviving Person.

 

8.05        Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

 

(a)     Dispositions of Inventory in the Ordinary Course of Business;

 

(b)     Dispositions in the Ordinary Course of Business of Equipment or fixed
assets that are obsolete, worn out for so long as (i) no Event of Default has
occurred and is continuing at the time of such Disposition, (ii) the aggregate
fair market value or a book value, whichever is more, of such Equipment and
fixed assets does not exceed $500,000.00 in any twelve-month period and
(iii) all proceeds thereof are applied in accordance with Section 2.06(b);

 

(c)     Dispositions that constitute (i) an Investments permitted under
Section 8.03, (ii) a Lien permitted under Section 8.02, (iii) a merger,
dissolution, consolidation or liquidation permitted under Section 8.04(a), or
(iv) a Restricted Payment permitted under Section 8.06;

 

(d)     Dispositions that result from a casualty or condemnation in respect of
such property or assets and is not otherwise an Event of Default so long as all
proceeds thereof are applied in accordance with Section 2.06(b);

 

(e)     Dispositions that consist of the sale or discount in the Ordinary Course
of Business of overdue accounts receivable that are not Eligible Accounts in
connection with the compromise or collection thereof, provided that the Net Cash
Proceeds from such Disposition shall be deposited in the Concentration Account;

 

(f)     Dispositions among the Loan Parties or by any Subsidiary to a Loan
Party;

 

 
117

--------------------------------------------------------------------------------

 

  

(g)     Dispositions by any Subsidiary which is not a Loan Party to another
Subsidiary that is not a Loan Party; and

 

(h)     other Dispositions of assets so long as (i) no Event of Default has
occurred and is continuing at the time of such Disposition and (ii) the fair
market value of all such assets Disposed of, whether individually or in a series
of related transactions, does not exceed $500,000.00 in the aggregate in any
Fiscal Year.

 

8.06       Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, in each case (except Section 8.06(a)) so long as no Default or
Event of Default shall have occurred and be continuing (both before or as a
result of the making of such Restricted Payment):

 

(a)     each Subsidiary may make Restricted Payments, directly or indirectly, to
any Borrower;

 

(b)     the Company and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person; and

 

(c)     the Company shall be permitted to make other Restricted Payments in the
form of cash dividends, distributions, purchases, redemptions or other
acquisitions of or with respect to shares of its common stock or other common
Equity Interests in an aggregate amount in any Fiscal Year not to exceed
$2,000,000.00 if, at least ten (10) Business Days prior to each such Restricted
Payment, the Borrower has delivered a certificate to the Administrative Agent
demonstrating compliance with the requirements set forth herein; provided that
if such Restricted Payments exceed $2,000,000.00 in the aggregate in any Fiscal
Year of the Borrower, Pro Forma Availability shall exceed the greater of (i)
$8,000.000,00 or (ii) twenty percent (20%) of the Aggregate Revolving Credit
Commitments both (x) immediately prior to and after giving effect to such
Restricted Payment and (y) on an average daily basis for a period of 30 days
prior to and 30 days forecasted thereafter such Restricted Payment.

 

8.07       Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and their Subsidiaries on the date hereof or any business substantially related
or incidental thereto.

 

8.08        Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of any Loan Party, whether or not in the Ordinary Course of
Business, other than transactions on fair and reasonable terms substantially as
favorable to such Borrower or such Subsidiary as would be obtainable by such
Borrower or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate.

 

8.09        Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that:

 

(a)     requires the grant of a Lien (other than a Permitted Lien) to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person; or

 

 
118

--------------------------------------------------------------------------------

 

  

(b)     limits the ability (i) of any Subsidiary to make Restricted Payments to
the Company or any Borrower or to otherwise transfer property to the Company or
any Borrower, (ii) of any Subsidiary to Guarantee the Indebtedness of the
Borrower or become a direct Borrower hereunder, or (iii) of any Borrower or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 8.01(e) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness.

 

8.10        Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, in
any manner that might cause the Credit Extension or the application of such
proceeds to violate Regulations T, U or X of the FRB, in each case as in effect
on the date or dates of such Credit Extension and such use of proceeds.

 

8.11        Prepayment of Indebtedness; Amendment to Material Agreements.

 

(i)     Prepay, redeem, purchase, repurchase, defease or otherwise satisfy prior
to the scheduled maturity thereof any Indebtedness, or make any payment in
violation of any Subordination Provisions thereof, except, so long as no Default
or Event of Default shall exist prior to or immediately thereafter, prepayments,
redemptions, purchases, repurchases, defeasances or other satisfaction
(collectively, a “Prepayment”) of Indebtedness made (A) by issuance of Equity
Interests (other than Disqualified Equity Interests) to the holder of such
Indebtedness, or (B) with the proceeds of any permitted Subordinated
Indebtedness;

 

(b)     Amend, modify or change in any manner any term or condition of any
Indebtedness permitted under Section 8.01(b), (d), (f), (g), (j) or
(m) outstanding on the Closing Date, in each case so that the terms and
conditions thereof are less favorable in any material respect to the
Administrative Agent and the Lenders than the terms of such Indebtedness as of
the Closing Date.

 

8.12        [Reserved]

 

8.13        Creation of New Subsidiaries. Create or acquire any new Subsidiary
after the Closing Date other than Subsidiaries created or acquired in accordance
with Section 7.12.

 

8.14        Securities of Subsidiaries. Permit any Subsidiary to issue any
Equity Interests (whether for value or otherwise) to any Person other than a
Loan Party.

 

8.15        Sale and Leaseback. Enter into, or permit any Loan Party to, enter
into any agreement or arrangement with any other Person providing for the
leasing by any Loan Party’s real or personal property which has been or is to be
sold or transferred by any Loan Party to such other Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of a Loan Party.

 

8.16        Organization Documents; Fiscal Year. (a) Amend, modify or otherwise
change any of its Organization Documents in any material respect, except in
connection with a transaction permitted under Section 8.04, but in any case not
in any manner that could have a material adverse effect on the interests of the
Credit Parties, or (b) change its Fiscal Year.

 

 
119

--------------------------------------------------------------------------------

 

  

8.17        Anti-Money Laundering and Terrorism Laws and Regulations. Permit any
other Controlled Entity or any authorized agent of any Loan Party or any of its
Subsidiaries, acting on behalf of such Loan Party or any such Subsidiary, or any
other Controlled Entity, to:

 

(a)     become (including by virtue of being owned or controlled by a Blocked
Person), own or control a Blocked Person or any Person that is the target of
sanctions imposed by the United Nations or by the European Union;

 

(b)     directly or indirectly have any investment in or engage in any dealing
or transaction (including, without limitation, any investment, dealing or
transaction involving the proceeds of the Credit Extensions) with any Person if
such investment, dealing or transaction (A) would cause any Credit Party to be
in violation of any law or regulation applicable to such Credit Party or (B) is
prohibited by or subject to sanctions under any U.S. Economic Sanctions;

 

(c)     conduct, engage in or conspire to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate, or
facilitate a violation of, any of the prohibitions set forth in Executive Order
No. 13224, the Currency and Foreign Regulations Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act), the PATRIOT Act, the Money Laundering Control
Act or any other United States anti-money laundering or anti-terrorism law or
regulation (collectively, “Anti-Money Laundering Laws”); or

 

(d)     engage, or permit any of its Affiliates to engage, in any activity that
could subject such Person or any Credit Party to sanctions under CISADA or any
similar law or regulation with respect to Iran or any other country that is
subject to U.S. Economic Sanctions.

 

8.18        Economic Sanctions Laws and Regulations. Permit any other Controlled
Entity or any authorized agent of such Loan Party or their respective
Subsidiaries or any other Controlled Entity to conduct, transact, engage in, or
facilitate, any business or activity on behalf of such Loan Party or its
Subsidiaries in violation of the Foreign Activities Laws.

 

Article IX

EVENTS OF DEFAULT AND REMEDIES

 

9.01        Events of Default. Any of the following shall constitute an Event of
Default:

 

(a)     Non-Payment. Any Borrower fails to pay when and as required to be paid
herein, any amount of principal of any Loan or any Letter of Credit Obligation,
any interest on any Loan or on any Letter of Credit Obligation, or any
commitment or other fee due hereunder or under any other Loan Document and such
failure continues for three (3) days after such payment is due; provided that
the Company shall not have the benefit of using such three (3) day cure period
for any principal payment due under any Loan; or

 

(b)     Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained (i) in any of Sections 7.01(a), 7.01(b),
7.01(c), 7.03, 7.05, 7.07, 7.10, or 7.11 or ARTICLE VIII, or (ii) in any of
Sections 4.04, 7.02(a), 7.02(b) or 7.02(c) and such failure continues for five
(5) or more Business Days; provided that the Company may only have the benefit
of using such cure period three (3) times per Fiscal Year; or

 

 
120

--------------------------------------------------------------------------------

 

  

(c)     Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) receipt of notice of such default
by a Responsible Officer of the Borrower from the Administrative Agent, or
(ii) any Responsible Officer of any Loan Party becomes aware of such default; or

 

(d)     Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party or its Subsidiaries herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made in any material respect; or

 

(e)     Cross-Default. (i) With respect to any Indebtedness or guarantee (other
than Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount any Loan Party or its
Subsidiaries (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, and after
passage of any grace period) in respect of any such Indebtedness or guarantee,
or (B) fails to observe or perform any other agreement or condition relating to
any such Indebtedness or guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, and such
default continues for more than the grace or cure period, if any, therein
specified, the effect of which default or other event is to cause, or to permit
the holder of such Indebtedness or beneficiary of such guarantee (or a trustee
or agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which any
Loan Party or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which any Loan Party or any Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by a Loan Party
or any Subsidiary as a result thereof is greater than Threshold Amount; or

 

(f)     Insolvency Proceedings, Etc. Any Loan Party institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

 

 
121

--------------------------------------------------------------------------------

 

  

(g)     Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any Loan Party and is not released, vacated or fully bonded within 30 days after
its issue or levy; (iii) any Loan Party is enjoined, restrained or in any way
prevented by any Governmental Authority from conducting any material part of its
business; (iv) any Loan Party suffers the loss, revocation or termination of any
material license, permit, lease or agreement necessary to its business;
(v) there is a cessation of any material part of any Loan Party’s business for a
material period of time; or (vi) any material Collateral or property or assets
of a Loan Party is taken or impaired through condemnation; or

 

(h)     Judgments. There is entered against any Loan Party (i) one or more final
judgments or orders for the payment of money in an aggregate amount exceeding
the Threshold Amount (to the extent not covered by insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, such judgment or
order remains unvacated and unpaid and either (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

(i)     ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) a Loan Party or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(iii) the benefit liabilities of all Plans governed by Foreign Benefit Laws, or
the funding of which are regulated by any Foreign Benefit Laws, at any time
exceed all such Plans’ assets, as computed in accordance with applicable Law as
of the most recent valuation date for such Plans, by more than the Threshold
Amount; or

 

(j)     Invalidity of Loan Documents. Any Loan Document, or any Lien granted
thereunder, at any time after its execution and delivery and for any reason,
other than as expressly permitted hereunder or upon Payment in Full of all
Obligations, ceases to be in full force and effect (except with respect to
immaterial assets); or any Borrower or any other Person contests in any manner
the validity or enforceability of any Loan Document or any Lien granted to the
Administrative Agent pursuant to the Security Instruments; or any Borrower
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or any
party to an intercreditor agreement contests in any manner the validity or
enforceability of an intercreditor agreement or denies that it has any liability
or obligation thereunder or purports to revoke, terminate or rescind an
intercreditor agreement; or

 

 
122

--------------------------------------------------------------------------------

 

  

(k)     Breach of Contractual Obligation. Any Loan Party or any Subsidiary
thereof fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
contract to which it is party or fails to observe or perform any other agreement
or condition relating to any such contract to which it is party or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the counterparty to such contract to terminate such contract, in each
case which would, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect; or

 

(l)     Indictment. (i) Any Loan Party is (A) criminally indicted or convicted
of a felony for fraud or dishonesty in connection with the Loan Parties’
business or (B) charged by a Governmental Authority under any law that would
reasonably be expected to lead to forfeiture of any material portion of
Collateral, or (ii) any director or senior officer of any Loan Party is
(A) criminally indicted or convicted of a felony for fraud or dishonesty in
connection with the Loan Parties’ business, unless such director or senior
officer promptly resigns or is removed or replaced or (B) charged by a
Governmental Authority under any law that would reasonably be expected to lead
to forfeiture of any material portion of Collateral; or

 

(m)     Subordinated Indebtedness. (i) The Subordination Provisions shall fail
to be enforceable by the Lenders (which have not effectively waived the benefits
thereof) in accordance with the terms thereof; or (ii) the principal or interest
on any Loan, any Letter of Credit Obligation or other Obligations shall fail to
constitute “designated senior debt” (or any other similar term) under any
document, instrument or agreement evidencing such Subordinated Indebtedness; or
(iii) any Loan Party or any of its Subsidiaries shall, directly or indirectly,
disavow or contest in any manner (A) the effectiveness, validity or
enforceability of any of the Subordination Provisions, or (B) that any of such
Subordination Provisions exist for the benefit of any Credit Party; or (iv) any
Loan Party or any Subsidiary thereof or any other Person fails to observe or
perform any of the Subordination Provisions; or

 

(n)     Uninsured Loss. A loss, theft, damage or destruction occurs with respect
to any Collateral if the amount not covered by insurance exceeds the Threshold
Amount; or

 

(o)     Change of Control. There occurs any Change of Control.

 

9.02        Remedies Upon Event of Default. If any Event of Default occurs and
is continuing beyond all applicable cure periods, the Administrative Agent may,
and at the direction of the Required Lenders shall, take any or all of the
following actions:

 

(a)     declare the commitment of each Lender to make Loans and any obligation
of the Letter of Credit Issuer to make Letter of Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;

 

(b)     declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other Loan Obligations owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrower;

 

 
123

--------------------------------------------------------------------------------

 

  

(c)     require that the Borrower Cash Collateralize the Letter of Credit
Obligations (in an amount equal to the then Outstanding Amount thereof) or any
other Obligations that are contingent or not yet due and payable in amount
determined by the Administrative Agent in accordance with this Agreement; and

 

(d)     exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the Letter of Credit Issuer to make Letter of Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the Letter
of Credit Obligations as aforesaid shall automatically become effective, in each
case without further act of the Administrative Agent or any Lender.

 

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

 

9.03        Application of Funds.

 

(a)     Subject to Section 9.03(b) below, all payments made by Loan Parties in
respect of the Loan Obligations shall be applied (a) first, as specifically
required in the Loan Documents; (b) second, to Loan Obligations then due and
owing; (b) third, to other Loan Obligations specified by Borrower; and
(c) fourth, as determined by Agent in its discretion.

 

(b)     Notwithstanding any provision to the contrary contained herein, after
the exercise of remedies provided for in Section 9.02 (or after the Loans have
automatically become immediately due and payable and the Letter of Credit
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 9.02), any amounts received on account of the
Obligations shall, subject to the provisions of Sections 2.17 and 2.18, be
applied by the Administrative Agent in the following order:

 

First, to all fees, indemnities, expenses and other amounts (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under ARTICLE IV) due to the Administrative Agent in
its capacity as such, until paid in full;

 

Second, to all Protective Advances and unreimbursed Overadvances payable to the
Administrative Agent until paid in full;

 

Third, to all amounts owing to the Swing Line Lender for outstanding Swing Line
Loans until paid in full;

 

 
124

--------------------------------------------------------------------------------

 

  

Fourth, to that portion of the Obligations constituting fees, indemnities and
other amounts (other than principal, interest, Letter of Credit Fees and other
Obligations expressly described in clauses Fifth through Eighth below) payable
to the Lenders and the Letter of Credit Issuer (including reasonable fees,
charges and disbursements of counsel to the respective Lenders and the Letter of
Credit Issuer and amounts payable under ARTICLE III), ratably among them in
proportion to the respective amounts described in this clause Fourth payable to
them until paid in full;

 

Fifth, to that portion of the Obligations constituting accrued and unpaid Letter
of Credit Fees and interest on the Loans, Letter of Credit Borrowings and other
Obligations, ratably among the Lenders and the Letter of Credit Issuer in
proportion to the respective amounts described in this clause Fifth payable to
them until paid in full;

 

Sixth, to (i) that portion of the Obligations constituting unpaid principal of
the Loans and Letter of Credit Borrowings and to Cash Collateralize that portion
of Letter of Credit Obligations comprising the aggregate undrawn amount of
Letters of Credit to the extent not otherwise Cash Collateralized by the
Borrowers and (ii) the payment of Priority Credit Product Obligations arising
under Swap Contracts, ratably among the Lenders, Letter of Credit Issuer and the
Credit Product Providers in proportion to the respective amounts described in
this clause Sixth payable to them until paid in full;

 

Seventh, to payment of Credit Product Obligations other than Priority Credit
Product Obligations arising under Swap Contracts to the extent paid under
clause Sixth above ratably to the Credit Product Providers in proportion to the
respective amounts described in this clause Seventh payable to them until paid
in full;

 

Eighth, to all other Obligations of the Borrower owing under or in respect of
the Loan Documents that are due and payable to the Administrative Agent and the
other Credit Parties, or any of them, on such date, ratably based on the
respective aggregate amounts of all such Obligations owing to the Administrative
Agent and the other Credit Parties on such date until paid in full; and

 

Last, the balance, if any, after Payment in Full of the Obligations, to the
Borrower or as otherwise required by Law.

 

(c)     Subject to Sections 2.03(c) and 2.18, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Sixth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
Amounts distributed with respect to any Credit Product Obligations shall be the
lesser of (i) the maximum Credit Product Obligations last reported to the
Administrative Agent or (ii) the actual Credit Product Obligations as calculated
by the methodology reported to the Administrative Agent for determining the
amount due. The Administrative Agent shall have no obligation to calculate the
amount to be distributed with respect to any Credit Product Obligations, and may
request a reasonably detailed calculation of such amount from the applicable
Credit Product Provider. The allocations set forth in this Section are solely to
determine the rights and priorities of Administrative Agent and Credit Parties
as among themselves, and may be changed by agreement among them without the
consent of any Borrower. This Section is not for the benefit of or enforceable
by any Loan Party.

 

 
125

--------------------------------------------------------------------------------

 

  

(d)     For purposes of Section 9.03(b), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
proceeding under Debtor Relief Laws.

 

(e)     Administrative Agent shall not be liable for any application of amounts
made by it in good faith under this Section 9.03, notwithstanding the fact that
any such application is subsequently determined to have been made in error.

 

Article X

ADMINISTRATIVE AGENT

 

10.01     Appointment and Authority. Each of the Lenders and the Letter of
Credit Issuer hereby irrevocably appoints Bank of Montreal to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Letter of Credit Issuer, and no
Loan Party shall have rights as a third party beneficiary of any of such
provisions. The Administrative Agent alone shall be authorized to determine
whether any Accounts or Inventory constitute Eligible Accounts or Eligible
Inventory, or whether to impose or release any Reserve, or whether any
conditions to funding any Loan or to issuance of a Letter of Credit have been
satisfied, which determinations and judgments, if exercised in good faith, shall
exonerate Administrative Agent from liability to any Lender or other Person for
any error in judgment or mistake.

 

10.02     Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Loan Parties or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

10.03     Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

 

 
126

--------------------------------------------------------------------------------

 

  

(a)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

 

(c)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own bad faith, reckless disregard or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the Letter of Credit Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in ARTICLE V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04     Reliance by the Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit that by
its terms must be fulfilled to the satisfaction of a Lender or the Letter of
Credit Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Letter of Credit Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Letter of Credit Issuer prior to the making of such Loan or the issuance
of such Letter of Credit. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

 
127

--------------------------------------------------------------------------------

 

  

10.05     Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

 

10.06     Resignation of the Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the Letter of Credit
Issuer and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Letter of Credit Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Collateral held by the Administrative Agent on behalf of the Lenders or the
Letter of Credit Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such Collateral until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Letter
of Credit Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as the Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as the Administrative Agent.

 

 
128

--------------------------------------------------------------------------------

 

  

Any resignation by Bank of Montreal as the Administrative Agent pursuant to this
Section shall also constitute its resignation as Letter of Credit Issuer and
Swing Line Lender. Upon the acceptance of a successor’s appointment as the
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Letter of Credit Issuer and Swing Line Lender, (b) the retiring Letter of Credit
Issuer and Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor Letter of Credit Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Letter of Credit Issuer to
effectively assume the obligations of the retiring Letter of Credit Issuer with
respect to such Letters of Credit.

 

10.07     Non-Reliance on the Administrative Agent and Other Lenders. Each
Lender and the Letter of Credit Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Letter of Credit Issuer also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.08     No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the parties listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Letter of Credit Issuer hereunder.

 

10.09     The Administrative Agent May File Proofs of Claim; Credit Bidding. In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Letter of Credit Issuer and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the Letter of Credit Issuer and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the Letter
of Credit Issuer and the Administrative Agent under Sections 2.03(h), 2.09 and
11.04) allowed in such judicial proceeding; and

 

 
129

--------------------------------------------------------------------------------

 

  

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Letter of Credit Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Letter of
Credit Issuer, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Letter of Credit Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the Letter
of Credit Issuer to authorize the Administrative Agent to vote in respect of the
claim of any Lender or the Letter of Credit Issuer in any such proceeding.

 

The Loan Parties and the Credit Parties hereby irrevocably authorize the
Administrative Agent, based upon the instruction of the Required Lenders, to (a)
credit bid and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code of the United States,
including under Section 363 of the Bankruptcy Code of the United States or any
similar Laws in any other jurisdictions to which a Loan Party is subject, or (b)
credit bid and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any other sale or
foreclosure conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable Law. In connection with any such credit bid and purchase, the
Obligations owed to the Credit Parties shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims being estimated for such purpose if the fixing or
liquidation thereof would not unduly delay the ability of the Administrative
Agent to credit bid and purchase at such sale or other disposition of the
Collateral and, if such claims cannot be estimated without unduly delaying the
ability of the Administrative Agent to credit bid, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the asset or
assets purchased by means of such credit bid) and the Credit Parties whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the asset or assets so purchased (or in
the Equity Interests of the acquisition vehicle or vehicles that are used to
consummate such purchase). Upon request by the Administrative Agent or the
Borrower at any time, the Credit Parties will confirm in writing the
Administrative Agent’s authority to release any such Liens on particular types
or items of Collateral pursuant to this Section 10.09.

 

 
130

--------------------------------------------------------------------------------

 

  

10.10     Collateral Matters. The Credit Parties irrevocably authorize the
Administrative Agent, at its option and in its discretion,

 

(a)     to release any Lien on any Collateral (i) upon the occurrence of the
Facility Termination Date, (ii) that is Disposed or to be Disposed as part of or
in connection with any Disposition permitted hereunder or under any other Loan
Document, or (iii) subject to Section 11.01, if approved, authorized or ratified
in writing by the Required Lenders;

 

(b)     to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.02(j); and

 

(c)     to release any Subsidiary from its obligations under the Loan Documents
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Borrower from its obligations under the Loan Documents pursuant to this
Section 10.10.

 

10.11     Other Collateral Matters.

 

(a)     Care of Collateral. The Administrative Agent shall have no obligation to
assure that any Collateral exists or is owned by a Borrower, or is cared for,
protected or insured, nor to assure that the Administrative Agent’s Liens have
been properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral.

 

(b)     Lenders as Agent For Perfection by Possession or Control. The
Administrative Agent and Credit Parties appoint each Lender as agent (for the
benefit of Credit Parties) for the purpose of perfecting Liens in any Collateral
held or controlled by such Lender, to the extent such Liens are perfected by
possession or control. If any Lender obtains possession or control of any
Collateral, it shall notify the Administrative Agent thereof and, promptly upon
the Administrative Agent’s request, deliver such Collateral to the
Administrative Agent or otherwise deal with it in accordance with the
Administrative Agent’s instructions.

 

(c)     Reports. The Administrative Agent shall promptly forward to each Lender,
when complete, copies of any Field Exam or appraisal report prepared by or for
the Administrative Agent with respect to any Borrower or Collateral (“Report”).
Each Lender agrees (a) that neither BMO nor the Administrative Agent makes any
representation or warranty as to the accuracy or completeness of any Report, and
shall not be liable for any information contained in or omitted from any Report;
(b) that the Reports are not intended to be comprehensive audits or
examinations, and that the Administrative Agent or any other Person performing
any audit or examination will inspect only specific information regarding
Obligations or the Collateral and will rely significantly upon Borrower’s books
and records as well as upon representations of Borrower’s officers and
employees; and (c) to keep all Reports confidential and strictly for such
Lender’s internal use, and not to distribute any Report (or the contents
thereof) to any Person (except to such Lender’s Participants, attorneys and
accountants) or use any Report in any manner other than administration of the
Loans and other Obligations. Each Lender shall indemnify and hold harmless the
Administrative Agent and any other Person preparing a Report from any action
such Lender may take as a result of or any conclusion it may draw from any
Report, as well as from any Claims arising as a direct or indirect result of the
Administrative Agent furnishing a Report to such Lender.

 

 
131

--------------------------------------------------------------------------------

 

  

10.12     Credit Product Providers and Credit Product Arrangements. (a) Each
Credit Product Provider, by delivery of a notice to Administrative Agent of the
creation of a Credit Product Arrangement, agrees to be bound by Section 9.03 and
this ARTICLE X. Each Credit Product Provider shall indemnify the Administrative
Agent (and any sub-agent thereof) and each Related Party thereof (each a “Credit
Product Indemnitee”) against, and hold harmless each such Credit Product
Indemnitee from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel), incurred by any such Credit Product Indemnitee or asserted against any
Credit Product Indemnitee by any third party or by the Borrower or any other
Loan Party arising out of, in connection with, or as a result of such provider’s
Credit Product Obligations.

 

Except as otherwise expressly set forth herein, no Credit Product Provider that
obtains the benefit of the provisions of Section 9.03, any Guaranty or any
Collateral by virtue of the provisions hereof or any other Loan Document shall
have any voting rights or right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
(including with respect to the release or impairment of any Collateral or notice
of or consent to any amendment, waiver or modification of the provisions hereof
or of any other Loan Document) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Credit Product Arrangements in respect of any Payment in Full of
the Obligations or the Facility Termination Date

 

Article XI

MISCELLANEOUS

 

11.01     Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Borrower therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Borrower, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)     waive any condition set forth in Section 5.01(a) without the written
consent of each Lender except to the extent otherwise provided for in
Section 5.01(a);

 

(b)     extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;

 

 
132

--------------------------------------------------------------------------------

 

  

(c)     postpone any date fixed by this Agreement or any other Loan Document for
any payment (but excluding the delay or waiver of any mandatory prepayment) of
principal, interest, fees or other amounts due to the Lenders (or any of them),
including the Maturity Date, or any scheduled reduction of the Commitments
hereunder or under any other Loan Document, in each case without the written
consent of each Lender directly affected thereby;

 

(d)     reduce the principal of, or the rate of interest specified herein on,
any Loan or Letter of Credit Borrowing, or (subject to clause (v) of the second
proviso to this Section 11.01) any fees or other amounts payable hereunder or
under any other Loan Document, without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” (so long as such amendment does not result in the Default Rate being lower
than the interest rate then applicable to Base Rate Loans or Eurodollar Rate
Loans, as applicable) or to waive any obligation of the Borrower to pay interest
or Letter of Credit Fees at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein);

 

(e)     change Section 2.13 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;

 

(f)     change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

 

(g)     except as provided in Section 2.19, increase the Aggregate Revolving
Credit Commitments without the written consent of the Lender;

 

(h)     release any material Borrower from the this Agreement or any material
Security Instrument to which it is a party without the written consent of each
Lender, except to the extent such Borrower is the subject of a Disposition
permitted by Section 8.05 (in which case such release may be made by the
Administrative Agent acting alone);

 

(i)     release all or a material part of the Collateral without the written
consent of each Lender except with respect to Dispositions and releases of
Collateral permitted or required hereunder (including pursuant to Section 8.05)
or under the Security Agreement (in which case such release may be made by the
Administrative Agent acting alone);

 

(j)     subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any other Lien on
such property without the written consent of each Lender, except with respect to
(i) subordination of such Liens to Liens permitted pursuant to Sections 8.02(i)
or 8.02(j) and (ii) subordination of such Liens to other Liens on Collateral
(other than Accounts and Inventory) with an aggregate book value not to exceed
$5,000,000.00; or

 

(k)     without the prior written consent of the Required Lenders, amend the
definition of “Borrowing Base” or any defined term used therein in a manner that
would increase availability; provided, that the foregoing shall not limit the
discretion of the Administrative Agent to change, establish or eliminate any
Reserves or to determine eligibility of Accounts or inventory in accordance with
such terms; and provided further, that the prior written consent of each Lender
shall be required to increase any advance rate;

 

 
133

--------------------------------------------------------------------------------

 

  

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Letter of Credit Issuer in addition to the Lenders
required above, affect the rights or duties of the Letter of Credit Issuer under
this Agreement or any Issuer Document relating to any Letter of Credit issued or
to be issued by it; (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) no amendment, waiver or consent which has the
effect of enabling the Borrower to satisfy any condition to a Borrowing
contained in Section 5.02 hereof which, but for such amendment, waiver or
consent would not be satisfied, shall be effective to require the Revolving
Lenders, the Swing Line Lender or the Letter of Credit Issuer to make any
additional Revolving Loan or Swing Line Loan, or to issue any additional or
renew any existing Letter of Credit, unless and until the Lender shall have
approved such amendment, waiver or consent and (v) the Administrative Agent and
the Borrower shall be permitted to amend any provision of the Loan Documents
(and such amendment shall become effective without any further action or consent
of any other party to any Loan Document) if the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error or omission
of a technical or immaterial nature in any such provision. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the Revolving
Credit Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

 

If any Lender does not consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender and that has been approved by the Required
Lenders, the Borrower may replace such Non-Consenting Lender in accordance with
Section 11.13; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).

 

No Loan Party will, directly or indirectly, pay any remuneration or other thing
of value, whether by way of additional interest, fee or otherwise, to any Lender
or its Affiliates as consideration for agreement by such Lender to any
amendment, waiver, consent or release with respect to any Loan Document, unless
such remuneration or value is concurrently paid, on the same terms, on a ratable
basis to all Lenders providing their agreement. Notwithstanding the terms of
this Agreement or any amendment, waiver, consent or release with respect to any
Loan Document, Non-Consenting Lenders shall not be entitled to receive any fees
or other compensation paid to the Lenders in connection with any amendment,
waiver, consent or release approved in accordance with the terms of this
Agreement by the Required Lenders.

 

 
134

--------------------------------------------------------------------------------

 

  

11.02     Notices; Effectiveness; Electronic Communication.

 

(a)     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone or in the case of
notices otherwise expressly provided herein (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or electronically
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

 

(i)     if to a Loan Party, the Administrative Agent, the Letter of Credit
Issuer or the Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person below, as changed
pursuant to subsection (d) below:

 

(A)

If to Administrative Agent,

Swing Line Lender or Letter

of Credit Issuer:

 

Bank of Montreal
111 West Monroe
Chicago, Illinois 60603
Attention: Asset Based Lending
Facsimile No.: (312) 765-1641

         

With a copy to:

 

Michael Best & Friedrich LLP
100 East Wisconsin Avenue, Suite 3300
Milwaukee, Wisconsin 53202
Attention: Alexander P. Fraser, Esq.
Facsimile No.: (414) 271-0656

apfraser@michaelbest.com

       

(B)

If to a Loan Party:

 

Twin Disc, Incorporated
1328 Racine Street
Racine, Wisconsin 53403
Attention: Chief Financial Officer

Facsimile No.: (262) 638-4481

         

With a copy to:

 

von Briesen & Roper, s.c.
411 East Wisconsin Avenue, Suite 1000
Milwaukee, Wisconsin 53202
Attention: Brion Winters, Esq.
Facsimile No.: (414) 238-6445

bwinters@vonbriesen.com

 

(ii)     if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire,
as changed pursuant to subsection (d) below (including, as appropriate, notices
delivered solely to the Person designated by a Lender on its Administrative
Questionnaire then in effect for the delivery of notices that may contain
material non-public information relating to the Borrower).

 

 
135

--------------------------------------------------------------------------------

 

  

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)     Electronic Communications. Notices and other communications to the
Lenders and the Letter of Credit Issuer hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Letter of Credit
Issuer pursuant to ARTICLE II if such Lender or the Letter of Credit Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)     The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the Letter of
Credit Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of a
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the bad faith, reckless
disregard or willful misconduct of such Agent Party; provided, however, that in
no event shall any Agent Party have any liability to any Borrower, any Lender,
the Letter of Credit Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

 
136

--------------------------------------------------------------------------------

 

  

(d)     Change of Address, Etc. The Company, the Administrative Agent, the
Letter of Credit Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, and the Letter of Credit
Issuer and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

 

(e)     Reliance by Administrative Agent, Letter of Credit Issuer and Lenders.
The Administrative Agent, the Letter of Credit Issuer and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Committed Loan
Notices and Swing Line Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, the Letter of Credit Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

11.03     No Waiver; Cumulative Remedies. No failure by any Lender, the Letter
of Credit Issuer or the Administrative Agent to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower or any other Loan Party or any of them
(including enforcement action with respect to any Collateral) shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Credit Parties; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the Letter of Credit Issuer
from exercising the rights and remedies that inure to its benefit (solely in its
capacity as Letter of Credit Issuer) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.14), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Borrower under any Debtor
Relief Law but only to the extent the Administrative Agent shall have failed to
do so within a reasonable time after notice; and provided further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

 
137

--------------------------------------------------------------------------------

 

  

11.04     Expenses; Indemnity; Damage Waiver.

 

(a)     Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses (including any Extraordinary Expenses) incurred by the
Administrative Agent and its respective Affiliates, (A) in connection with and
as limited by this Agreement and the other Loan Documents, including, without
limitation, the reasonable fees, charges and disbursements of (1) counsel for
the Administrative Agent, (2) outside consultants for the Administrative Agent,
(3) appraisers, (4) Field Exams, (5) all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of the Obligations,
and (6) environmental site assessments, (B) in connection with (1) the
syndication of the credit facilities provided for herein, (2) the preparation,
negotiation, administration, management, execution and delivery of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (3) the enforcement or protection of
their rights in connection with this Agreement or the Loan Documents or efforts
to preserve, protect, collect, or enforce the Collateral, or (4) any workout,
restructuring or negotiations in respect of any Obligations, and (ii) with
respect to the Letter of Credit Issuer, and its Affiliates, all reasonable
out-of-pocket expenses incurred in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder.

 

(b)     Indemnification by the Borrower. Each Loan Party shall indemnify the
Administrative Agent (and any sub-agent thereof), each other Credit Party and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold harmless each Indemnitee from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 4.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the Letter of Credit Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
Credit Party to, a Controlled Account Bank or other Person which has entered
into a control agreement with any Credit Party hereunder or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, reckless disregard or willful misconduct of such
Indemnitee or (y) result from a claim brought by the Borrower or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Borrower or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.

 

 
138

--------------------------------------------------------------------------------

 

  

(c)     Reimbursement by Lenders. To the extent that (i) the Loan Parties for
any reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it, or (ii) any liabilities, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever are be imposed on, incurred by, or asserted against,
any Agent, the Letter of Credit Issuer or a Related Party in any way relating to
or arising out of this Agreement or any other Loan Document or any action taken
or omitted to be taken by any Agent, the Letter of Credit Issuer or a Related
Party in connection therewith, then, in each case, each Lender severally agrees
to pay to the Administrative Agent (or any such sub-agent), the Letter of Credit
Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on such Lender’s portion of Loans,
commitments and risk participations with respect to the Revolving Credit
Facility) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Letter of Credit Issuer in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) or Letter of Credit Issuer in connection with such
capacity; and provided, further, that, the obligation of the Lenders to so
indemnify shall not be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith or willful misconduct of such Agent, Letter of Credit Issuer or Related
Party. The obligations of the Lenders under this subsection (c) are subject to
the provisions of Section 2.12(d).

 

(d)     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

 
139

--------------------------------------------------------------------------------

 

  

(e)     Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

 

(f)     Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the Letter of Credit Issuer and the Swing Line
Lender, the replacement of any Lender and the occurrence of the Facility
Termination Date.

 

11.05     Marshalling; Payments Set Aside. None of the Administrative Agent or
Lenders shall be under any obligation to marshal any assets in favor of any Loan
Party or against any Obligations. To the extent that any payment by or on behalf
of any Loan Party is made to a Credit Party, or a Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the Letter of Credit Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lenders and the Letter of Credit Issuer under
clause (b) of the preceding sentence shall survive the occurrence of the
Facility Termination Date.

 

11.06     Successors and Assigns.

 

(a)     Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Credit Parties) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

 
140

--------------------------------------------------------------------------------

 

  

(b)     Assignments by Lender. The Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in Letter of Credit
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

(i)     Minimum Amounts.

 

(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B)     in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of such Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

 

(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis.

 

(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

 
141

--------------------------------------------------------------------------------

 

  

(A)     the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;

 

(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Credit Commitment if such assignment is to a Person that is not
a Lender with a Commitment in respect of the applicable Facility, an Affiliate
of such Lender or an Approved Fund with respect to such Lender;

 

(C)     the consent of the Letter of Credit Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and

 

(D)     the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.

 

(iv)     Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(v)     No Assignment to Certain Persons. No such assignment shall be made
(A) to the Borrower or any of a Borrower’s Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.

 

(vi)     Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

 
142

--------------------------------------------------------------------------------

 

  

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).

 

(c)     Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes) (in such
capacity, subject to Section 11.17), shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and Loan Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice. In addition, at any time that a request for a consent
for a material or substantive change to the Loan Documents is pending, any
Lender may request and receive from the Administrative Agent a copy of the
Register.

 

(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or a Borrower or any of
the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and/or the Loans
(including such Lender’s participations in Letter of Credit Obligations and/or
Swing Line Loans) owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent, the Lenders and
the Letter of Credit Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

 

 
143

--------------------------------------------------------------------------------

 

  

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

If any Lender (or any Assignee thereof) sells a participation, such Lender (or
such assignee) shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender (nor any
assignee thereof) shall have any obligation to disclose all or any portion of
the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender (or any Assignee thereof) shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

 

(e)     Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

 

(f)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

 
144

--------------------------------------------------------------------------------

 

  

(g)     Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(h)     Resignation as Letter of Credit Issuer after Assignment. Notwithstanding
anything to the contrary contained herein, if at any time BMO assigns all of its
Revolving Credit Commitment, Revolving Loans, pursuant to subsection (b) above,
such Person may, (i) upon 30 days’ notice to the Borrower and the Lenders,
resign as Letter of Credit Issuer and/or (ii) in the case of BMO, upon 30 days’
notice to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as Letter of Credit Issuer, or Swing Line Lender, the Borrower shall
be entitled to appoint from among the Lenders willing to serve in such capacity
a successor Letter of Credit Issuer or Swing Line Lender hereunder, as the case
may be; provided, however, that no failure by the Borrower to appoint any such
successor shall affect the resignation of such Person as Letter of Credit Issuer
or Swing Line Lender, as the case may be. If BMO resigns as Letter of Credit
Issuer, such Person shall retain all the rights, powers, privileges and duties
of the Letter of Credit Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as Letter of Credit
Issuer and all Letter of Credit Obligations with respect thereto (including the
right to require the Lenders to make Base Rate Loans, Eurodollar Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If BMO resigns as Swing Line Lender, it shall retain all the rights of the Swing
Line Lender provided for hereunder with respect to Swing Line Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans, Eurodollar Rate Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor Letter of Credit Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Letter of
Credit Issuer or Swing Line Lender, as the case may be, and (b) the successor
Letter of Credit Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such successor or make
other arrangements satisfactory to the retiring Letter of Credit Issuer to
effectively assume the obligations of such Letter of Credit Issuer with respect
to such Letters of Credit.

 

11.07     Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, trustees, officers,
employees, agents, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and their obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Credit Parties or any of their respective
Affiliates on a nonconfidential basis from a source other than the Loan Parties.

 

 
145

--------------------------------------------------------------------------------

 

  

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary relating to a Loan Party or any Subsidiary or
any of their respective businesses, other than any such information that is
available to any Credit Party on a nonconfidential basis prior to disclosure by
a Loan Party or any Subsidiary, provided that, in the case of information
received from a Loan Party or any Subsidiary after the date hereof, any
information not marked “PUBLIC” at the time of delivery will be deemed to be
confidential; provided that any information marked “PUBLIC may also be marked
“Confidential”. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning a Loan Party or a Subsidiary, as the
case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including federal and state
securities Laws.

 

Each of the Loan Parties hereby authorizes the Administrative Agent to publish
the name of any Loan Party and the amount of the credit facility provided
hereunder in any “tombstone” or comparable advertisement which the
Administrative Agent elects to publish. The Administrative Agent reserves the
right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.

 

11.08     Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the Letter of Credit Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time,
only after obtaining the prior written consent of the Administrative Agent, to
the fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Letter of Credit Issuer or any such Affiliate to
or for the credit or the account of the Borrower against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the Letter of Credit Issuer,
irrespective of whether or not such Lender or the Letter of Credit Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower may be contingent or unmatured or are
owed to a branch or office of such Lender or the Letter of Credit Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
Letter of Credit Issuer and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender, the Letter of Credit Issuer or their respective Affiliates may
have. Each Lender and the Letter of Credit Issuer agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

 
146

--------------------------------------------------------------------------------

 

  

11.09     Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Loan Obligations hereunder.

 

11.10     Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronically
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

11.11     Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other Loan
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 

 
147

--------------------------------------------------------------------------------

 

  

Further, the provisions of Sections 3.01, 3.04, 3.05 and 11.04 and ARTICLE X
shall survive and remain in full force and effect regardless of the repayment of
the Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. In
connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Administrative
Agent may require such indemnities and collateral security as they shall
reasonably deem necessary or appropriate to protect the Credit Parties against
(x) loss on account of credits previously applied to the Obligations that may
subsequently be reversed or revoked, and (y) any obligations that may thereafter
arise with respect to Credit Product Obligations.

 

11.12     Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the Letter of Credit
Issuer or the Swing Line Lender, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

11.13     Replacement of Lenders. If any Lender requests compensation under
Section 3.04, if the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.01, if any Lender is a Defaulting Lender, or if any Lender fails to
approve any amendment, waiver or consent requested by Borrower pursuant to
Section 11.01 that has received the written approval of not less than the
Required Lenders but also requires the approval of such Lender, then in each
such case the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)     the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);

 

(b)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Letter of Credit Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

 

 
148

--------------------------------------------------------------------------------

 

  

(c)     in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)     in the case of any such assignment resulting from the refusal of a
Lender to approve a requested amendment, waiver or consent, the Person to whom
such assignment is being made has agreed to approve such requested amendment,
waiver or consent; and

 

(e)     such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

11.14     Governing Law; Jurisdiction; Etc.

 

(a)     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF WISCONSIN.

 

(b)     SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF WISCONSIN SITTING IN MILWAUKEE COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE EASTERN DISTRICT OF WISCONSIN,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH WISCONSIN STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE LETTER OF CREDIT ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR THEIR PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)     WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

 
149

--------------------------------------------------------------------------------

 

  

(d)     SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16     Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

11.17     USA PATRIOT Act Notice. Each Lender that is subject to the PATRIOT Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the PATRIOT Act.

 

 
150

--------------------------------------------------------------------------------

 

  

11.18     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Credit Parties are arm’s-length
commercial transactions between each Loan Party, on the one hand, and the Credit
Parties, on the other hand, (B) each Loan Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) each Credit Party is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for any Loan Party or any of its Affiliates or any other Person and
(B) no Credit Party has any obligation to any Loan Party or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents,
(iii) the Credit Parties may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
Affiliates, and no Credit Party has any obligation to disclose any of such
interests to any Loan Party or its Affiliates and (iv) the Credit Parties have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and each of the Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. To the
fullest extent permitted by law, each Loan Party hereby waives and releases any
claims that it may have against any Credit Party with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

11.19     Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein; except, that, in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.

 

[Remainder of page is intentionally left blank; signature pages follow.]

 

 
151

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

BORROWER:

 

              TWIN DISC, INCORPORATED, a Wisconsin corporation  

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Jeffrey S. Knutson

 

  Title: Vice President – Finance and Chief Financial Officer  

 

 

 

 

          ADMINISTRATIVE AGENT:           BANK OF MONTREAL, as Administrative
Agent                     By:       Name: Jason Hoefler     Title: Director    
                LENDERS:           BANK OF MONTREAL, as Lender and Letter of
Credit Issuer                     By:       Name: Jason Hoefler     Title:
Director  

 

 

 

[Signature Page to Credit Agreement]